Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 3, dated as of July 31, 2020 (this “Amendment”), to the Revolving
Credit Agreement, dated as of April 15, 2016 (as amended by that certain
Amendment No. 1, dated as of October 4, 2016, as further amended by that certain
Amendment No. 2, dated as of September 12, 2019, and as further amended,
restated, supplemented or otherwise modified through the date hereof, the
“Credit Agreement”), among Nuance Communications, Inc., a Delaware corporation
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
Barclays Bank PLC, as Administrative Agent (the “Administrative Agent”), and the
other parties named therein.

W I T N E S S E T H:

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower has made
an Extension Request to all Revolving Facility Lenders holding Revolving
Facility Commitments to extend the maturity date of all or a portion of such
Revolving Loan Commitments (the “2020 Extension Offer”), and each Revolving
Facility Lender party hereto has accepted such 2020 Extension Offer (the “2020
Revolving Extension”);

WHEREAS, (i) pursuant to Section 9.08(b) of the Credit Agreement, the Borrower
and the Required Lenders may agree to amend the Credit Agreement for certain
purposes and (ii) Section 2.22 of the Credit Agreement provides that the Credit
Agreement and other Loan Documents may be amended to effect an Extension
Amendment with the consent of the Extending Lenders; and

WHEREAS, pursuant to Section 2.22 and Section 9.08(b) of the Credit Agreement,
the Borrower, the Administrative Agent and the Revolving Facility Lenders
(which, for the avoidance of doubt, constitute Extending Lenders) party hereto,
constituting Required Lenders wish to amend the Credit Agreement on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

ARTICLE I

Definitions

Section 1.1. Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement, as amended
by this Amendment (the “Amended Credit Agreement”) unless otherwise defined
herein or the context otherwise requires.

ARTICLE II

Amendment

Section 2.1. Amendments.

(a) Effective as of the Amendment No. 3 Effective Date, the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.



--------------------------------------------------------------------------------

ARTICLE III

Conditions and Miscellaneous

Section 3.1. Conditions to Effectiveness of Amendment and Extension. This
Amendment and the 2020 Revolving Extension shall become effective on the date
(the “Amendment No. 3 Effective Date”) on which the following conditions are
satisfied or waived by the Required Lenders and each Extending Lender:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, the Subsidiary Loan Parties, the Lenders constituting the Required
Lenders and each Extending Lender either (i) a counterpart of this Amendment
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Amendment) that such party has signed a
counterpart of this Amendment.

(b) The Administrative Agent shall have received, to the extent invoiced at
least one Business Day prior to the Amendment No. 3 Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of Cahill, Gordon &
Reindel LLP) required to be reimbursed or paid by the Loan Parties hereunder or
under any Loan Document on or prior to the Amendment No. 3 Effective Date.

(c) Upon and substantially concurrently with the Amendment No. 3 Effective Date,
the Borrower shall have paid to the Administrative Agent, for distribution to
each Revolving Facility Lender that has delivered a counterpart signature page
to this Amendment, a non-refundable fee equal to the product of 0.10% and the
amount of such Revolving Facility Lender’s Revolving Facility Commitment
immediately prior to the effectiveness of this Amendment.

(d) (x) The representations and warranties set forth in Section 3.2 hereof shall
be true and correct as of the Amendment No. 3 Effective Date and (y) the
Administrative Agent (or its counsel) shall have received a certificate of a
Responsible Officer of the Borrower, dated the Amendment No. 3 Effective Date,
certifying compliance with the foregoing clause (x).

(e) On or prior to the Amendment No. 3 Effective Date, any Loan Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered, to each Lender that so requests at least five Business
Days prior to the Amendment No. 3 Effective Date, a Beneficial Ownership
Regulation Certification in relation to such Loan Party.

(f) The Administrative Agent shall have received a legal opinion addressed to
the Administrative Agent and the Revolving Facility Lenders from Ropes & Gray
LLP, New York counsel to the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent.

(g) The Administrative Agent shall have received the results of confirmatory
searches of the UCC filings and of such tax and judgment lien searches for the
Borrower and each guarantor.

Section 3.2. Representation and Warranties. Each Loan Party represents and
warrants to each of the Lenders party hereto that:

(a) the execution, delivery and performance by each Loan Party of this Amendment
(i) have been duly authorized by all corporate action required to be obtained by
each Loan Party and (ii) will not (A) violate (1)(x) any provision of law,
statute, rule or regulation applicable to such Loan Party or (y) the certificate
or articles of incorporation or other constitutive documents or by-laws of the
Borrower,

 

-2-



--------------------------------------------------------------------------------

(2) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (3) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which the
applicable Loan Party is a party or by which any of them or any of their
property is or may be bound or (B) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any material
right or obligation (including any payment) or to a loss of a material benefit
under any such indenture, certificate of designation for preferred stock,
agreement or other instrument, except where any such conflict, violation, breach
or default referred to in clause (A) (except for clause (A)(1)(y)) or clause
(B) of this Section 3.2(a), could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or a material
adverse effect on the rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders thereunder;

(b) This Amendment has been duly executed and delivered by each of the Loan
Parties and constitutes, a legal, valid and binding obligation of the Loan
Parties, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally,
subject to general principles of equity and subject to implied covenants of good
faith and fair dealing.

(c) the representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects on and as of such date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties were true and correct in all
material respects as of such earlier date) and except that the representations
and warranties contained in Sections 3.05(a) and (b) of the Credit Agreement
shall be deemed to refer to the most recent financial statements furnished
pursuant to Sections 5.04(a) and (b) of the Credit Agreement, respectively,
prior to the Amendment No. 3 Effective Date;

(d) immediately prior to and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing under the Credit
Agreement; and

(e) as of the Amendment No. 3 Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

Section 3.3. Extension Request. This Amendment shall constitute an Extension
Request in accordance with the requirements of Section 2.22 of the Credit
Agreement.

Section 3.4. Consent and Affirmation of Subsidiary Loan Parties. Each Subsidiary
Loan Party, in its capacity as a guarantor under the Collateral Agreement and a
pledgor under the other Security Documents to which such Subsidiary Loan Party
is party, hereby (i) consents to the execution, delivery and performance of this
Amendment and agrees that each of the Collateral Agreement and the other
Security Documents to which such Subsidiary Loan Party is party is, and shall
continue to be, in full force and effect and is hereby in all respects ratified
and confirmed on the Amendment No. 3 Effective Date and (ii) confirms that the
Security Documents to which such Subsidiary Loan Party is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Obligations.

Section 3.5. Loan Document. This Amendment is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof.

Section 3.6. Effectiveness; Counterparts; Amendments. This Amendment shall
become effective when copies hereof that, when taken together, bear the
signatures of the Borrower and the Required Lenders shall have been received by
the Administrative Agent. This Amendment may not

 

-3-



--------------------------------------------------------------------------------

be amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrower and the Required Lenders. This Amendment may be executed
in two or more counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Amendment or any
document to be signed in connection with this Amendment shall be deemed to
include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act, and the parties hereto consent to conduct the transactions
contemplated hereunder by electronic means.

Section 3.7. No Novation. This Amendment shall not constitute a novation of the
Credit Agreement or any other Loan Document. This Amendment shall not extinguish
the Obligations outstanding under the Credit Agreement or discharge or release
the Lien or priority of any Security Document or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
Obligations outstanding under the Credit Agreement, which shall remain
outstanding after the Amendment No. 3 Effective Date as modified hereby except
to the extent repaid as contemplated hereby. Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Issuing Banks or any other Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document. Nothing
implied in this Amendment or in any other document contemplated hereby shall be
construed as a release or other discharge of any of the Loan Parties under any
Loan Document from any of its obligations and liabilities as a borrower,
guarantor or pledgor under any of the Loan Documents. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
(as amended hereby) and each other Loan Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. Each of
the Loan Parties reaffirms the validity of the Liens granted by it pursuant to
the Security Documents with all such Liens continuing in full force and effect
to secure the Obligations after giving to this Amendment.

Section 3.8. Notices. All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Credit Agreement.

Section 3.9. Applicable Law; Waiver of Jury Trial. (A) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY AGREES THAT SECTIONS 9.11 AND SECTION 9.15 OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE AND APPLY MUTATIS
MUTANDIS.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

NUANCE COMMUNICATIONS, INC. By:  

/s/ Daniel Tempesta

  Name:   Daniel Tempesta   Title:   Chief Financial Officer

NUANCE TRANSCRIPTION SERVICES, INC.,
as a Subsidiary Loan Party

By:  

/s/ Daniel Tempesta

  Name:   Daniel Tempesta   Title:   Chief Financial Officer

QUADRAMED QUANTIM CORPORATION,
as a Subsidiary Loan Party

By:  

/s/ Daniel Tempesta

  Name:   Daniel Tempesta   Title:   Chief Financial Officer

TOUCHCOMMERCE, INC.,
as a Subsidiary Loan Party

By:  

/s/ Daniel Tempesta

  Name:   Daniel Tempesta   Title:   Chief Financial Officer

NUANCE ENTERPRISE SOLUTIONS & SERVICES CORPORATION,
as a Subsidiary Loan Party

By:  

/s/ Daniel Tempesta

  Name:   Daniel Tempesta   Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

CONSOLIDATED ENTERPRISE CORPORATION,
as a Subsidiary Loan Party

By:  

/s/ Daniel Tempesta

  Name:   Daniel Tempesta   Title:   Chief Financial Officer

J.A. THOMAS AND ASSOCIATES, INC.,
as a Subsidiary Loan Party

By:  

/s/ Daniel Tempesta

  Name:   Daniel Tempesta   Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
as Administrative Agent, a Revolving Facility Lender and an Extending Lender,
By:  

/s/ Martin Corrigan

  Name:   Martin Corrigan   Title:   Vice President

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
as a Revolving Facility Lender and an Extending Lender, By:  

/s/ Sheldon Pinto

  Name:   Sheldon Pinto   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

MUFG BANK, LTD.,
as a Revolving Facility Lender and an Extending Lender, By:  

/s/ Joseph Siri

  Name:   Joseph Siri   Title:   Vice President

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

CITIBANK N.A.,
as a Revolving Facility Lender and an Extending Lender, By:  

/s/ Robert Shaw

  Name:   Robert Shaw   Title:   Managing Director & Vice President

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
as a Revolving Facility Lender and an Extending Lender, By:  

/s/ Julie T. Lilienfeld

  Name:   Julie T. Lilienfeld   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

TRUIST BANK,
as a Revolving Facility Lender and an Extending Lender, By:  

/s/ Matthew J. Davis

  Name:   Matthew J. Davis   Title:   Senior Vice President

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Revolving Facility Lender and an Extending Lender, By:  

/s/ Philip Tancorra

  Name:   Philip Tancorra   Title:   Vice President     philip.tancorra@db.com  
  212-250-6576 By:  

/s/ Suzan Onal

  Name:   Suzan Onal   Title:   Vice President     suzanonal@db.com    
212-250-3174

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

EXHIBIT A

[Please see attached.]



--------------------------------------------------------------------------------

Exhibit A

MARKED VERSION REFLECTING CHANGES PURSUANT TO

AMENDMENT NO. 3 TO REVOLVING CREDIT AGREEMENT

DELETED TEXT SHOWN STRIKETHROUGH

ADDED TEXT SHOWN UNDERSCORED

 

 

REVOLVING CREDIT AGREEMENT

Dated as of April 15, 2016

as amended by

Amendment No. 1, dated as of October 4, 2016,

and

Amendment No. 2, dated as of September 12, 20192019,

and

Amendment No. 3, dated as of July 31, 2020

Among

NUANCE COMMUNICATIONS, INC.

as Borrower,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent,

 

 

BARCLAYS BANK PLC,

MORGAN STANLEY SENIOR FUNDING, INC. and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Joint Lead Arrangers,

BARCLAYS BANK PLC,

MORGAN STANLEY SENIOR FUNDING, INC. and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Joint Bookrunners

and

ROYAL BANK OF CANADA,

SUNTRUST BANK,

THEMUFG BANK OF TOKYO MITSUBISHI UFJ, LTD. and

CITIBANK, N.A.,

as Managing Agents

 

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.  

Defined Terms

     1   SECTION 1.02.  

Terms Generally

     4447   SECTION 1.03.  

Effectuation of Transfers

     4448   SECTION 1.04.  

Limited Condition Acquisitions

     4548   SECTION 1.05.  

Divisions

     4649   ARTICLE II

 

THE CREDITS

 

SECTION 2.01.  

Commitments

     4649   SECTION 2.02.  

Loans and Borrowings

     4649   SECTION 2.03.  

Requests for Borrowings

     4750   SECTION 2.04.  

Swingline Loans

     4750   SECTION 2.05.  

Letters of Credit

     4852   SECTION 2.06.  

Funding of Borrowings

     5457   SECTION 2.07.  

Interest Elections

     5558   SECTION 2.08.  

Termination and Reduction of Commitments

     5659   SECTION 2.09.  

Repayment of Loans; Evidence of Debt

     5659   SECTION 2.10.  

Repayment of Revolving Facility Loans

     5760   SECTION 2.11.  

Prepayment of Loans

     5760   SECTION 2.12.  

Fees

     5861   SECTION 2.13.  

Interest

     5962   SECTION 2.14.  

Alternate Rate of Interest

     5962   SECTION 2.15.  

Increased Costs

     6064   SECTION 2.16.  

Break Funding Payments

     6165   SECTION 2.17.  

Taxes

     6165   SECTION 2.18.  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     6468   SECTION 2.19.  

Mitigation Obligations; Replacement of Lenders

     6569   SECTION 2.20.  

Illegality

     6670   SECTION 2.21.  

Incremental Extensions of Credit

     6771   SECTION 2.22.  

Extended Loans and Commitments

     6872   SECTION 2.23.  

[Reserved]

     6973   SECTION 2.24.  

Defaulting Lenders

     7074   ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.  

Organization; Powers

     7276   SECTION 3.02.  

Authorization

     7276   SECTION 3.03.  

Enforceability

     7276   SECTION 3.04.  

Governmental Approvals

     7377  

 

- i-



--------------------------------------------------------------------------------

     Page   SECTION 3.05.  

Financial Statements

     7377   SECTION 3.06.  

No Material Adverse Effect

     7377   SECTION 3.07.  

Title to Properties

     7377   SECTION 3.08.  

Subsidiaries

     7378   SECTION 3.09.  

Litigation; Compliance with Laws

     7478   SECTION 3.10.  

Federal Reserve Regulations

     7478   SECTION 3.11.  

Investment Company Act

     7478   SECTION 3.12.  

Tax Returns.

     7478   SECTION 3.13.  

No Material Misstatements

     7579   SECTION 3.14.  

Employee Benefit Plans

     7579   SECTION 3.15.  

[Reserved]

     7680   SECTION 3.16.  

Security Documents

     7680   SECTION 3.17.  

Solvency

     7680   SECTION 3.18.  

Anti-Terrorism Law

     7781   SECTION 3.19.  

No Default

     7782   SECTION 3.20.  

Intellectual Property

     7882   SECTION 3.21.  

Foreign Corrupt Practices Act

     7882   SECTION 3.22.  

Covered Entities

     7882   ARTICLE IV

 

CONDITIONS OF LENDING

 

SECTION 4.01.  

All Credit Events

     7882   SECTION 4.02.  

First Credit Event

     7983   ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01.  

Existence; Businesses and Properties

     8185   SECTION 5.02.  

Insurance

     8185   SECTION 5.03.  

Taxes

     8185   SECTION 5.04.  

Financial Statements, Reports, etc.

     8286   SECTION 5.05.  

Litigation and Other Notices

     8387   SECTION 5.06.  

Compliance with Laws

     8488   SECTION 5.07.  

Maintaining Records; Access to Properties and Inspections

     8488   SECTION 5.08.  

Use of Proceeds

     8488   SECTION 5.09.  

Reserved

     8488   SECTION 5.10.  

Further Assurances; Mortgages

     8488   SECTION 5.11.  

Fiscal Year; Accounting

     8589   SECTION 5.12.  

Collateral Suspension Period

     8589   SECTION 5.13.  

Post-Closing

     8690   ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01.  

Indebtedness

     8690   SECTION 6.02.  

Liens

     9094  

 

- ii-



--------------------------------------------------------------------------------

     Page   SECTION 6.03.  

[Reserved]

     9397   SECTION 6.04.  

Investments, Loans and Advances

     9397   SECTION 6.05.  

Merger, Consolidation or Sale of All or Substantially All Assets

     9599   SECTION 6.06.  

Restricted Payments

     97101   SECTION 6.07.  

Transactions with Affiliates

     98102   SECTION 6.08.  

Business of the Borrower and the Subsidiaries

     100104   SECTION 6.09.  

Limitation on Prepayments of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.

     100104   SECTION 6.10.  

Asset Sales

     102106   SECTION 6.11.  

Financial Covenant

     104108   ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.  

Events of Default

     104108   SECTION 7.02.  

Exclusion of Immaterial Subsidiaries

     106110   ARTICLE VIII

 

THE AGENT

 

SECTION 8.01.  

Appointment

     107111   SECTION 8.02.  

Delegation of Duties

     107111   SECTION 8.03.  

Exculpatory Provisions

     108112   SECTION 8.04.  

Reliance by Administrative Agent

     108112   SECTION 8.05.  

Notice of Default

     108112   SECTION 8.06.  

Non-Reliance on Agent and Other Lenders

     109113   SECTION 8.07.  

Indemnification

     109113   SECTION 8.08.  

Agent in Its Individual Capacity

     110114   SECTION 8.09.  

Successor Administrative Agent

     110114   SECTION 8.10.  

Managing Agent

     110114   SECTION 8.11.  

Administrative Agent May File Proofs of Claim.

     110114   SECTION 8.12.  

Withholding Taxes

     111115   SECTION 8.13.  

Secured Cash Management Agreements and Secured Hedge Agreements

     111115   ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.  

Notices

     112116   SECTION 9.02.  

Survival of Agreement

     113117   SECTION 9.03.  

Binding Effect

     113117   SECTION 9.04.  

Successors and Assigns

     113117   SECTION 9.05.  

Expenses; Indemnity

     117121   SECTION 9.06.  

Right of Set-off

     119123   SECTION 9.07.  

Applicable Law

     120124   SECTION 9.08.  

Waivers; Amendment

     120124  

 

-iii-



--------------------------------------------------------------------------------

     Page   SECTION 9.09.  

Interest Rate Limitation

     121125   SECTION 9.10.  

Entire Agreement

     122126   SECTION 9.11.  

WAIVER OF JURY TRIAL

     122126   SECTION 9.12.  

Severability

     122126   SECTION 9.13.  

Counterparts

     122126   SECTION 9.14.  

Headings

     122126   SECTION 9.15.  

Jurisdiction; Consent to Service of Process

     122126   SECTION 9.16.  

Confidentiality

     123127   SECTION 9.17.  

Direct Website Communications

     124128   SECTION 9.18.  

Release of Liens and Guarantees

     125129   SECTION 9.19.  

USA Patriot Act

     125129   SECTION 9.20.  

Dollar Equivalent Calculations

     126130   SECTION 9.21.  

Judgment Currency

     126130   SECTION 9.22.  

Keepwell

     126130   SECTION 9.23.  

Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions

     127131   SECTION 9.24.  

No Advisory or Fiduciary Responsibility

     127131   SECTION 9.25.  

Cerence Transactions

     128132   SECTION 9.26.  

Acknowledgment Regarding Any Supported QFCs

     128132  

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B-1    Form of Borrowing
Request Exhibit B-2    Form of Swingline Borrowing Request Exhibit B-3    Form
of L/C Request Exhibit C    Form of Guarantee and Collateral Agreement Exhibit D
   Form of Revolving Loan Note Exhibit E    Form of U.S. Tax Compliance
Certificate Schedule 2.01    Commitments Schedule 2.05(a)    Existing Letters of
Credit Schedule 5.13    Post-Closing

 

-iv-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT dated as of April 15, 2016 (as amended, supplemented
or otherwise modified from time to time, this “Agreement”), among NUANCE
COMMUNICATIONS, INC., a Delaware corporation (“Borrower”), the LENDERS party
hereto from time to time and BARCLAYS BANK PLC, as administrative agent (in such
capacity, the “Administrative Agent”).

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of $242,500,000 in aggregate Revolving Facility Commitments to fund working
capital purposes and general corporate purposes, including permitted
acquisitions and capital expenditures. The Lenders have indicated their
willingness to extend credit on the terms and subject to the conditions set
forth herein. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2020 Senior Notes” shall mean those 5.375% Senior Notes due 2020 issued by the
Borrower pursuant to the 2020 Senior Notes Indenture.

“2020 Senior Notes Indenture” shall mean that certain Indenture, dated as of
August 14, 2012, by and among the Borrower, the guarantors party thereto and
U.S. Bank National Association, as trustee.

“2031 Debentures” shall mean those 2.75% Senior Convertible Debentures due 2031
issued by the Borrower pursuant to that certain Indenture, dated as of
October 24, 2011, by and between the Borrower and U.S. Bank National
Association, as trustee.

“2035 Debentures” shall mean those (i) 1.5% Senior Convertible Debentures due
2035 issued by the Borrower pursuant to that certain Indenture, dated as of
June 16, 2015, by and between the Borrower and U.S. Bank National Association,
as trustee, and (ii) 1.0% Senior Convertible Debentures due 2035, issued by the
Borrower pursuant to that certain Indenture, dated as of December 7, 2015, by
and between the Borrower and U.S. Bank National Association, as trustee.

“ABR,” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.



--------------------------------------------------------------------------------

“Acceptable Commitment” shall have the meaning assigned to such term in
Section 6.10.

“Act” shall have the meaning assigned to such term in Section 9.19.

“Additional Issuing Bank L/C Commitment” shall have the meaning assigned to such
term in the definition of “Issuing Bank Sublimit”.

“Additional Lender” shall have the meaning assigned to such term in
Section 2.21.

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the Eurocurrency Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate ” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person; provided, however, no Agent or Lender shall
be deemed to be an Affiliate of any Loan Party by virtue of its execution of
this Agreement.

“Affiliate Transaction” shall have such meaning assigned to such term in
Section 6.07(a).

“Agency Fee Letter” shall mean the Administrative Agent Fee Letter dated
April 15, 2016, among the Borrower and the Administrative Agent.

“Agent” shall mean the Administrative Agent.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the highest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% the Adjusted Eurocurrency Rate for a one-month term in
effect on such day plus 1.00%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, Adjusted Eurocurrency Rate or the Federal Funds
Effective Rate shall be effective on the Closing Date of such change in the
Prime Rate, Adjusted Eurocurrency Rate or the Federal Funds Effective Rate,
respectively.

 

-2-



--------------------------------------------------------------------------------

“Alternate Currency” shall mean each of euros, pounds, yen, Canadian dollars,
Australian dollars and each other currency (other than Dollars) that is a lawful
currency that is readily available and freely transferable and convertible into
Dollars as shall be agreed from time to time between each applicable Issuing
Bank and the Borrower.

“ Alternate Currency Equivalent” shall mean, as to any amount denominated in
dollars as of any date of determination, the amount of the applicable Alternate
Currency that could be purchased with such amount of dollars based upon the spot
selling rate at which the Administrative Agent offers to sell such Alternate
Currency for dollars in the London foreign exchange market at approximately
11:00 a.m. London time on such date for delivery two (2) Business Days later.

“Alternate Currency L/C Disbursement” shall mean a payment or distribution made
by an Issuing Bank pursuant to an Alternate Currency Letter of Credit.

“Alternate Currency L/C Exposure” shall mean at any time the sum of (a) the
aggregate undrawn amount of all Alternate Currency Letters of Credit outstanding
at such time and (b) the aggregate principal amount of all Alternate Currency
L/C Disbursements that have not yet been reimbursed at such time.

“Alternate Currency L/C Sublimit” shall mean the maximum principal amount of
Alternate Currency Letters of Credit that may be outstanding at any one time in
Alternate Currencies, not to exceed the Dollar Equivalent of $40.0 million.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit to the
extent denominated in an Alternate Currency.

“Amendment No. 1” shall mean that certain Amendment No. 1, dated as of
October 4, 2016, to this Agreement, among the Borrower, the lenders from time to
time party thereto, the Administrative Agent, and the other parties named
therein.

“Amendment No. 2” shall mean that certain Amendment No. 2, dated as of
September 12, 2019, to this Agreement, among the Borrower, the lenders from time
to time party thereto, the Administrative Agent, and the other parties named
therein.

“Amendment No. 3” shall mean that certain Amendment No. 3, dated as of July 31,
2020, to this Agreement, among the Borrower, the lenders from time to time party
thereto, the Administrative Agent, and the other parties named therein.

“Anti-Terrorism Law” shall have the meaning assigned to such term in
Section 3.22(a).

“Applicable Margin” shall mean the Applicable Margin for the Loans determined
pursuant to the Pricing Grid.

“Approved Currency” shall mean Dollars and each Alternate Currency.

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(i).

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Subsidiaries outside the ordinary course of business (each referred to in
this definition as a “disposition”); or

 

-3-



--------------------------------------------------------------------------------

(2) the issuance or sale of Equity Interests of any Subsidiary (other than
Preferred Stock of Subsidiaries issued in a transaction not prohibited by this
Agreement), whether in a single transaction or a series of related transactions;

in each case, other than:

(a) any disposition of (i) cash or Permitted Investments or Investment Grade
Securities, (ii) damaged, surplus, obsolete or worn out assets in the ordinary
course of business, or (iii) inventory, goods or other assets held for sale or
no longer used in the ordinary course of business;

(b) the disposition of all or substantially all of the assets of the Borrower in
a manner permitted pursuant to the provisions described under Section 6.05;

(c) the making of any Restricted Payment that is permitted to be made, and is
made, under Section 6.06 or any Investment that is permitted to be made, and is
made under Section 6.04;

(d) any disposition of assets of the Borrower or any Subsidiary or issuance or
sale of Equity Interests of any Subsidiary, in each case in any transaction or
series of related transactions with an aggregate fair market value of less than
$35.0 million;

(e) any disposition of property or assets or issuance of securities by a
Subsidiary of Borrower to the Borrower or by the Borrower or a Subsidiary of the
Borrower to another Subsidiary of the Borrower or a Person that becomes a
Subsidiary of the Borrower;

(f) to the extent allowable under Section 1031 of the Internal Revenue Code of
1986, any exchange of like property (excluding any boot thereon) for use as
permitted by Section 6.08;

(g) the license, cross-license, lease, assignment or sub-lease of any real or
personal property in the ordinary course of business;

(h) the issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(i) foreclosures, condemnation, seizures or any similar action on assets and any
loss, destruction or damage of any asset;

(j) sales or transfers of Receivables Program Assets, or participations or
rights therein, in connection with any Receivables Facility;

(k) any financing transaction with respect to property built or acquired by the
Borrower or any Subsidiary after the Closing Date, including Sale and Lease-Back
Transactions and asset securitizations permitted by this Agreement;

(l) the creation of any Lien permitted by this Agreement;

 

-4-



--------------------------------------------------------------------------------

(m) the issuance of Equity Interests of Subsidiaries that are directors’
qualifying shares or local ownership shares;

(n) the sale of property to the lessor thereof in connection with a capital
lease;

(o) the sale or discount of accounts receivable arising in the ordinary course
of business in connection with the compromise or collection thereof;

(p) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business;

(q) sales, transfers, abandonment, dedication to the public or other
dispositions of Intellectual Property that is determined by the Borrower, in its
reasonable business judgment, to be no longer useful or necessary for the
operation of the business of the Borrower and its Subsidiaries; and

(r) the Document Imaging Sale and the Cerence Restructuring Transactions.

“Asset Sale Proceeds” means the aggregate cash proceeds received by the Borrower
or any of its Subsidiaries in respect of any Asset Sale, including any cash
received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of the direct costs relating to
such Asset Sale and the sale or disposition of such Designated Non-cash
Consideration, including legal, accounting and investment banking fees, and
brokerage and sales commissions, any relocation expenses incurred as a result
thereof, taxes paid or payable as a result thereof (after taking into account
any available tax credits or deductions and any tax sharing arrangements),
amounts required to be applied to the repayment of principal, premium, if any,
and interest on Senior Indebtedness and Permitted Junior Debt required (other
than required by clause (a) of the second paragraph of Section 6.10) to be paid
as a result of such transaction and any deduction of appropriate amounts to be
provided by the Borrower or any of its Subsidiaries as a reserve in accordance
with GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower or any of its Subsidiaries after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction.

“Assignee” shall have them meaning assigned to such term in Section 9.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of Exhibit
A or such other form as shall be approved by the Administrative Agent.

“Australian dollars” shall mean the lawful money of the Commonwealth of
Australia.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(c)(ii).

“Available Basket Amount” shall mean, on any date of determination, an amount
equal to:

 

-5-



--------------------------------------------------------------------------------

(a) $150.0 million, plus

(b) 50% of the Consolidated Net Income (or, if Consolidated Net Income shall be
a deficit, minus 100% of such deficit) of the Borrower accrued on a cumulative
basis during the period (taken as one accounting period) from January 1, 2016
and ending on the last day of the fiscal quarter immediately preceding such
date, plus

(c) the aggregate amount of proceeds received after the Closing Date from any
sale or other disposition of assets or property of the Borrower or any of its
Restricted Subsidiaries or Equity Interests of any Restricted Subsidiaries
(other than to the Borrower or any Restricted Subsidiary), in each case, that
would have constituted an Asset Sale Proceeds but for the operation of clause
(d) of the definition of Asset Sale, plus

(d) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Borrower, of marketable securities or other
property received by the Borrower since immediately after the Closing Date from
the issue or sale of:

(A) Equity Interests of the Borrower; or

(B) debt securities of the Borrower that have been converted into or exchanged
for such Equity Interests of the Borrower;

provided, however, that this clause (d) shall not include the proceeds from
(X) Equity Interests or convertible debt securities of the Borrower sold to a
Restricted Subsidiary, as the case may be, or (Y) Disqualified Stock or debt
securities that have been converted into Disqualified Stock; plus

(e) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Borrower, of marketable securities or other
property contributed to the capital of the Borrower following the Closing Date
(other than net cash proceeds to the extent such net cash proceeds are
contributed by a Restricted Subsidiary); minus

(f) any amounts thereof used to make Investments pursuant to Section 6.04(b)(z)
after the Closing Date, minus

(g) any amounts thereof used to make Investments pursuant to
Section 6.04(j)(iii) after the Closing Date, minus

(h) the cumulative amount of Restricted Payments made pursuant to Section
6.06(e)(ii) after the Closing Date, minus

(i) the cumulative amount Junior Debt Payments pursuant to Section 6.09(b)(vi)
after the Closing Date.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the Revolving
Facility Commitment of such Revolving Facility Lender at such time exceeds
(b) the Revolving Facility Credit Exposure of such Revolving Facility Lender at
such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

-6-



--------------------------------------------------------------------------------

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
Eurocurrency Rate for U.S. dollar-denominated syndicated credit facilities and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement; provided further
that any such Benchmark Replacement shall be administratively feasible, as
determined by the Administrative Agent in its reasonable discretion.

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the Eurocurrency Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurocurrency Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurocurrency Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “ABR,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the Eurocurrency Rate:

(1) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

 

-7-



--------------------------------------------------------------------------------

(2) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the Eurocurrency Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator of the
LIBO Rate, a resolution authority with jurisdiction over the administrator of
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator of the LIBO Rate, which states that the
administrator of LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower (so long
as the Administrative Agent has not received, by such date, written notice of
objection to such Early Opt-in Election from the Borrower), the Administrative
Agent (in the case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Rate and solely to the extent that the Eurocurrency Rate has not
been replaced with a Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurocurrency Rate for all purposes hereunder in
accordance with Section 2.14(b) and (y) ending at the time that a Benchmark
Replacement has replaced the Eurocurrency Rate for all purposes hereunder
pursuant to Section 2.14(b).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

-8-



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrowing” shall mean a group of Loans of a single Type under the Revolving
Facility and made on a single date and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $1,000,000.

“Borrowing Multiple” shall mean $100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Canadian dollars” or “Can$” shall mean the lawful money of Canada.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing Bank
and/or Swingline Lender (as applicable) and the Revolving Facility Lenders, as
collateral for L/C Obligations, obligations in respect of Swingline Loans, or
obligations of Revolving Facility Lenders to fund participations in respect of
either L/C Obligations or Swingline Loans (as the context may require), cash or
deposit account balances in an aggregate amount equal to 103% of such L/C
Obligations or Swingline Loans (other than with respect to
Section 2.05(c)(i)(2), in which case such cash or deposit account balance shall
be in an aggregate amount equal to 105% of the applicable Outstanding Letter of
Credit Amount) or, if an Issuing Bank or Swingline Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) the applicable Issuing Bank(s) and/or the
Swingline Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

-9-



--------------------------------------------------------------------------------

“Cash Interest Expense” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of (a) pay-in-kind Interest Expense or other non-cash
Interest Expense, (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions,
(c) the amortization of debt discounts, if any, or fees in respect of Swap
Agreements and (d) cash interest income of the Borrower and its Subsidiaries for
such period; provided that Cash Interest Expense shall exclude any one-time
financing fees, including those paid in connection with the Transactions or any
amendment of this Agreement and non-recurring cash interest expense consisting
of liquidated damages for failure to timely comply with registration rights
obligations.

“Cash Management Bank” shall mean any Lender, any Agent, any Joint Lead Arranger
or any Affiliate of the foregoing at the time it provides any cash management
services, commercial card services or any automated clearing house transfer of
funds or any Person that shall have become a Lender, Agent, Joint Lead Arranger
or an Affiliate of a Lender, an Agent or a Joint Lead Arranger at any time after
it has provided any cash management services, commercial card services or
automated clearing house transfer of funds; provided that no such Person (except
an Agent) shall be considered a Cash Management Bank until such time as it shall
have (i) delivered written notice to the Administrative Agent that such Person
constitutes a Cash Management Bank entitled to the benefits of the Security
Documents and (ii) with respect to any Cash Management Bank that is not a Lender
or an Agent, delivered to the Administrative Agent a letter agreement in a form
as shall be reasonably acceptable to the Borrower and the Administrative Agent.

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Subsidiary to any Lender, any Agent, any Joint Lead Arranger or any Affiliate of
any Lender, any Agent or any Joint Lead Arranger in respect of any overdraft,
extensions of credit and related liabilities arising from treasury and cash
management services, commercial card services or any automated clearing house
transfer of funds, and obligations under any agreements relating to such
services.

“Cerence” shall mean Cerence LLC, a subsidiary of the Borrower, and its
successors.

“Cerence Indebtedness” shall mean the incurrence of term loans, revolving loan
Indebtedness or other Indebtedness by Cerence and certain of its subsidiaries in
connection with the Cerence Spin-Off.

“Cerence Restructuring Transactions” shall mean the series of internal
reorganization transactions by the Borrower and its Subsidiaries in connection
with the Cerence Spin-Off, including certain Investments by any of the Borrower
or its Subsidiaries in Subsidiaries that are not Loan Parties (each such
Subsidiary, a “Cerence Non-Loan Party Subsidiary”) and certain sales or other
dispositions to Cerence or its subsidiaries such that Cerence and its
subsidiaries will own and operate the automotive business of the Borrower and
its Subsidiaries.

“Cerence Spin-Off” shall mean the spin-off of Cerence into a new publicly traded
company, which will operate the automotive technology business owned by Borrower
and its Subsidiaries as of the date of this Amendment No. 2.

“CFC Holdco” shall mean a Subsidiary that has no material assets other than the
Equity Interests (or Equity Interests and Indebtedness) of one or more
Controlled Foreign Subsidiaries and/or of Subsidiaries described in this
definition.

 

-10-



--------------------------------------------------------------------------------

A “Change in Control” shall mean:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the Closing Date) of Equity
Interests representing more than a majority of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the
Borrower, or

(b) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person, unless the holders of the Equity Interests of
the Borrower representing at least a majority of the aggregate voting power
immediately prior to such transaction, hold securities of the transferee Person
that represent, immediately after such transaction, at least a majority of the
aggregate voting power of the Equity Interests of the transferee Person.

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
treaty or regulation after the Closing Date, (b) any change in law, rule, treaty
or regulation or in the interpretation or application thereof by any
Governmental Authority after the Closing Date or (c) the making or issuance,
after the Closing Date, of any request, rule, guideline or directive (whether or
not having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (i) with respect to any Loan, whether such Loan is a
Revolving Facility Loan, or an Incremental Term Loan or an Extended Maturity
Loan designated as part of a particular Class pursuant to 2.22(a) and (ii) with
respect to any Commitment, whether such Commitment is a Revolving Facility
Commitment or an Extended Maturity Commitment.

“Closing Date” shall mean April 15, 2016.

“Closing Date Refinancing” means (i) the repayment or other satisfaction in full
and the termination of any commitment to make extensions of credit under the
Existing Credit Agreement and (ii) receipt by the Administrative Agent of a
payoff letter and reasonably satisfactory evidence of the discharge (or the
making of arrangements for discharge) of all Liens with respect thereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and any other property subject or purported to be subject from time to time to a
Lien under any Security Document and shall also include the Mortgaged
Properties.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, supplemented or otherwise modified from time to time, in the form of
Exhibit C, among the Borrower, each Subsidiary Loan Party and the Administrative
Agent; provided that at all times during a Collateral Reinstatement Period,
“Collateral Agreement” shall be deemed to refer to any new security agreement
required to be delivered on the Collateral Reinstatement Date with respect to
such Collateral Reinstatement Period pursuant to Section 5.12(b).

 

-11-



--------------------------------------------------------------------------------

“ Collateral and Guarantee Requirement ” shall mean the requirement that:

(a) on the Closing Date, the Administrative Agent shall have received from the
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person;

(b) on the Closing Date or as otherwise provided in the Collateral Agreement,
the Administrative Agent shall have received all certificates or other
instruments (if any) representing all Pledged Stock (as defined in the
Collateral Agreement and excluding any Excluded Property) owned on the Closing
Date directly by or on behalf of Borrower or any Subsidiary Loan Party, other
than Pledged Stock (as defined in the Collateral Agreement and excluding any
Excluded Property) of Insignificant Domestic Subsidiaries, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c) on the Closing Date and at all times thereafter, all Indebtedness of
Borrower and each Subsidiary that is not a Controlled Foreign Subsidiary that is
owing to any Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged together with all other pledged debt securities
(other than Excluded Property) pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank; provided, however, that this clause (c) shall
not apply to the extent that the promissory note or instrument evidencing
Indebtedness has an aggregate principal amount of less than $40.0 million;

(d) in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, the Administrative Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party within the period of time specified in
Section 5.10(d);

(e) [reserved];

(f) after the Closing Date, all the outstanding Equity Interests (other than
Excluded Property) (A) of any Person that becomes a Subsidiary Loan Party after
the Closing Date and (B) that are owned by a Person that becomes a Subsidiary
Loan Party after the Closing Date or that are acquired by a Loan Party after the
Closing Date, shall have been pledged pursuant to the Collateral Agreement, and
the Administrative Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, unless such Equity
Interests are Equity Interests of an Insignificant Domestic Subsidiary, together
with stock powers or other instruments of transfer with respect thereto endorsed
in blank, in each case, within the period of time specified in Section 5.10(d);

(g) except as contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Administrative Agent to be executed, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been executed, filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document or a supplement thereto within the period of time
specified therein;

 

-12-



--------------------------------------------------------------------------------

(h) in connection with each Mortgage required pursuant to Section 5.10(c), the
Administrative Agent shall receive (i) a policy or policies or marked-up
unconditional binder of title insurance or foreign equivalent thereof, as
applicable, paid for by the Borrower, issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage to be entered into as a
valid first Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(ii) a survey of any Mortgaged Property (and all improvements thereon), or
foreign equivalent thereof, as applicable, which is (1) dated (or redated) not
earlier than six months prior to the date of delivery thereof unless there shall
have occurred within six months prior to such date of delivery any exterior
construction on the site of such Mortgaged Property, in which event such survey
shall be dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, (2) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent and the title insurance company insuring the Mortgage,
(3) complying in all respects with the minimum detail requirements of the
American Land Title Association as such requirements are in effect on the date
of preparation of such survey and (4) sufficient for such title insurance
company to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Administrative Agent or an affidavit of no change to an existing survey;
provided that such title insurance company issues the title insurance policy
with full survey coverage, including all survey-related endorsements; and

(i) except as contemplated by any Security Document, each Loan Party shall have
obtained all consents and approvals required to be obtained by it in connection
with (i) the execution and delivery of all Security Documents (or supplements
thereto) to which it is a party and the granting by it of the Liens thereunder
and (ii) the performance of its obligations thereunder.

“Collateral Reinstatement Date” has the meaning specified in Section 5.12(b).

“Collateral Reinstatement Period” means each period commencing on the Collateral
Reinstatement Date with respect to such period and ending on any Collateral
Suspension Date occurring after such Collateral Reinstatement Date.

“Collateral Suspension Date” means the date on which: (i) at least two of the
Borrower’s Corporate Ratings are Investment Grade Ratings, (ii) no Default or
Event of Default has occurred and is continuing under this Agreement, (iii) no
Indebtedness secured by Liens permitted by Section 6.02(z) is outstanding
(unless contemporaneously released) and (iv) a Responsible Officer of the
Borrower delivers an officer’s certificate to the Administrative Agent that
(1) certifies to the satisfaction or concurrent satisfaction of the foregoing
and (2) requests the Administrative Agent to release the Collateral in
accordance with the second sentence under Section 5.12(a).

“Collateral Suspension Period” means each period commencing on the Collateral
Suspension Date with respect to such period and ending on the Collateral
Reinstatement Date with respect to such Collateral Suspension Date.

 

-13-



--------------------------------------------------------------------------------

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitment Fee Rate” shall mean a rate determined pursuant to the Pricing Grid.

“Commitments” shall mean (a) with respect to any Lender, its Revolving Facility
Commitment and any Extended Maturity Commitments and (b) with respect to any
Swingline Lender, its Swingline Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 9.17(a)(i).

“Compounded SOFR” shall mean the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause
(b) above is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement”.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness within the meaning of clause (a), (b), (d), (e) (to the extent, in
the case of clause (e), any payments are actually made in respect of such
Guarantees) or (f) of the definition of “Indebtedness” (other than letters of
credit to the extent undrawn).

 

-14-



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Subsidiaries for such
period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit, bankers acceptances or similar instruments, (iii) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of obligations under Swap Agreements or
other derivative instruments pursuant to GAAP), (iv) the interest component of
Capital Lease Obligations, and (v) net payments, if any, pursuant to interest
rate obligations under Swap Agreements with respect to Indebtedness, and
excluding (1) any amortization of non-cash interest resulting from the
application of Accounting Standards Codification 470-20, Debt (but only to the
extent of the information therein that was codified from Financial Accounting
Standards Board Staff Position No. APB 14-1—Accounting for Convertible Debt
Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash
Settlement) or related interpretations or guidance) to any convertible debt of
the Borrower, (2) accretion or accrual of discounted liabilities not
constituting Indebtedness, (3) any expense resulting from the discounting of
Indebtedness in connection with the application of recapitalization or purchase
accounting, (4) any “additional interest” with respect to securities arising
from the failure to comply with registration rights obligations, (5) any
expensing of bridge, commitment and other financing fees and (6) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Receivables Facility); plus

(b) consolidated capitalized interest of such Person and its Subsidiaries for
such period, whether paid or accrued; less

(c) interest income for such period.

“Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Debt as of such date (excluding any Indebtedness incurred and
outstanding pursuant to Section 6.01(t)) to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any after-tax effect of (a) extraordinary, non-recurring or unusual gains or
losses (including all fees and expenses relating thereto), (b) any facility
shutdown expenses, severance (including payroll, retention bonus and benefit
expense relating to employees who have been notified they are being severed,
following such notification), relocation costs, restructuring-related consulting
and travel costs, and curtailments or modifications to pension and
post-retirement employee benefit plans and (c) any other amounts (in an amount
not to exceed $15.0 million in any Test Period) recorded in the “Restructuring
and other charges, net” line item (or other similar line item) of such Person’s
consolidated statement of operations for such period prepared in accordance with
GAAP, shall be excluded,

 

-15-



--------------------------------------------------------------------------------

(ii) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period,

(iii) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

(iv) any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Borrower, shall be
excluded,

(v) the Net Income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to the referent Person or a
Subsidiary thereof in respect of such period,

(vi) solely for the purpose of determining the amount under clause (b) of the
definition of Available Basket Amount, the Net Income for such period of any
Subsidiary (other than any Loan Party) shall be excluded to the extent the
declaration or payment of dividends or similar distributions by that Subsidiary
of its Net Income is not at the date of determination wholly permitted without
any prior governmental approval (which has not been obtained) or, directly or
indirectly, is otherwise restricted by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders,
unless such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Borrower will be increased by the amount of dividends or other distributions
or other payments actually paid in cash (or to the extent converted into cash)
or Permitted Investments to the Borrower or a Subsidiary thereof in respect of
such period, to the extent not already included therein,

(vii) effects of adjustments in property and equipment, inventory, software and
other intangible assets, revenue and cost of revenue line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of business combination or asset acquisition accounting, shall be
excluded,

(viii) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness shall be excluded,

(ix) any impairment charge, asset write-off or write-down, in each case,
pursuant to GAAP and the amortization of intangibles arising pursuant to GAAP
shall be excluded,

(x) any (i) non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights,
(ii) income (loss) attributable to deferred compensation plans or trusts,
(iii) non-cash portion of Consolidated Interest Expense related to convertible
debt resulting from the application of Accounting Standards Codification 470-20,
Debt (but only to the extent of the information therein that was codified from
Financial Accounting Standards Board Staff Position No, APB 14-1 or related

 

-16-



--------------------------------------------------------------------------------

interpretations or guidance) and (iv) non-cash portion of consolidated income
taxes, shall in each case be excluded (but any cash payment thereon shall be
included to reduce Consolidated Net Income when accrued),

(xi) any fees, costs, expenses and contingent payments incurred during such
period, or any amortization or fair value adjustments thereof for such period
(including non-cash accretion of deferred or contingent purchase price of an
acquisition), in connection with any acquisition, Investment, asset sale,
intellectual property collaboration agreement in the nature of an asset
purchase, issuance or repayment of Indebtedness, issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, shall be excluded, and

(xii) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption shall be excluded.

In calculating the after-tax effect of any item set forth above that is being
excluded from Consolidated Net Income, such after-tax effects shall be
calculated only taking into account any cash tax effect.

“Consolidated Net Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Debt as of such date less the aggregate amount of unrestricted
cash and Permitted Investments as set forth on the consolidated balance sheet of
the Borrower as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP.

“Consolidated Senior Secured Leverage Ratio” shall mean, on any date, the ratio
of (a) Consolidated Senior Secured Debt as of such date to (b) EBITDA for the
period of four consecutive fiscal quarters of the Borrower most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided that EBITDA shall be determined for the relevant Test Period on a Pro
Forma Basis.

“Consolidated Senior Secured Debt” at any date shall mean any Consolidated Debt
secured by a Lien.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

-17-



--------------------------------------------------------------------------------

“Controlled Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
“controlled foreign corporation” as defined in Section 957(a) of the Code.

“Convertible Securities” shall mean debt securities, the terms of which provide
for conversion into Equity Interests, cash or a combination thereof.

“Corporate Ratings” means (i) the Borrower’s corporate credit rating from S&P,
(ii) the Borrower’s corporate family rating from Moody’s and (iii) the
Borrower’s corporate credit rating from Fitch.

“Corresponding Tenor” with respect to a Benchmark Replacement shall mean a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurocurrency Rate.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Customary Bridge Financings” shall mean any interim financing with an initial
maturity of one year or less that automatically extends to a final maturity at
least six months after the Maturity Date (without regard to obligations related
to asset sale, casualty, condemnation or extraordinary receipts events, change
of control, fundamental change, make-whole fundamental change or similar event
risk provisions providing for mandatory repurchase or offers to repurchase
customary for debt securities or Net Share Settlement provisions) if not
refinanced on or prior to its initial maturity with the proceeds of the sale of
Equity Interests or of Indebtedness otherwise permitted hereunder.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean subject to Section 2.24(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, any Issuing Bank,
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Bank or Swingline Lender
in writing that it does not intend or expect to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a Lender Insolvency Event or (ii) become the subject
of a Bail-in Action. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank, each
Swingline Lender and each Lender.

 

-18-



--------------------------------------------------------------------------------

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with an
Asset Sale or that is not received by the Borrower or a Subsidiary at the
closing of an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an officer’s certificate, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth the basis of
such valuation, executed by the principal financial officer of the Borrower,
less the amount of cash or Permitted Investments received in connection with a
subsequent sale of or collection on such Designated Non-cash Consideration.

“Disclosure Letter” means the disclosure letter, dated as of the Closing Date,
as amended or supplemented from time to time by the Borrower with the written
consent of the Administrative Agent (or as supplemented by the Borrower pursuant
to the terms of this Agreement), delivered by the Borrower to the Administrative
Agent for the benefit of the Lenders.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person which, by their terms, or by the terms of any security into which
they are convertible or for which they are puttable or exchangeable, or upon the
happening of any event, matures or are mandatorily redeemable, in each case, for
cash (other than solely as a result of a change of control or asset sale)
pursuant to a sinking fund obligation or otherwise, or are redeemable at the
option of the holder thereof (other than solely as a result of a change of
control or asset sale), in whole or in part, in each case prior to the date 91
days after the Revolving Facility Maturity Date; provided, however, that if such
Equity Interests are issued to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Document Imaging Sale” shall mean the sale of the Borrower’s Document Imaging
division pursuant to the Sale Agreement, dated as of November 11, 2018, by and
between Nuance Communications, Inc. and Project Leopard AcquireCo Limited,
consummated on February 1, 2019.

“Dollar Equivalent” shall mean, as to any amount denominated in an Alternate
Currency as of any date of determination, the amount of dollars that would be
required to purchase the amount of such Alternate Currency based upon the spot
selling rate at which the Administrative Agent offers to sell such Alternate
Currency for dollars in the London foreign exchange market at approximately
11:00 a.m. London time on such date for delivery two (2) Business Days later.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Early Opt-in Election” shall mean the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.14(b), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurocurrency Rate, and

 

-19-



--------------------------------------------------------------------------------

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“ EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period,

(i) increased (without duplication) by:

(A) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income; plus

(B) Fixed Charges of such Person for such period (including (x) net losses or
Swap Agreements or other derivative instruments entered into for the purpose of
hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses (a)(1) through (a)(6) thereof, to the extent the
same were deducted (and not added back) in calculating such Consolidated Net
Income; plus

(C) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(D) any expenses or charges (other than depreciation or amortization expense)
related to any offering of Equity Interests, Investment, acquisition,
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (i) such fees, expenses or charges related to the
offering of any notes and the Loans and Commitments and (ii) any amendment or
other modification of any notes or the Loans and Commitments, and, in each case,
deducted (and not added back) in computing Consolidated Net Income; plus

(E) the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions and costs related to the
closure and/or consolidation of facilities; plus

(F) any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period); plus

(G) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income; plus

 

-20-



--------------------------------------------------------------------------------

(H) the amount of loss or discount on sale of receivables and related assets to
a Receivables Subsidiary in connection with a Receivables Facility; plus

(I) any costs or expense incurred by the Borrower and its Subsidiaries pursuant
to any equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such cost or expenses are funded with cash proceeds contributed
to the capital of the Borrower or net cash proceeds of an issuance of Equity
Interest of the Borrower (other than Disqualified Stock); plus

(J) any costs or expenses incurred by the Borrower and its Subsidiaries in
connection with complying with Accounting Standard Codification ASC 606 –
Revenue From Contracts With Customers; and

(ii) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced EBITDA in any prior period, and

(iii) increased or decreased by (without duplication):

(A) any net gain or loss resulting in such period from obligations under Swap
Agreements and the application of Financial Accounting Standards Codification
No. 815—Derivatives and Hedging; plus or minus, as applicable, and

(B) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange risk
and revaluations of intercompany balances).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall have the meaning assigned to such term in Section 2.21.

 

-21-



--------------------------------------------------------------------------------

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna or as otherwise
defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating to preservation or
protection of the environment, preservation or reclamation of natural resources,
the generation, management, Release or threatened Release of, or exposure to,
any Hazardous Material or to occupational health and safety matters (to the
extent relating to exposure to Hazardous Materials).

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest; provided that Equity Interests shall exclude
Convertible Securities (irrespective of whether settled in Equity Interests or
cash) and Permitted Call Spread Agreements.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (f) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower, a Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” or “€” shall mean the single currency of the Participating Member States.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

-22-



--------------------------------------------------------------------------------

“Eurocurrency Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Eurocurrency Rate in accordance with the
provisions of Article II.

“Eurocurrency Rate” means for any Interest Period as to any Eurocurrency Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the Eurocurrency
Rate will be deemed to be zero.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Proceeds” shall have the meaning assigned to such term in Section 6.10.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

“Excluded Property” as defined in the Collateral Agreement.

“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Loan Party of, or the grant by such Subsidiary Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guarantee of such Subsidiary Loan Party or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Swap Agreement” shall mean (i) any Swap Agreement related to incentive
stock, stock options, phantom stock or similar agreements entered into with
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries, (ii) any stock option or warrant agreement for the purchase
of Equity Interests of the Borrower, (iii) any Swap Agreement for the purchase
of Equity Interests or Indebtedness (including securities convertible into
Equity Interests) of the Borrower pursuant to delayed delivery contracts,
(iv) any Permitted Call Spread Agreement, (v) any Swap Agreement to repurchase
or redeem Equity Interests permitted pursuant to Section 6.06(d) and (vi) any of
the foregoing to the extent it constitutes a derivative embedded in a
convertible security issued by the Borrower, which in the case of each of the
foregoing (except to the extent that a Permitted Call Spread Agreement may so
qualify) has not be been entered into for speculative purposes.

 

-23-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Swingline Lender, any Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party under
any Loan Document, (a) Taxes imposed on (or measured by) its net income, however
denominated, (or franchise taxes or alternative minimum Taxes imposed in lieu of
net income Taxes) by a jurisdiction as a result of the Administrative Agent,
such Lender, such Swingline Lender, such Issuing Bank or such other recipient
being organized or having its principal office, or in the case of any Lender,
having its applicable Lending Office, in such jurisdiction, or as a result of
any other connection between the Administrative Agent, such Lender, such
Swingline Lender, such Issuing Bank or such other recipient and such
jurisdiction (other than any such connection arising from such Administrative
Agent, Lender, Swingline Lender, Issuing Bank or other recipient having
executed, delivered, become a party to or performed its obligations or received
a payment under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced, or otherwise with respect to, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) any branch profits Tax under Section 884(a) of the Code, or any similar Tax,
that is imposed by any jurisdiction described in clause (a) above, (c) in the
case of a Lender (other than a Lender who became a Lender pursuant to a request
by Borrower pursuant to Section 2.19(b)), any U.S. federal withholding Tax that
is imposed on amounts payable under any Loan Document to such Lender pursuant to
a law in effect on the date on which such Lender becomes a party to this
Agreement (or designates a new Lending Office) except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Loan Party with respect to any withholding Tax pursuant to
Section 2.17(a) or Section 2.17(c), (d) Taxes attributable to such Lender’s
failure to comply with Section 2.17(e) or (f) with respect to such Loan, and
(e) any U.S. federal withholding Taxes imposed under FATCA.

“Executive Order” shall have the meaning assigned to such term in
Section 3.18(a).

“Existing Class” shall have the meaning assigned in Section 2.22(a) herein.

“Existing Credit Agreement” shall mean that certain Credit Agreement among the
Borrower, the lenders party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent, and the other parties thereto from time to time, dated as
of March 31, 2006, as amended and restated as of April 5, 2007, as further
amended and restated as of July 7, 2011, as further amended and restated as of
August 7, 2013, and as otherwise amended, supplemented, amended and restated or
otherwise modified prior to the Closing Date.

“Existing Facility” shall have the meaning assigned to such term in
Section 2.22(a).

“Existing Letters of Credit” shall mean each letter of credit previously issued
for the account of the Borrower or any of its subsidiaries by Morgan Stanley
Bank, N.A. and Citibank, N.A., each in its capacity as an “Issuing Bank” under
the Existing Credit Agreement, to the extent such letter of credit (a) was
outstanding on the Closing Date and (b) is listed on Schedule 2.05(a).

“Extended Maturity Commitments” shall have the meaning assigned to such term in
Section 2.22(a).

“Extended Maturity Loans” shall have the meaning assigned to such term in
Section 2.22(a).

 

-24-



--------------------------------------------------------------------------------

“Extending Lender” shall have the meaning assigned to such term in
Section 2.22(b).

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.22(c).

“Extension Election” shall have the meaning assigned to such term in
Section 2.22(b).

“Extension Maximum Amount” shall have the meaning assigned to such term in
Section 2.22(b).

“Extension Request” shall have the meaning assigned to such term in
Section 2.22(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code as of the date of this Agreement
(or any amended or successor version described above) and any intergovernmental
agreement (and related legislation or official interpretations thereof)
implementing the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depositary institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided, that if
the Federal Funds Effective Rate determined pursuant to this paragraph is below
zero, such rate shall be deemed to be zero.

“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

“First Lien Pari Passu Note” shall have the meaning assigned to such term in
Section 6.01(s).

“Fitch” means Fitch Investors Services, Inc.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Borrower or any Subsidiary incurs,
assumes, guarantees, redeems, retires or extinguishes any Indebtedness (other
than Indebtedness incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid and has not been replaced) or issues or
redeems Disqualified Stock or Preferred Stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made, then the Fixed Charge Coverage Ratio shall be
calculated giving effect to such incurrence, assumption, guarantee, redemption,
retirement or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, on a Pro Forma Basis as if the same had
occurred at the beginning of the applicable four-quarter period.

 

-25-



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(a) Consolidated Interest Expense of such Person for such period;

(b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and

(c) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any Disqualified Stock during such period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
the Borrower or any Subsidiary with respect to employees employed outside the
United States, which provides, or results in, retirement income, a deferral of
income in contemplation of retirement, and which is not subject to ERISA or the
Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Foreign Subsidiary Total Assets” shall mean, as of any date, the total assets
of all Foreign Subsidiaries of the Borrower determined in accordance with GAAP.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Revolving
Facility Percentage of Revolving L/C Exposure with respect to Letters of Credit
issued by such Issuing Bank other than such Revolving L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Non-Defaulting Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to any Swingline Lender, such Defaulting Lender’s
Revolving Facility Percentage of outstanding Swingline Loans made by such
Swingline Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

 

-26-



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness (or any existing right,
contingent or otherwise, of the holder of Indebtedness to be secured by such a
Lien) of any other Person, whether or not such Indebtedness or other obligation
is assumed by the guarantor; provided, however, that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents of any nature which are
subject to regulation or which would reasonably be likely to give rise to
liability under applicable Environmental Law, including, without limitation,
explosive or radioactive substances or petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls or radon
gas.

“Hedge Bank” means any Person that is a counterparty to a Secured Hedge
Agreement with the Borrower or any Subsidiary, in its capacity as such, and that
either (i) is a Lender, an Agent, a Joint Lead Arranger or an Affiliate of any
of the foregoing at the time it enters into such a Secured Hedge Agreement, in
its capacity as a party thereto or (ii) becomes a Lender, Agent, Joint Lead
Arranger or an Affiliate of a Lender, Agent, or Joint Lead Arranger after it has
entered into such a Secured Hedge Agreement; provided, further, that no such
Person (except an Agent) shall be considered a Hedge Bank until such time as it
shall have (i) delivered written notice to the Administrative Agent that such
Person constitutes a Hedge Bank entitled to the benefits of the Security
Documents and (ii) with respect to any Hedge Bank that is not a Lender or an
Agent, delivered to the Administrative Agent a letter agreement in a form as
shall be reasonably acceptable to the Borrower and the Administrative Agent.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Swap Agreements.

“Incremental Extensions of Credit” shall have the meaning assigned to such term
in Section 2.21.

“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.21.

 

-27-



--------------------------------------------------------------------------------

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.21.

“Incremental Revolving Commitments” shall have the meaning assigned to such term
in Section 2.21.

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21.

“Incurrence Test” shall mean a Consolidated Leverage Ratio of no greater than
5.75 to 1.00 on a Pro Forma Basis as of the date of such incurrence.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property or assets purchased by
such Person, (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (other than current trade
liabilities and current intercompany liabilities (but not any refinancings,
extensions, renewals or replacements thereof) incurred in the ordinary course of
business and maturing within 365 days after the incurrence thereof), to the
extent that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP, (e) all Guarantees by such
Person of Indebtedness of others, (f) all Capital Lease Obligations of such
Person, (g) all payments that such Person would have to make in the event of an
early termination, on the date Indebtedness of such Person is being determined,
in respect of outstanding Swap Agreements, (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and (i) the principal component of all obligations
of such Person in respect of bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such Person in
respect thereof.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” shall have the meaning assigned to such term in Section 3.13(a).

“Insignificant Domestic Subsidiary” shall mean a Domestic Subsidiary with
(1) net sales that are less than 5.0% of the consolidated net sales of the
Borrower and the Subsidiaries for the most recent fiscal quarter for which a
consolidated income statement of the Borrower was required to be furnished to
the Administrative Agent pursuant to Section 5.04 and (2) assets that are less
than 5.0% of Consolidated Total Assets as of the end of the most recent fiscal
quarter for which a consolidated balance sheet of the Borrower was required to
be furnished to the Administrative Agent pursuant to Section 5.04; provided,
however, that if all Domestic Subsidiaries that are individually “Insignificant
Domestic Subsidiaries” have (i) aggregate net sales representing greater than
15.0% of the consolidated net sales of

 

-28-



--------------------------------------------------------------------------------

the Borrower and the Subsidiaries for the most recent fiscal quarter for which a
consolidated income statement of the Borrower was required to be furnished to
the Administrative Agent pursuant to Section 5.04 or (ii) aggregate assets
representing greater than 15.0% of Consolidated Total Assets as of the end of
the most recent fiscal quarter for which a consolidated balance sheet of the
Borrower was required to be furnished to the Administrative Agent pursuant to
Section 5.04, then, in either case, the Borrower shall designate those
Insignificant Domestic Subsidiaries as Subsidiary Loan Parties that are
necessary to make it so the conditions specified in clauses (i) and (ii) are no
longer satisfied.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.20.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense and
(b) capitalized interest of such Person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and its Subsidiaries with
respect to Swap Agreements.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing,
available to all relevant Lenders), as the Borrower may elect, or the date any
Eurocurrency Borrowing is converted to an ABR Borrowing in accordance with
Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

 

-29-



--------------------------------------------------------------------------------

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

(c) each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s, BBB- (or the equivalent) by S&P and BBB- (or equivalent)
by Fitch, as applicable.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Permitted
Investments);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Issuing Bank” shall mean Barclays Bank PLC (only with respect to standby
Letters of Credit) and each other Issuing Bank designated pursuant to
Section 2.05(k), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i),
and solely with respect to an Existing Letter of Credit (and any amendment,
renewal or extension thereof in accordance with this Agreement), Morgan Stanley
Bank, N.A and Citibank, N.A. An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Issuing Bank Sublimit” shall mean, (x) with respect to Barclays Bank PLC,
Revolving L/C Exposure at any time not to exceed in the aggregate an amount
equal to the L/C Commitment (which amount shall be reduced by each Additional
Issuing Bank L/C Commitment) and (y) with respect to any other Issuing Bank
party hereto from time to time, Revolving L/C Exposure at any time not to exceed
in the aggregate the Relevant Currency Equivalent of an amount to be agreed
(such amount, an “Additional Issuing Bank L/C Commitment”) between the Borrower
and such Issuing Bank (upon notice to the Administrative Agent and all other
Issuing Banks), and in any case of clause (x) or (y), such other amount to be
agreed in writing between the Borrower and the applicable Issuing Bank (upon
notice to the Administrative Agent and all other Issuing Banks).

“Joint Lead Arrangers” shall mean Barclays Bank PLC, Morgan Stanley Senior
Funding, Inc. and Deutsche Bank AG New York Branch.

 

-30-



--------------------------------------------------------------------------------

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.21(a).

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 9.21(a).

“Junior Debt Payment” shall have the meaning assigned to such term in
Section 6.09(b).

“LCA Election” shall have the meaning assigned to such term in Section 1.04.

“LCA Test Date” shall have the meaning assigned to such term in Section 1.04.

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.05. The aggregate amount of the L/C Commitment
shall initially be $50.0 million, but shall in no event exceed the aggregate
amount of the Revolving Facility Commitments.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Obligations” shall mean, as of any date, the sum of, without duplication,
of the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the aggregate amount of all payments or disbursements made under all
Letters of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“L/C Request” shall mean a request by the Borrower in accordance with the terms
of Section 2.05(b) and substantially in the form of Exhibit B-3.

“Lender” shall mean each Revolving Facility Lender, as well as any Person that
becomes a “Lender” hereunder pursuant to Section 9.04. Unless the context
requires otherwise, the term “Lenders” includes the Swingline Lenders.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that the ownership or acquisition of any
equity interest in a Lender or any direct or indirect parent company thereof by
a Governmental Authority shall not in and of itself constitute a Lender
Insolvency Event so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Government Authority) to reject, repudiate
disavow or disaffirm any contracts or agreements made with such Lender.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit (including each Existing
Letter of Credit and each Alternate Currency Letters of Credit) issued pursuant
to Section 2.05. Each Letter of Credit shall be construed in accordance with and
governed by the laws of the State of New York.

 

-31-



--------------------------------------------------------------------------------

“LIBO Rate” shall have the meaning assigned to such term in the definition
“Eurocurrency Rate”.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities to the extent that any such right is intended to have an effect
equivalent to that of a security interest in such securities.

“Limited Condition Acquisition” means any Permitted Business Acquisition or
other Investment permitted hereunder by the Borrower or one or more of its
Restricted Subsidiaries whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents (other than during a Collateral Suspension Period solely with respect
to the grant of security thereunder), the Agency Fee Letter and any Note issued
under Section 2.09(e), any Incremental Facility Amendment, Amendment No. 11,
Amendment No. 2 and Amendment No. 2.3.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Revolving Facility Loans, the Swingline Loans any loans
in respect of Incremental Extensions of Credit and any Extended Maturity Loans.

“Local Time” shall mean New York City time.

“Managing Agent” shall mean Royal Bank of Canada, SunTrust Bank, TheMUFG Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Citibank, N.A.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $50 million.

“Maturity Date” shall mean April 15, 2021; provided that, if greater than $150.0
million of the 2020 Senior Notes remain outstanding (excluding any 2020 Senior
Notes for which the 2020 Senior Notes Indenture shall have been discharged in
accordance with Section 8.08 thereof) on February 1, 2020, the Maturity Date
shall be February 1, 2020.2022.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean each real property encumbered by a Mortgage
pursuant to Section 5.10.

 

-32-



--------------------------------------------------------------------------------

“Mortgages” shall mean the mortgages, deeds of trust or deeds to secure debt
delivered pursuant to Section 5.10, as amended, supplemented or otherwise
modified from time to time, with respect to Mortgaged Properties.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean 100% of the cash proceeds from the incurrence,
issuance or sale by the Borrower or any Subsidiary of any Indebtedness (other
than Excluded Indebtedness), net of all taxes and fees (including investment
banking fees), commissions, costs and other expenses, in each case incurred in
connection with such incurrence, issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall be disregarded.

“Net Share Settlement” shall mean any settlement received by any holder of
Convertible Securities upon any surrender of its Convertible Securities for
conversion consisting of Equity Interests, cash or a combination of cash and
Equity Interests.

“New Security Documents” shall have the meaning assigned to such term in
Section 5.12(b).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender at such time.

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligation Currency” shall have the meaning assigned to such term in
Section 9.21(a).

“Obligations” shall have the meaning assigned to such term in the Collateral
Agreement; but in any event shall exclude all Excluded Swap Obligations.

“OFAC” shall have the meaning assigned to such term in Section 3.18(b).

“OID” shall have the meaning assigned to such term in Section 2.21.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, enforcement, performance or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, the Loan
Documents except any such Taxes imposed with respect to an assignment (other
than an assignment pursuant to Section 2.19(b)) as a result of the
Administrative Agent, any Lender, Swingline Lender, or

 

-33-



--------------------------------------------------------------------------------

Issuing Bank having a present or former connection with the applicable taxing
jurisdiction (other than any such connection arising solely from having
executed, delivered, become a party to, or performed its obligations or received
a payment under, or enforced, and/or engaged in any activities pursuant to this
Agreement or any other Loan Document).

“Outstanding Letter of Credit Amount ” shall mean with respect to any Letter of
Credit, at any time, the sum of (a) the maximum amount from time to time
available to be drawn, determined without regard to whether any conditions to
drawing could then be met, and (b) the aggregate amount of all unpaid drawings,
in each case with respect to such Letter of Credit.

“Parent Company” means, with respect to a Lender, the holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(iii).

“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit II to
the Collateral Agreement or any other form approved by the Administrative Agent.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Permitted Investments between the Borrower or any of its Subsidiaries and
another Person; provided, that any cash or Permitted Investments received must
be applied in accordance with Section 6.10.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person (or any subsequent investment made in a Person, division or line of
business previously acquired in a Permitted Business Acquisition) if (a) to the
extent that such acquisition was preceded by, or effected pursuant to, a hostile
offer by the acquirer or an Affiliate of the acquirer, no Loan proceeds are used
to consummate such acquisition and (b) immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) (A) the Borrower and its Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition or formation, with the Incurrence Test recomputed as at the last day
of the most recently ended fiscal quarter of the Borrower and its Subsidiaries,
and the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer of the Borrower certifying that such transaction
complies with this definition, together with all relevant financial information
for such Subsidiary or assets, and (B) any acquired or newly formed Subsidiary
shall not be liable for any Indebtedness (except for Indebtedness permitted by
Section 6.01); and (iv) the Person or business to be acquired shall be, or shall
be engaged in, a business of the type that the Borrower and the Subsidiaries are
permitted to be engaged in under Section 6.08 and the property acquired in
connection with any such transaction shall be made subject to the Lien of the
Security Documents (other than during a Collateral Suspension Period) to the
extent required by Section 5.10, subject to Liens permitted by Section 6.02.

 

-34-



--------------------------------------------------------------------------------

“Permitted Call Spread Agreements” means (a) any contract (including, but not
limited to, any convertible bond hedge or capped call transaction) pursuant to
which, among other things, the Borrower acquires an option requiring the
counterparty thereto to deliver to the Borrower shares of common stock of the
Borrower, cash in lieu of delivering shares of common stock or cash representing
the termination value of such option or a combination thereof from time to time
upon exercise or early termination of such option and (b) any contract pursuant
to which, among other things, the Borrower issues to the counterparty thereto
warrants to acquire shares of common stock of the Borrower, the cash value of
such shares or a combination thereof upon exercise of such warrants, in each
case entered into by the Borrower in connection with the issuance of Convertible
Securities (including, without limitation,

the exercise of any over-allotment or underwriter’s option); provided that the
terms, conditions and

covenants of such contract are customary for contracts of such type (as
determined by the Borrower in good faith).

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding one year from the date of acquisition
thereof;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A- (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

 

-35-



--------------------------------------------------------------------------------

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the total assets of the
Borrower and its Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) Investments that are consistent with the investment policy of the Borrower,
as it may be amended from time to time, that has been adopted by the board of
directors of the Borrower and approved by the Administrative Agent.

“Permitted Junior Debt ” shall mean (a) unsecured subordinated Indebtedness
issued or incurred by the Borrower and (b) unsecured senior Indebtedness issued
or incurred by the Borrower,

(i) the terms of which, in the case of each of the preceding clauses (a) and
(b),

(1) do not provide for any scheduled repayment, mandatory redemption or sinking
fund obligation (other than, for the avoidance of doubt, obligations related to
asset sale, casualty, condemnation or extraordinary receipts events, change of
control, fundamental change, make-whole fundamental change or similar event risk
provisions providing for mandatory repurchase or offers to repurchase customary
for debt securities or Net Share Settlement provisions) prior to the date that
is six months after the Maturity Date or, with respect to Indebtedness issued or
incurred after any Incremental Extension of Credit, such later date that is the
latest final maturity date of any Incremental Extension of Credit; and

(2) in the case of unsecured subordinated Indebtedness, provide for
subordination of payments in respect of such Indebtedness to the Obligations and
guarantees thereof under the Loan Documents customary for high yield or
Convertible Securities; and

(ii) in respect of which no Subsidiary that is not an obligor under the Loan
Documents is an obligor;

provided that (x) immediately prior to and after giving effect to any incurrence
of Permitted Junior Debt, no Default has occurred or is continuing or shall
result therefrom and the Borrower shall be in compliance with the Incurrence
Test on a Pro Forma Basis after giving effect to such incurrence, (y) in the
case of any Convertible Securities issued or incurred by the Borrower that
provide for Net Share Settlement, such Convertible Securities shall qualify as
Permitted Junior Debt if they otherwise (without regard for the Net Share
Settlement) meet the requirements set forth in clause (a) or (b) above, and
(z) Customary Bridge Financings are permitted hereunder. Notwithstanding the
foregoing, the Borrower’s 2020 Senior Notes, 2031 Debentures and 2035 Debentures
shall constitute “Permitted Junior Debt.”

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount

 

-36-



--------------------------------------------------------------------------------

(or accreted value, if applicable) of the Indebtedness so Refinanced (plus
unpaid accrued interest and premium thereon and underwriting discounts, fees,
commissions and expenses), (b) the average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to that of the Indebtedness
being Refinanced, (c) if the Indebtedness being Refinanced is subordinated in
right of payment to the Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced and (e) if the Indebtedness
being Refinanced is secured by any collateral (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced; and provided, further, that with respect to a
Refinancing of Permitted Junior Debt, such Permitted Refinancing Indebtedness
shall meet the requirements of clauses (i) and (ii) of the definition of
“Permitted Junior Debt.”

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which the Borrower, any Subsidiary or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“pounds,” “GBP” or “£” shall mean lawful money of the United Kingdom.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Excess Proceeds” shall have the meaning assigned to such term in
Section 6.10.

“Pricing Grid” shall mean:

 

     Applicable
Margin for ABR
Loans   Applicable
Margin for
Eurocurrency
Loans   Commitment
Fee Rate

Consolidated Net Leverage Ratio greater than 1.50 to 1.0.

   0.75%   1.75%   0.375%

Consolidated Net Leverage Ratio equal to or less than 1.50 to 1.0

   0.50%   1.50%   0.25%

 

-37-



--------------------------------------------------------------------------------

For the purposes of the Pricing Grid, changes in the Applicable Margin or the
Commitment Fee Rate resulting from changes in the Consolidated Net Leverage
Ratio shall become effective on the date following the Closing Date that is
three Business Days after the date on which financial statements are delivered
to the Lenders pursuant to Section 5.04 and shall remain in effect until the
next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
in Section 5.04 and during the period from the Closing Date through the first
required delivery of such financial statements, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply. In addition, at all times while an Event of Default shall have occurred
and be continuing, the highest rate set forth in each column of the Pricing Grid
shall apply.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Pro Forma Basis” shall mean, as to any Person, for any events that occur
subsequent to the commencement of a period for which the financial effect of
such events is being calculated, and giving effect to the events for which such
calculation is being made, such calculation as will give pro forma effect to
such events as if such events occurred on the first day of the most recent four
consecutive fiscal quarter period (the “Reference Period”) ended on or before
the occurrence of such event for which financial statements have been delivered
for the quarter or fiscal year ending on the last day of such period pursuant to
Section 5.04, or if such events occur before the first day of the first four
consecutive fiscal quarter period for which financial statements are required to
be delivered pursuant to Section 5.04, financial statements for the Borrower and
its subsidiaries generated by the Borrower that generally comply with
Section 5.04:

(i) in making any determination of EBITDA, pro forma effect shall be given to
any asset disposition, any acquisition permitted hereunder, any discontinued
operation or any operational change (or any similar transaction or transactions
that require a waiver or consent of the Required Lenders pursuant to
Section 6.04 or 6.05), in each case that occurred during the Reference Period
(or, in the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition,” occurring during the Reference Period or
thereafter and through and including the date upon which the Permitted Business
Acquisition is consummated),

(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and not used to finance any acquisition permitted hereunder)
incurred or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition,” occurring during the Reference Period or thereafter and through
and including the date upon which the Permitted Business Acquisition is
consummated) shall be deemed to have been incurred or repaid at the beginning of
such period and (y) Interest Expense of such Person attributable to interest on
any Indebtedness, for which pro forma effect is being given as provided in
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods and

 

-38-



--------------------------------------------------------------------------------

(iii) the Subsidiary Redesignation, if any, then being designated as well as any
other Subsidiary Redesignation after the first day of the relevant Reference
Period and on or prior to the date of the respective Subsidiary Redesignation
then being designated.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of an acquisition permitted hereunder, asset disposition, discontinued operation
or operational change (or any similar transaction or transactions that require a
waiver or consent of the Required Lenders pursuant to Section 6.04 or 6.05), may
include adjustments to reflect operating expense reductions and other operating
improvements or synergies reasonably expected to result from such acquisition
permitted hereunder, asset disposition or other similar transaction, as follows:
(x) for purposes of determining the Applicable Margin, such adjustments shall
reflect demonstrable operating expense reductions and other demonstrable
operating improvements or synergies that would be includable in pro forma
financial statements prepared in accordance with Regulation S-X under the
Securities Act; and (y) for purposes of determining compliance with the
Incurrence Test and achievement of other financial measures provided for herein,
such adjustments may reflect additional operating expense reductions and other
additional operating improvements or synergies that would not be includable in
pro forma financial statements prepared in accordance with Regulation S-X but
for which substantially all of the steps necessary for the realization thereof
have been taken or are reasonably anticipated by the Borrower to be taken in the
next 12-month period following the consummation thereof, are estimated on a good
faith basis by the Borrower; provided, however, that the aggregate amount of any
such adjustments with respect to operational changes shall not exceed
$40 million in any Test Period. The Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements and synergies and information and calculations supporting them in
reasonable detail.

“Projections” shall mean the projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower or any Subsidiary prior to the Closing Date.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivables” means all rights of the Borrower or any of its Subsidiaries to
payments (whether constituting accounts, chattel paper, instruments, general
intangibles or otherwise, and including the right to payment of any interest or
finance charges), which rights are identified in the accounting records of the
Borrower or such Subsidiary as accounts receivable.

“Receivables Documents” means (1) one or more receivables purchase agreements,
pooling and servicing agreements, credit agreements, agreements to acquire
undivided interests or other agreements to transfer or obtain loans or advances
against, or create a security interest in, Receivables Program Assets, in each
case as amended, modified, supplemented or restated and in effect from time to
time and entered into by the Borrower, a Subsidiary or any Receivables
Subsidiary and (2) each other instrument, agreement and other document entered
into by the Borrower, a Subsidiary or a Receivables Subsidiary relating to the
transactions contemplated by the agreements referred to in clause (1), in each
case as amended, modified, supplemented or restated and in effect from time to
time.

 

-39-



--------------------------------------------------------------------------------

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to any Loan Party (other than a Receivables Subsidiary)
pursuant to which a Loan Party sells receivables to either (a) a Person that is
not a Subsidiary Loan Party or (b) a Receivables Subsidiary that in turn sells
its accounts receivable to a Person that is not a Subsidiary Loan Party.

“Receivables Program Assets” means (1) all Receivables which are described as
being transferred by the Borrower, a Subsidiary or a Receivables Subsidiary
pursuant to the Receivables Documents, (2) all Receivables Related Assets and
(3) all collections (including recoveries) and other proceeds of assets
described in the foregoing clauses (1) and (2).

“Receivables Related Assets” means (1) any rights arising under the
documentation governing or relating to Receivables (including rights in respect
of Liens securing such Receivables and other credit support in respect of such
Receivables), (2) any proceeds of such Receivables and any lockboxes or accounts
in which such proceeds are deposited, (3) spread accounts and other similar
accounts (and any amounts deposited therein) established in connection with a
Receivables Facility, (4) any warranty, indemnity, dilution and other
intercompany claims arising out of Receivables Documents and (5) other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Business Assets” means assets (other than cash or Permitted
Investments) used or useful in a business permitted under Section 6.08, provided
that any assets received by the Borrower or a Subsidiary in exchange for assets
transferred by the Borrower or a Subsidiary shall not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon receipt
of the securities of such Person, such Person would become a Subsidiary.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents, representatives and advisors of such Person and such Person’s
Affiliates.

 

-40-



--------------------------------------------------------------------------------

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Relevant Currency Equivalent” shall mean the Dollar Equivalent or the Alternate
Currency Equivalent, as applicable.

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures and (z) the
total Available Unused Commitments at such time. The Loans, Revolving L/C
Exposures, Swingline Exposures and Available Unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Required Percentage” shall mean, with respect to any Asset Sale Proceeds or
Prepayment Excess Proceeds, as applicable, 100%; provided that (a) if the
Consolidated Net Leverage Ratio at the end of the most recent Test Period for
which financial statements have been delivered pursuant to Section 5.04 is:
(a) less than 2.00:1.00 but greater than or equal to 1.00:1.00, such percentage
shall be 50%, (b) is less than 1:00:1.00 but greater than or equal to 0.50:1.00,
such percentage shall be 25% or (c) is less than 0.50:1.00, such percentage
shall be 0%.

“Requirements of Law” shall mean, collectively, all international, foreign,
federal, state and local common law, statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Borrower or any of the Restricted Subsidiaries, or (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s stockholders in their
capacity as such.

 

-41-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Reversion Date” shall mean the date following a Collateral Suspension Date upon
which at least two of the Borrower’s Corporate Ratings are no longer Investment
Grade Ratings.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made thereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The aggregate amount of the Revolving Facility Commitments on the
Closing Date is $242,500,000 and for each Revolving Facility Lender is set forth
opposite such Lender’s name on Schedule 2.01.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
Swingline Exposure and Revolving L/C Exposure at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Each Revolving Facility Loan shall be a
Eurocurrency Loan or an ABR Loan.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (in the case of
Alternate Currency Letters of Credit, the Dollar Equivalent of such amount) and
(b) the aggregate principal amount of all L/C Disbursements that have not yet
been reimbursed at such time (in the case of Alternate Currency L/C
Disbursements, the Dollar Equivalent of such amount). The Revolving L/C Exposure
of any Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Revolving L/C Exposure at such time.

 

-42-



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall mean any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC, the U.S. Department of Commerce or the
U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Amendment Effective Date” shall mean the date on which all conditions
set forth in Section 3.1 of Amendment No. 2 have been satisfied.

“Second Commitment” shall have the meaning assigned to such term in
Section 6.10.

“Second Lien Senior Secured Debt” shall have the meaning assigned to such term
in Section 6.01(s).

“Secured Cash Management Agreement” means any agreement relating to cash
management services, commercial card services or any automated clearing house
transfer of funds that is entered into by and between the Borrower or any
Subsidiary and a Cash Management Bank which is specified in writing by the
Borrower to the Administrative Agent as constituting a “Secured Cash Management
Agreement” hereunder.

“Secured Hedge Agreement” means any agreement in respect of any Swap Agreement
specified by the Borrower and permitted under Section 6.01(c) that (a) is
entered into by and between the Borrower or any Subsidiary and any Hedge Bank
and (b) is specified in writing by the Borrower to the Administrative Agent as
constituting a “Secured Hedge Agreement” hereunder.

“Secured Parties” shall mean (a) the Lenders (and any Affiliate of a Lender),
(b) the Administrative Agent, (c) each Issuing Bank, (d) each Hedge Bank that is
party to any Secured Hedge Agreement, (e) each Cash Management Bank that is
party to a Secured Cash Management Agreement, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and permitted assigns of each of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to this
Agreement and, during any Collateral Reinstatement Period, any New Security
Documents delivered to the Administrative Agent pursuant to Section 5.12 with
respect to such Collateral Reinstatement Period, and each other document that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

-43-



--------------------------------------------------------------------------------

“Senior Indebtedness” means:

(1) all Indebtedness of any Loan Party outstanding under the Loan Documents and
related Guarantees (including interest accruing on or after the filing of any
petition in bankruptcy or similar proceeding or for reorganization of any Loan
Party (at the rate provided for in the documentation with respect thereto,
regardless of whether or not a claim for post-filing interest is allowed in such
proceedings)), and any and all other fees, expense re-imbursement obligations,
indemnification amounts, penalties, and other amounts (whether existing on the
Closing Date or thereafter created or incurred) and all obligations of the
Borrower or any Subsidiary Loan Party to reimburse any bank or other Person in
respect of amounts paid under letters of credit, acceptances or other similar
instruments;

(2) all Swap Obligations (and guarantees thereof) owing to a Lender or any
Affiliate of such Lender (or any Person that was a Lender or an Affiliate of
such Lender at the time the applicable agreement giving rise to such Swap
Obligation was entered into), provided that such Swap Obligations are permitted
to be incurred under the Loan Documents;

(3) any other Indebtedness of any Loan Party permitted to be incurred under the
terms of this Agreement, unless the instrument under which such Indebtedness is
incurred expressly provides that it is subordinated in right of payment to the
Loans or any related Guarantee; and

(4) all Obligations with respect to the items listed in the preceding clauses
(1), (2) and (3);

provided, however, that Senior Indebtedness shall not include:

(a) any obligation of such Person to the Borrower or any of its Subsidiaries;

(b) any liability for federal, state, local or other taxes owed or owing by such
Person;

(c) any accounts payable or other liability to trade creditors arising in the
ordinary course of business;

(d) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

(e) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of the Loan Documents.

“Social Security Act” shall mean the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References to sections of the Social
Security Act shall be construed to refer to any successor sections.

“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“SOFR-Based Rate” shall mean SOFR, Compounded SOFR or Term SOFR.

 

-44-



--------------------------------------------------------------------------------

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 9.20 hereof).

“Specified Transaction” shall have the meaning assigned to such term in
Section 1.04.

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of Sections
3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
“Unrestricted Subsidiary” contained herein), an Unrestricted Subsidiary shall be
deemed not to be a subsidiary of the Borrower or any of the Borrower’s
subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” shall mean each Wholly Owned Subsidiary of the Borrower
that is not (A) a Foreign Subsidiary, (B) a CFC Holdco, (C) a direct or indirect
subsidiary of a Controlled Foreign Subsidiary or (D) an Insignificant Domestic
Subsidiary.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Successor Company” shall have the meaning provided in Section 6.05.

“Successor Person” shall have the meaning provided in Section 6.05.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that the term
“Swap Agreement” shall exclude any Excluded Swap Agreement.

“Swap Obligation” means, with respect to any Subsidiary Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

-45-



--------------------------------------------------------------------------------

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit B-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $7.5 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Barclays Bank PLC, in its capacity as a lender of
Swingline Loans, and its successor(s) in such capacity, or such other Lender as
the Borrower may from time to time select as the Swingline Lender hereunder
pursuant to Section 2.04; provided that such Lender has agreed to be a Swingline
Lender.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Transaction Costs” shall mean fees and expenses payable or otherwise borne by
the Borrower and its Subsidiaries in connection with the Transactions occurring
on or about the Closing Date.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Loan Documents, including (a) the execution and delivery of the Loan
Documents; and (b) the payment of the Transaction Costs.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and the ABR.

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

“United States Code” shall mean Title 11 of the United States Code, as amended,
or any similar federal or state law for the relief of debtors.

“Unrestricted Subsidiary” shall mean any Subsidiary that is acquired or created
after the Closing Date and designated by the Borrower as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent; provided
that the Borrower shall only be permitted to so designate a new

 

-46-



--------------------------------------------------------------------------------

Unrestricted Subsidiary after the Closing Date and so long as (a) no Default or
Event of Default exists or would result therefrom and (b) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any Subsidiary) through Investments as permitted by, and in compliance with,
Section 6.04, with any assets owned by such Unrestricted Subsidiary at the time
of the initial designation thereof to be treated as Investments pursuant to
Section 6.04; provided that at the time of the initial Investment by the
Borrower or any Subsidiary in such Subsidiary, the Borrower shall designate such
entity as an Unrestricted Subsidiary in a written notice to the Administrative
Agent. The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary
for purposes of this Agreement (each, a “Subsidiary Redesignation”); provided
that (i) such Unrestricted Subsidiary, both before and after giving effect to
such designation, shall be a Wholly Owned Subsidiary of the Borrower, (ii) no
Default or Event of Default then exists or would occur as a consequence of any
such Subsidiary Redesignation (including, but not limited to, under Sections
6.01 and 6.02), (iii) immediately after giving effect to such Subsidiary
Redesignation, the Borrower shall be in compliance with the Incurrence Test on a
Pro Forma Basis, (iv) all representations and warranties contained herein and in
the other Loan Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date of such Subsidiary Redesignation (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and (v) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of the preceding clauses (i) through
(v), inclusive, and containing the calculations required by the preceding
clauses (iii) and (iv).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 2.17(f)(i)(C).

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such Person or another Wholly Owned Subsidiary of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any

 

-47-



--------------------------------------------------------------------------------

contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“yen” shall mean the lawful money of Japan.

SECTION 1.02. Terms Generally.

(a) The definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time. Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided, further that any obligations relating to a lease
that was accounted for by the Borrower or any of its Subsidiaries in accordance
with GAAP as an operating lease as of the Closing Date and any operating lease
entered into after the Closing Date by the Borrower or any of its Subsidiaries
that would under GAAP as in effect on the Closing Date have been accounted for
as an operating lease shall be accounted for as obligations relating to an
operating lease and not as Capital Lease Obligations.

(b) Any references to the “date of this Agreement” or the “date hereof” shall
refer to the Closing Date.

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

SECTION 1.04. Limited Condition Acquisitions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when (i) calculating any
applicable ratio in connection with the incurrence of Indebtedness, the creation
of Liens, the making of any Asset Sale, the making of an Investment, the making
of a Restricted Payment, the prepayment of Permitted Junior Debt, the
designation of a Subsidiary as restricted or unrestricted or the repayment of
Indebtedness (each of the foregoing, a “Specified Transaction”), (ii)
determining compliance with any provision of this Agreement which requires that
no Default or Event of Default has occurred, is continuing or would result
therefrom (other than a Default or Event of Default pursuant to Section 7.01(b),
(c), (h) or (i)), (iii) determining compliance with any provision of this
Agreement which requires compliance with any representations and warranties set
forth herein and only to the extent that the failure of such representation or
warranty to

 

-48-



--------------------------------------------------------------------------------

be true and correct would result in a failure of a condition precedent to the
obligation of the Borrower or any Restricted Subsidiary to consummate such
Specified Transaction, or (iv) the satisfaction of all other conditions
precedent to any other Specified Transaction, in each case, in connection with a
Limited Condition Acquisition, the date of determination of such ratio,
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom (other than a Default or Event of Default
pursuant to Section 7.01(b), (c), (h) or (i)), determination of compliance with
any representations or warranties or satisfaction of any other condition shall,
at the option of the Borrower (the Borrower’s election to exercise such option
in connection with any Limited Condition Acquisition, an “LCA Election”), be
deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”). If on a Pro Forma Basis
after giving effect to such Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) such ratios and
other provisions are calculated as if such Limited Condition Acquisition or
other transactions had occurred at the beginning of the most recent Test Period
ending prior to the LCA Test Date for which financial statements are available
to the Administrative Agent, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with the applicable ratios or other
provisions, such provisions shall be deemed to have been complied with, unless
an Event of Default pursuant to Section 7.01(b), (c), (h) or (i) shall be
continuing on the date such Limited Condition Acquisition is consummated. For
the avoidance of doubt, if an LCA Election is made, (i) if any of such ratios or
other provisions are exceeded or breached as a result of fluctuations in such
ratio (including due to fluctuations in EBITDA) or other provisions at or prior
to the consummation of the relevant Limited Condition Acquisition, such ratios
and other provisions will not be deemed to have been exceeded as a result of
such fluctuations solely for purposes of determining whether the Limited
Condition Acquisition is permitted hereunder and (ii) such ratios and compliance
with such conditions shall not be tested at the time of consummation of such
Limited Condition Acquisition and related Specified Transactions. If the
Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to any other Specified Transaction on or following the relevant LCA
Test Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or basket shall be calculated
both (i) on a Pro Forma Basis assuming such Limited Condition Acquisition and
other related Specified Transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Acquisition and other
related Specified Transactions have not been consummated; provided that, for
purposes of any such calculation pursuant to the preceding clause (i),
Consolidated Interest Expense will be calculated using an assumed interest rate
for the Indebtedness to be incurred in connection with such Limited Condition
Acquisition based on the indicative interest margin contained in any financing
commitment documentation with respect to such Indebtedness or, if no such
indicative interest margin exists, as reasonably determined by the Borrower in
good faith.

SECTION 1.05. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

-49-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Facility Lender agrees to make Revolving Facility Loans to the
Borrower from time to time in an aggregate principal amount that will not result
in (i) such Revolving Facility Lender’s Revolving Facility Credit Exposure
exceeding such Revolving Facility Lender’s Revolving Facility Commitment or
(ii) the total Revolving Facility Credit Exposure exceeding the total Revolving
Facility Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and of the same Type made by the Lenders ratably in accordance with
their respective Commitments under the applicable Class (or, in the case of
Swingline Loans, in accordance with their respective Swingline Commitments);
provided, however, that Revolving Facility Loans shall be made by Revolving
Facility Lenders ratably in accordance with their respective Revolving Facility
Percentages on the date such Revolving Facility Loans are made. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). Each Swingline Borrowing shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. Borrowings of more than one Type and under the
Revolving Facility may be outstanding at the same time; provided that there
shall not at any time be more than a total of 10 Eurocurrency Borrowings
outstanding under the Revolving Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request in writing by delivering a
Borrowing Request in a

 

-50-



--------------------------------------------------------------------------------

form approved by the Administrative Agent and signed by the Borrower (a) in the
case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, Local Time, one Business Day before
the date of the proposed Borrowing, provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable. Each such written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the total Revolving Facility Credit Exposure
exceeding the total Revolving Facility Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request in writing by a
Swingline Borrowing Request by electronic transmission not later than 11:00
a.m., Local Time, on the day of a proposed Swingline Borrowing. Each such notice
and Swingline Borrowing Request shall be irrevocable and shall specify (i) the
requested date (which shall be a Business Day), (ii) the amount of the requested
Swingline Borrowing and (iii) the location and number of the Borrower’s account
to which funds comprising the requested Swingline Borrowing are to be disbursed.
The Swingline Lender shall consult with the Administrative Agent as to whether
the making of the Swingline Loan is in accordance with the terms of this
Agreement prior to the Swingline Lender funding such Swingline Loan. The
Swingline Lender shall make each Swingline Loan in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of

 

-51-



--------------------------------------------------------------------------------

immediately available funds by 3:00 p.m., Local Time, to the account of the
Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Revolving
Facility Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans made by it. Such notice shall specify
the aggregate amount of such Swingline Loans in which the Revolving Facility
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Revolving Facility Lender’s Revolving Facility Percentage of
such Swingline Loan or Loans. Each Revolving Facility Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent for the account of the Swingline Lender, such Revolving
Facility Lender’s Revolving Facility Percentage of such Swingline Loan or Loans.
Each Revolving Facility Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Facility Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Facility Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Facility Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Facility Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit.

(a) General.

(i) Each Existing Letter of Credit shall continue to remain outstanding as a
Letter of Credit as specified hereunder on and after the Closing Date on the
same terms as applicable to it immediately prior to the Closing Date. In
addition, subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit in Dollars or if an Issuing Bank
notifies the Borrower and the Administrative Agent that it is capable of doing
so, in an Alternate Currency, for its own account or the account of a Subsidiary
in a form reasonably acceptable to the applicable Issuing Bank, at any time and
from time to time and prior to the date that is five Business Days prior to the
Maturity Date; provided that the Borrower shall be a co-applicant, and be
jointly and severally liable, with respect to each Letter of Credit issued for
the account of a Subsidiary. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

-52-



--------------------------------------------------------------------------------

(ii) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular, or shall impose upon such Issuing Bank
any unreimbursed loss, cost or expense which was not applicable on the Closing
Date and which such Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by such Issuing Bank, such Letter of Credit is in
an initial stated amount less than $20,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternate Currency;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; and

(F) any Revolving Facility Lender is at such time a Defaulting Lender, unless
such Issuing Bank has entered into arrangements, including reallocation of such
Lender’s Revolving Facility Credit Exposure of the outstanding L/C Obligations
pursuant to Section 2.24(a)(iv) or the delivery of Cash Collateral, satisfactory
to such Issuing Bank (in its sole discretion) with the Borrower or such Lender
to eliminate such Issuing Bank’s actual or potential Fronting Exposure (after
giving effect to Section 2.24(a)(iv)) with respect to such Lender arising from
either the Letter of Credit then proposed to be issued or such Letter of Credit
and all other L/C Obligations as to which such Issuing Bank has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (five Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a L/C Request
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the Approved Currency,
the date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the amount of such Letter of Credit,
whether the Letter of Credit is to be issued for its own account or for the
account of a Subsidiary (provided that the Borrower shall be a co-applicant, and
therefore jointly and severally liable, with respect to each Letter of Credit
issued for the account of a Subsidiary), the name and address of the beneficiary
thereof and such other information as shall be necessary to issue, amend, renew
or extend such Letter of Credit. If requested by the applicable Issuing Bank,
the Borrower also shall submit a letter

 

-53-



--------------------------------------------------------------------------------

of credit application on such Issuing Bank’s standard form in connection with
any L/C Request. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
Revolving L/C Exposure shall not exceed the total L/C Commitment, (ii) the total
Revolving Facility Credit Exposure shall not exceed the total Revolving Facility
Commitments, (iii) the Alternate Currency L/C Exposure shall not exceed the
Alternate Currency L/C Sublimit and (iv) the Revolving L/C Exposure for any
particular Issuing Bank shall not exceed the Issuing Bank Sublimit of such
Issuing Bank. No Issuing Bank shall be under any obligation to amend or extend
any Letter of Credit if such Issuing Bank would have no obligation at such time
to issue the Letter of Credit in its amended form under the terms hereof.

(c) Expiration Date.

(i) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (1) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (2) (x) the date that is five Business Days
prior to the Maturity Date or (y) such later date as agreed to by the Issuing
Bank and the Administrative Agent so long as the Borrower shall immediately Cash
Collateralize such Letter of Credit in an amount at least equal to 103%-105% of
the aggregate amount of such Letter of Credit; provided that any Letter of
Credit with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which, in no event, shall extend beyond the date
referred to in clause (2) of this paragraph (c)(i) unless otherwise agreed by
the Issuing Bank and the Administrative Agent);

(ii) If Borrower so requests in any L/C Request, the Issuing Bank may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the Issuing
Bank to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the Borrower and to the beneficiary thereof not later than a date in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued and to be set forth therein. Unless otherwise directed by the
Issuing Bank, Borrower shall not be required to make a specific request to the
Issuing Bank for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Revolving Facility Lenders shall be deemed to have authorized
(but may not require) the Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the earlier of (i) one year
from the date of such renewal and (ii) the date that the Letter of Credit
expires; provided that the Issuing Bank shall not permit any such renewal if
(x) the Issuing Bank has determined that it would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof,
or (y) it has received notice on or before the day that is two Business Days
before the date which has been agreed upon pursuant to the proviso of the first
sentence of this paragraph, (1) from the Administrative Agent that any Revolving
Facility Lender directly affected thereby has elected not to permit such renewal
or (2) from the Administrative Agent, any Lender or Borrower that one or more of
the applicable conditions specified in Section 4.01 are not then satisfied;
provided, further, that the Issuing Bank or Administrative Agent may require any
such letter of credit to permit cancellation of such automatic renewal provision
upon at least 90 days’ prior written notice.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
Revolving Facility Percentage of the aggregate Dollar Equivalent amount
available to be drawn under such Letter of Credit.

 

-54-



--------------------------------------------------------------------------------

In consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Revolving Facility
Lender’s Revolving Facility Percentage of each L/C Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Facility Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount equal to such
L/C Disbursement in the Approved Currency in which the L/C Disbursement giving
rise to such payment is denominated not later than 2:00 p.m., Local Time, on
(i) the Business Day that the Borrower receives notice under paragraph (g) of
this Section of such L/C Disbursement, if such notice is received on such day
prior to 12:00 noon, Local Time, or (ii) if clause (i) does not apply, the
Business Day immediately following the date the Borrower receives such notice;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing, in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other Revolving Facility Lender of the applicable L/C Disbursement, the payment
then due from the Borrower in respect thereof and, in the case of a Revolving
Facility Lender, such Lender’s Revolving Facility Percentage thereof. Promptly
following receipt of such notice, each Revolving Facility Lender shall pay to
the Administrative Agent its Revolving Facility Percentage of the Dollar
Equivalent of the payment then due from the Borrower in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear; provided that, in the case of Alternate Currency Letters
of Credit, payment to such Lenders shall be the Dollar Equivalent of the amount
of the payment. Any payment made by a Revolving Facility Lender pursuant to this
paragraph to reimburse an Issuing Bank for any L/C Disbursement (other than the
funding of an ABR Revolving Loan or a Swingline Borrowing as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the

 

-55-



--------------------------------------------------------------------------------

terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank, or any of the circumstances referred to in clause (i), (ii)
or (iii) of the first sentence; provided that the foregoing shall not be
construed to excuse the applicable Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by a court of competent jurisdiction in a final, non-appealable judgment to have
been caused by (i) such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof or (ii) such Issuing Bank’s failure to exercise care when
refusing to issue a Letter of Credit in accordance with the terms of this
Agreement. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank as
determined by a court of competent jurisdiction in a final, non-appealable
judgment, such Issuing Bank shall be deemed to have exercised care in each such
determination and each refusal to issue a Letter of Credit. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower in writing by electronic
transmission whether such Issuing Bank has made a L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if such
L/C Disbursement is not reimbursed by the Borrower when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of

 

-56-



--------------------------------------------------------------------------------

an Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12. From and after the effective date of any
such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default
(subject to Section 7.01), on the third Business Day, in each case, following
the date on which the Borrower receives notice from the Administrative Agent
(or, if the maturity of the Loans has been accelerated, Revolving Facility
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure) demanding the deposit of Cash Collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the Revolving L/C Exposure as of such date
plus any accrued and unpaid interest thereon; provided that upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01, the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind. Each such deposit pursuant
to this paragraph shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of (i) for so long as an Event of Default
shall be continuing, the Administrative Agent and (ii) at any other time, the
Borrower, in each case, in Permitted Investments and at the risk and expense of
the Borrower, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for L/C Disbursements for which such Issuing Bank has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Facility Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate up to three Lenders (in addition to Barclays
Bank PLC) each of which agrees (in its sole discretion) to act in such capacity
and is reasonably satisfactory to the Administrative Agent as an Issuing Bank.
Each such additional Issuing Bank shall execute a counterpart of this Agreement
upon the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes. For the avoidance of doubt, following the appointment of an additional
Issuing Bank pursuant to this Section 2.05(k), Barclays Bank PLC’s Issuing Bank
Sublimit shall be reduced by the Additional Issuing Bank L/C Commitment of such
additional Issuing Bank.

 

-57-



--------------------------------------------------------------------------------

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend, renew or extend such Letter of Credit
if the Administrative Agent shall not have advised the Issuing Bank that such
issuance, amendment renewal or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date of such L/C Disbursement and the
amount of such L/C Disbursement and (C) on any other Business Day, such other
information as the Administrative Agent shall reasonably request, including but
not limited to prompt verification of such information as may be requested by
the Administrative Agent.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City; provided that ABR Revolving Loans and
Swingline Borrowings made to finance the reimbursement of a L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated

 

-58-



--------------------------------------------------------------------------------

ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing (by hand delivery or electronic
transmission to the Administrative Agent) by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable and
shall be in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Maturity Date.

 

-59-



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided that any such reduction of Revolving
Facility Commitments shall be allocated at the Borrower’s option to the
Revolving Facility Lenders ratably between the Classes of Revolving Facility
Commitments; provided further that (i) each such reduction shall be in an amount
that is an integral multiple of $1.0 million and not less than $5.0 million (or,
if less, the remaining amount of the Revolving Facility Commitments) and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans in accordance with Section 2.11, the Revolving Facility
Credit Exposure would exceed the total Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Revolving Facility Commitments under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Facility
Commitments delivered by the Borrower may state that such notice is conditional,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Revolving Facility Commitments shall
be made ratably among the Lenders in accordance with their respective Revolving
Facility Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay on the Maturity Date to
the Administrative Agent for the account of each Revolving Facility Lender the
then unpaid principal amount of each Revolving Facility Loan made to the
Borrower. The Borrower hereby unconditionally promises to each Swingline Lender
the then unpaid principal amount of each Swingline Loan made to the Borrower on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Facility Borrowing is made by the Borrower, the Borrower shall repay
all of its Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

-60-



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Repayment of Revolving Facility Loans. Prior to any repayment of
any Borrowing under any Class hereunder, the Borrower shall select the Borrowing
or Borrowings under the applicable Class to be repaid and shall notify the
Administrative Agent by electronic transmission of such selection not later than
2:00 p.m., Local Time, (i) in the case of an ABR Borrowing, one Business Day
before the scheduled date of such repayment and (ii) in the case of a
Eurocurrency Borrowing, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied to the Revolving
Facility Loans included in the repaid Borrowing such that each Revolving
Facility Lender receives its ratable share of such repayment (based upon the
Revolving Facility Credit Exposures of the Revolving Facility Lenders at the
time of such repayment). Notwithstanding anything to the contrary in the
immediately preceding sentence, prior to any repayment of a Swingline Borrowing
hereunder, the Borrower shall select the Borrowing or Borrowings to be repaid
and shall notify the Administrative Agent by electronic transmission of such
selection not later than 1:00 p.m., Local Time, on the scheduled date of such
repayment. Repayments of Borrowings shall be accompanied by accrued interest on
the amount repaid.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.16), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the aggregate amount then outstanding under the Revolving Facility,
subject to prior notice in accordance with Section 2.10.

(b) Not later than 10 days after receipt of Prepayment Excess Proceeds, the
Borrower shall apply an amount equal to the Required Percentage of such
Prepayment Excess Proceeds to repay outstanding Revolving Facility Loans and
correspondingly terminate a corresponding amount of Revolving Facility
Commitments, in each case ratably against all outstanding Classes of Revolving
Facility Commitments.

(c) If for any reason the Revolving Facility Credit Exposure at any time exceeds
the total Revolving Facility Commitments of all Revolving Facility Lenders at
such time, the Borrower shall immediately prepay Revolving Facility Loans,
Swingline Loans and L/C Disbursements and/or Cash Collateralize the L/C
Obligations (other than the L/C Disbursements) in an aggregate amount equal to
such excess.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, 10 Business Days after the last
Business Day of March, June, September and December in each year, and three
Business Days after the date on which the Revolving Facility Commitments of all
the Lenders shall be terminated as provided herein, a commitment fee (a
“Commitment Fee”) on the daily amount of the Available Unused Commitment of such
Lender during

 

-61-



--------------------------------------------------------------------------------

the preceding quarter (or other period commencing with the Closing Date or
ending with the date on which the last of the Commitments of such Lender shall
be terminated) at the Commitment Fee Rate. All Commitment Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days. For the
purpose of calculating any Lender’s Commitment Fee, the outstanding Swingline
Loans during the period for which such Lender’s Commitment Fee is calculated
shall not reduce the amount of the Available Unused Commitment. The Commitment
Fee due to each Lender shall commence to accrue on the Closing Date and shall
cease to accrue on the date on which the last of the Commitments of such Lender
shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, 10
Business Days after the last day of March, June, September and December of each
year and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee (an
“L/C Participation Fee”) on such Lender’s Revolving Facility Percentage of the
daily aggregate Revolving L/C Exposure (excluding the portion thereof
attributable to unreimbursed L/C Disbursements), during the preceding quarter
(or shorter period commencing with the Closing Date or ending with the Maturity
Date or the date on which the Revolving Facility Commitments shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Borrowings effective for each day in such period, and (ii) to each
Issuing Bank, for its own account, (x) 10 Business Days after the last day of
March, June, September and December of each year and three Business Days after
the date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fronting fee in respect of each Letter of
Credit issued by such Issuing Bank for the period from and including the date of
issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 1/4 of 1% per annum of the daily
average stated amount of such Letter of Credit or $1,000 per annum, whichever is
higher, plus (y) in connection with the issuance, amendment or transfer of any
such Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing charges (collectively, “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable on a
per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Agency Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated

 

-62-



--------------------------------------------------------------------------------

maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section; provided that this paragraph
(c) shall not apply to any Event of Default that has been waived by the Lenders
pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) upon termination of applicable
Class of the Revolving Facility Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted Eurocurrency Rate or Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate, as
applicable, for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders under the
Revolving Facility that the Adjusted Eurocurrency Rate or the Eurocurrency Rate,
as applicable, for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

(b) Effect of Benchmark Transition Event.

(i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this

 

-63-



--------------------------------------------------------------------------------

Agreement to replace the Eurocurrency Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of the Eurocurrency Rate
with a Benchmark Replacement pursuant to this Section will occur prior to the
applicable Benchmark Transition Start Date.

(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(iii) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period.

(iv) Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section.

(v) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurocurrency
Borrowing of, conversion to or continuation of Eurocurrency Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period, the component of Alternate Base Rate based upon the
Adjusted Eurocurrency Rate will not be used in any determination of ABR.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or Issuing Bank; or

 

-64-



--------------------------------------------------------------------------------

(ii) impose on any Lender or Issuing Bank or the London interbank market any
Taxes (other than (x) Indemnified Taxes or Other Taxes that are covered by
Section 2.17 and (y) Excluded Taxes) or other condition affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower shall pay to
such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the

 

-65-



--------------------------------------------------------------------------------

assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurocurrency Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes; provided that any Taxes shall be required by applicable law to be
withheld or deducted from such payments, then (i) if such Tax is an Indemnified
Tax, the sum payable shall be increased as necessary so that after making all
required deductions for Indemnified Taxes (including deductions for Indemnified
Taxes applicable to additional sums payable under this Section) the applicable
Lender (or, in the case of a payment received by the Administrative Agent for
its own account, the Administrative Agent) receives an amount equal to the sum
it would have received had no such deductions for Indemnified Taxes been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 20 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by the
Administrative Agent or such Lender, as applicable, or required to be withheld
or deducted from any payment by or on account of any obligation of any Loan
Party under any Loan Document and any reasonable expenses arising therefrom or
with respect thereto, except for any expenses that arise from the gross
negligence or willful misconduct on the part of the Administrative Agent, such
Lender or such Issuing Bank, as applicable, whether or not such Indemnified
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability, prepared
in good faith and delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

-66-



--------------------------------------------------------------------------------

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments under any Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), to the extent such Lender is
legally eligible to do so, at the time or times prescribed by applicable law and
as reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without (or at a reduced rate of) such
withholding Tax; provided that no Lender shall have any obligation under this
paragraph (e) (other than such documentation set forth in Section 2.17(f)(i),
(f)(iii) and (f)(iv) below) if in the reasonable judgment of such Lender such
compliance would subject such Lender to any unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender. Each
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documentation required in Section 2.17(f))
expired, obsolete or inaccurate in any material respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so. Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender o the
Administrative Agent pursuant to this Section 2.17(e) or Section 2.17(f).

(f) Without limiting the generality of this Section 2.17(e):

(i) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which such Foreign Lender becomes a Lender under
this Agreement (and promptly from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two duly completed
originals of whichever of the following is applicable:

(A) Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any
subsequent versions thereof or successors thereto), claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

(B) Internal Revenue Service Form W-8ECI (or any subsequent versions thereof or
successors thereto),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) or 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any subsequent versions thereof or successors
thereto), or

(D) to the extent a Foreign Lender is not the beneficial owner, Internal Revenue
Service Form W-8IMY together with the additional documentation that must be
transmitted with Form W-8IMY, including the appropriate forms described in (A),
(B) and (C) from each beneficial owner, provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F on behalf
of each such direct or indirect partner.

 

-67-



--------------------------------------------------------------------------------

(ii) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the Borrower or the
Administrative Agent, as applicable) on or before the date on which such Foreign
Lender becomes a Lender under this Agreement (and promptly from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax under FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 14719b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(iv) Each Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent, on or before the date such Lender becomes a Lender
under this Agreement, two duly completed originals of Internal Revenue Service
Form W-9 (or any subsequent versions thereof or successors thereto) certifying
that such Lender is exempt from U.S. federal backup withholding Tax.

(v) Notwithstanding any other provision of Section 2.17, a Lender shall not be
required to deliver any form pursuant to Section 2.17(e) or this Section 2.17(f)
that such Lender is not legally eligible to deliver.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
such Lender in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the written request
of the Administrative Agent or such Lender, agrees to repay as soon as
reasonably practicable the amount paid over to such Loan Party pursuant to this
Section 2.17(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 2.17(g) shall not be
construed to

 

-68-



--------------------------------------------------------------------------------

require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Loan Parties or any other Person. Notwithstanding anything to the contrary,
in no event will the Administrative Agent or any Lender be required to pay any
amount to any Loan Party pursuant to this Section 2.17(g) the payment of which
would place the Administrative Agent or such Lender, as applicable, in a less
favorable net after-tax position than Administrative Agent or such Lender would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

(h) For purposes of this Section 2.17, the term “Lender” shall include any
Swingline Lender and any Issuing Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, and 9.05 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Facility Loans or participations in L/C Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Facility Loans and participations in L/C Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by

 

-69-



--------------------------------------------------------------------------------

the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Facility Loans and participations
in L/C Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or any Affiliate of the Borrower (as to which the provisions
of this paragraph (c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to

 

-70-



--------------------------------------------------------------------------------

assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including amounts under
Section 2.16), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) such assignment does not conflict with applicable law. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrower
may have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to promptly assign its Loans and its Commitments hereunder
to one or more assignees reasonably acceptable to the Administrative Agent that
shall consent to such proposed amendment, waiver, discharge or termination,
provided that: (a) all Obligations of the Borrower owing to such Non-Consenting
Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, (b) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon and (c) the replacement
Lender shall pay the processing and recordation fee referred to in
Section 9.04(b)(ii)(B). In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04.

SECTION 2.20. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

SECTION 2.21. Incremental Extensions of Credit. Subject to the terms and
conditions set forth herein, the Borrower may at any time and from time to time,
request to add term loans (the “Incremental Term Loans”) or additional revolving
credit commitments (the “Incremental Revolving Commitments,” and together with
the Incremental Term Loans, the “Incremental Extensions of Credit”) in a minimum
principal amount of $15.0 million for all Incremental Term Loans or all
Incremental Revolving Commitments consummated on the same date; provided that
(x) immediately prior to and after giving effect to any Incremental Facility
Amendment, no Default or Event of Default

 

-71-



--------------------------------------------------------------------------------

has occurred or is continuing or shall result therefrom; provided that if such
Incremental Extension of Credit is being incurred to finance a Limited Condition
Acquisition and an LCA Election has been made, the provisions of Section 1.04
shall apply; and (y) the Incremental Extensions of Credit shall rank pari passu
in right of payment and right of security in respect of the Collateral with the
then existing Facilities. In addition, (a) the Incremental Extensions of Credit
shall be in an aggregate principal amount not exceeding an amount such that,
after giving effect to the incurrence of such Incremental Extension of Credit
(and assuming that any Incremental Revolving Commitments are fully drawn), the
Consolidated Senior Secured Leverage Ratio does not exceed 4.00 to 1.00 on a Pro
Forma Basis as of the most recent Test Period and as of the date of such
Incremental Extension of Credit and the Consolidated Leverage Ratio does not
exceed 5.75 to 1.00 on a Pro Forma Basis as of the most recent Test Period and
as of the date of such Incremental Extension of Credit; provided that if such
Incremental Extension of Credit is being incurred to finance a Limited Condition
Acquisition and an LCA Election has been made, the provisions of Section 1.04
shall apply, (b) the Incremental Term Loans shall not have a final maturity date
earlier than six months after the Revolving Facility Maturity Date, (c) the
Incremental Revolving Commitments shall not have a final maturity date earlier
than the Revolving Facility Maturity Date, (d) the weighted average life of the
Incremental Term Loans shall be determined by the Borrower and the lenders
providing such loans but shall not be shorter than that of a then-remaining
weighted average life of the Revolving Facility Commitments, (e) the Incremental
Revolving Commitments shall not have a weighted average life that is shorter
than that of the then-remaining weighted average life of the Revolving Facility
Commitments, (f) the terms of any Incremental Term Loans (other than as
specifically contemplated by immediately preceding clauses (b) and (d)) shall be
determined by the Borrower and the Lenders providing such Incremental Term Loans
and shall be reasonably acceptable to the Administrative Agent, (g) to the
extent that the terms of any Incremental Revolving Commitments (other than as
specifically contemplated by immediately preceding clauses (c) and (e)) differ
from the Revolving Facility Commitments, such terms shall be reasonably
acceptable to the Administrative Agent and each Issuing Bank, (h) if the then
yield (which shall be deemed to include all upfront or similar fees or original
issue discount (“OID”) payable to all Lenders providing such Incremental
Revolving Commitments in the initial primary syndication thereof; provided that
OID and upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); provided, further, that “bona fide arrangement
fees, structuring fees, underwriting fees, commitment fees, ticking fees or any
other fees similar to the foregoing paid to arrangers or any or all underwriting
lenders (only in the case of ticking fees or commitment fees, as a result of
proving binding commitments to the Borrower in respect of an Incremental
Extension of Credit) for such Indebtedness or commitments in respect thereof,
and customary consent fees paid generally to consenting lenders, shall be
excluded) (the “Effective Yield”) with respect to any such Incremental Revolving
Commitments exceeds the then applicable Effective Yield on the Revolving
Facility Loans (which shall be deemed to include upfront or similar fees or
original issue discount payable to all Revolving Facility Lenders in the initial
primary syndication thereof) by more than 50 basis points, the Applicable Margin
for the Incremental Revolving Commitments shall be automatically increased by
the amount necessary so that the Effective Yield of such Incremental Term Loans
is no more than 50 basis points higher than the Effective Yield for the
Revolving Facility Loans and (i) all fees and expenses owing in respect of such
Incremental Extensions of Credit to the Administrative Agent and the Lenders
(including reasonable fees and expenses of counsel) shall have been paid.
Incremental Extensions of Credit may be provided by any existing Lender (it
being understood that no existing Lender shall have an obligation to make all or
any portion of any Incremental Extension of Credit) or by any additional bank,
financial institution, or other Person that elects to extend commitments to
provide Incremental Extensions of Credit so long as such additional bank,
financial institution or other person is reasonably satisfactory to the Borrower
and, in the case of Incremental Revolving Commitments, the Administrative Agent
and the Issuing Bank (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and shall become a Lender
under this Agreement, pursuant to an amendment (an “Incremental Facility

 

-72-



--------------------------------------------------------------------------------

Amendment”) to this Agreement, giving effect to the modifications permitted by
this Section 2.21, and, as appropriate, the other Loan Documents, executed by
the Borrower, each existing Lender agreeing to provide a commitment in respect
of the Incremental Extensions of Credit, if any, each Additional Lender, if any,
and the Administrative Agent. Commitments in respect of Incremental Extensions
of Credit shall become Commitments under this Agreement. An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be reasonably necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.21. The effectiveness of any Incremental Facility
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.01 (it being understood that all references to “the date of such
Borrowing” in Section 4.01 shall be deemed to refer to the Incremental Facility
Closing Date); provided that if such Incremental Extension of Credit is being
incurred to finance a Limited Condition Acquisition and an LCA Election has been
made, the provisions of Section 1.04 shall apply. The proceeds of the
Incremental Extensions of Credit shall be used for general corporate purposes
including Permitted Business Acquisitions.

SECTION 2.22. Extended Loans and Commitments.

(a) The Borrower may by written notice to the Administrative Agent at any time
and from time to time request that all or any portion of the Loans and
Commitments of any Class (an “Existing Class”) be converted to extend the final
maturity date of such Loans and Commitments (any such Loans which have been so
converted, “Extended Maturity Loans” and any such Commitments which have been so
converted, “Extended Maturity Commitments”) and to provide for other terms
consistent with this Section 2.22; provided that there may be no more than 5
different final maturity dates in the aggregate for all Classes of Loans and
Commitments under this Agreement without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed). In
order to establish any Extended Maturity Loans, the Borrower shall provide a
written notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the Revolving Facility (an “Existing
Facility”) (such request an “Extension Request”) setting forth the proposed
terms of the Extended Maturity Loans and/or Extended Maturity Commitments, as
applicable, to be established which shall be substantially identical to the
Loans under the Existing Facility from which such Extended Maturity Loans and/or
Extended Maturity Commitments, as applicable, are to be converted, except that:

(i) the interest margins (including applicable margin) and fees (including
prepayment premiums or fees) with respect to the Extended Maturity Loans and/or
Extended Maturity Commitments may be different than the interest margins and
fees for the Loans and/or Commitments of such Existing Class, in each case, to
the extent provided in the applicable Extension Amendment; and

(ii) the Extension Amendment may provide for amendments to the covenants that
apply solely to such Extended Maturity Loans and/or Extended Maturity
Commitments; provided that such amended covenants may be no more restrictive
than the covenants applicable to the then outstanding Loans and Commitments
under this Agreement after giving effect to the Extension Amendment (as
determined in good faith by the Borrower).

Any Extended Maturity Loans and/or Extended Maturity Commitments converted
pursuant to any Extension Request shall be designated a Class of Extended
Maturity Loans and/or Extended Maturity Commitments for all purposes of this
Agreement; provided that any Extended Maturity Loans and/or Extended Maturity
Commitments converted from an Existing Class may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Class with respect to such Existing Class.

 

-73-



--------------------------------------------------------------------------------

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing
Class are requested to respond. No Lender shall have any obligation to agree to
have any of its Loans and/or Commitments of any Existing Facility converted into
Extended Maturity Loans and/or Extended Maturity Commitments pursuant to any
Extension Request. Any Lender (an “Extending Lender”) wishing to have all or any
portion of its Loans and/or Commitments under such Existing Class subject to
such Extension Request converted into Extended Maturity Loans and/or Extended
Maturity Commitments, as applicable, shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Loans and/or Commitments under the Existing
Facility which it has elected to request be converted into Extended Maturity
Loans and/or Extended Maturity Commitments (subject to any minimum denomination
requirements reasonably imposed by the Administrative Agent); provided that for
any Extension Request, the Borrower may establish a maximum amount for such
Extended Maturity Loans and/or Extended Maturity Commitments (an “Extension
Maximum Amount”). In the event that the aggregate amount of Loans and/or
Commitments under the Existing Class subject to Extension Elections exceeds the
Extension Maximum Amount, then each Lender’s amount of consented Loans and/or
Commitments subject to an Extension Election shall be reduced on a pro rata
basis such that the total amount of Extended Maturity Loans and/or Extended
Maturity Commitments shall be the Extension Maximum Amount.

(c) Extended Maturity Loans and/or Extended Maturity Commitments shall be
established pursuant to an amendment (an “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending Lender
thereunder, which shall be consistent with the provisions set forth in
paragraphs (a) and (b) above (but which shall not require the consent of any
other Lender other than the Extending Lenders (including any changes
contemplated by Section 9.08(d))), and which shall, in the case of Extended
Maturity Commitments for Revolving Facility Loans, make appropriate
modifications to this Agreement (including without limitation to the definitions
of “Revolving Facility Commitment,” “Revolving Facility Credit Exposure” and
“Revolving Facility Percentage,” and to Sections 2.04 and 2.05) to provide for
issuance of Letters of Credit and the extension of Swingline Loans based on such
Extended Maturity Commitments. Only Extending Lenders will have their Loans
and/or Commitments converted into Extended Maturity Loans and/or Extended
Maturity Commitments and only Extending Lenders will be entitled to any increase
in pricing or fees in connection with the Extension Amendment. Each Extension
Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto. In connection with any Extension Amendment, the Loan Parties and
the Administrative Agent shall enter into such amendments to the Security
Documents as may be reasonably requested by the Administrative Agent (which
shall not require any consent from any Lender) in order to ensure that the
Extended Maturity Loans and/or Extended Maturity Commitments are provided with
the benefit of the applicable Security Documents on a pari passu basis with the
other Obligations and shall deliver such other documents, certificates and
opinions of counsel in connection therewith as may be reasonably requested by
the Administrative Agent.

(d) For the avoidance of doubt, this Section 2.22 supersedes any provision in
Section 2.18 to the contrary.

SECTION 2.23. [Reserved].

 

-74-



--------------------------------------------------------------------------------

SECTION 2.24. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders.”

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder,
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j), fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j), sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any final
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.01 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded or unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with their respective Revolving Facility Commitments
without giving effect to Section 2.24(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

 

-75-



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and Swingline Lenders the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective pro rata Commitments (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation and (y) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Facility Commitment. Subject to Section 9.21, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, within three Business
Days following the written request of the (i) Administrative Agent (ii) the
Swingline Lender or (iii) any Issuing Bank, as applicable (with a copy to the
Administrative Agent), (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.05(j).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Swingline Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Facility Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held pro rata by the Lenders in accordance
with their Revolving Facility Commitments (without giving effect to
Section 2.24(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that, no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c) Letters of Credit. So long as any Lender is a Defaulting Lender, (i) the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied

 

-76-



--------------------------------------------------------------------------------

that it will have no Fronting Exposure after giving effect thereto and (ii) the
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each of the Subsidiaries
(a) is a limited partnership, limited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit hereunder, except, in the case of good
standing under the preceding clauses (a) and (c), to the extent that failure to
do so or have such status, could reasonably be expected to have a Material
Adverse Effect , or a material adverse effect on the validity or enforceability
of any of the Loan Documents or the rights and remedies of the Administrative
Agent and the Lenders thereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrower and each Subsidiary Loan Party of each of the Loan Documents to which
it is a party, and the borrowings hereunder and the transactions forming a part
of the Transactions (a) have been duly authorized by all corporate, stockholder,
limited partnership or limited liability company action required to be obtained
by the Borrower and such Subsidiary Loan Parties and (b) will not (i) violate
(A) (x) any provision of law, statute, rule or regulation, or (y) of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or such Subsidiary Loan Party, (B) any applicable order
of any court or any rule, regulation or order of any Governmental Authority or
(C) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Borrower or such Subsidiary
Loan Party is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any material right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by the
Borrower or such Subsidiary Loan Party, other than the Liens created by the Loan
Documents and Liens permitted by Section 6.02, except where any such conflict,
violation, breach or default referred to in clause (i) (except for clause
(i)(A)(y)) or clause (ii) of this Section 3.02, could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or a material
adverse effect on the rights and remedies of the Administrative Agent and the
Lenders thereunder.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

 

-77-



--------------------------------------------------------------------------------

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Copyright Office, (c) recordation of any required Mortgages,
(d) such as have been made or obtained and are in full force and effect,
(e) such actions, consents and approvals the failure to be obtained or made
which could not reasonably be expected to have, individually or in the aggregate
a Material Adverse Effect or a material adverse effect on the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder or (f) to the extent not taken
or made on or prior to the Closing Date, any actions or filings necessary to
release the Liens in favor of the administrative agent under the Existing Credit
Agreement.

SECTION 3.05. Financial Statements.

(a) The audited consolidated balance sheet of the Borrower as at September 30,
2015, and the audited consolidated statements of income and cash flows for such
fiscal year, copies of which have heretofore been furnished to each Lender,
present fairly in all material respects the consolidated financial position of
the Borrower, as of such date and the consolidated results of operations and
cash flows of the Borrower for the year then ended.

(b) The unaudited interim consolidated balance sheets and related statements of
income and cash flows of the Borrower and its subsidiaries for each fiscal
quarter of the Borrower ended at least 45 days prior to the Closing Date and
subsequent to September 30, 2015 (and, in each case, for the comparable quarter
in the previous fiscal year), present fairly in all material respects the
consolidated financial condition of the Borrower (subject to normal year-end
audit adjustments) as of the date of such financial statements. All such
financial statements have been prepared in accordance with GAAP applied
consistently throughout the periods involved (subject to (i) normal year-end
adjustments and (ii) the absence of notes).

SECTION 3.06. No Material Adverse Effect. Since September 30, 2015 or, if the
Borrower has delivered audited financial statements to the Administrative Agent
pursuant to Section 5.04(a), the date of such audited financial statements of
Borrower most recently furnished to the Administrative Agent pursuant to
Section 5.04(a), there has been no event, circumstance or condition that has or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 3.07. Title to Properties. The Borrower and each Subsidiary has good and
insurable fee simple title to, or valid leasehold interests in, or easements or
other limited property interests in, all its real properties (including all
Mortgaged Properties) and has good and marketable title to its personal property
and assets, in each case, except for defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.02.

 

-78-



--------------------------------------------------------------------------------

SECTION 3.08. Subsidiaries. All issued and outstanding Equity Interests of each
of the Borrower and the Subsidiary Loan Parties and each of their respective
Subsidiaries are, to the extent applicable, duly authorized and validly issued,
fully paid, non-assessable, and free and clear of all Liens other than Liens
expressly permitted by Section 6.02.

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits, investigations or proceedings at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending, or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any Subsidiary or any business, property or rights of
any such Person (i) that involve any Loan Document or the Transactions or
(ii) would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of the Borrower or any Subsidiary or any of their respective properties
or assets is in violation of or is subject to liability under (nor will the
continued operation of their material properties and assets as currently
conducted violate) any law, rule or regulation (including any zoning, building,
ordinance, code or approval, Environmental Law or any building permit) or any
restriction of record or agreement affecting any Mortgaged Property, or is in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Borrower and/or any Subsidiary is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that, in the case of clause
(i) or this clause (ii), entails a violation of, or that is inconsistent with,
the provisions of the Regulations of the Board, including Regulation U or
Regulation X.

SECTION 3.11. Investment Company Act. None of the Borrower or any Subsidiary is
required to register as an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12. Tax Returns.

(a) The Borrower and each Subsidiary has filed or caused to be filed all
material federal, state, local and non-U.S. Tax returns required to have been
filed by it on or before the date hereof that are material to such companies,
taken as a whole, and each such Tax return is true and correct in all material
respects;

(b) The Borrower and each Subsidiary has timely paid or caused to be timely paid
all Taxes and assessments due and payable by it whether or not shown on the
returns referred to in clause (a) and has made adequate provision to the extent
required in accordance with GAAP for the payment of all Taxes not yet due and
payable with respect to all periods or portions thereof ending on or before the
Closing Date, except (i) Taxes or assessments that are being contested in good
faith by appropriate proceedings and for which the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves to the extent
required in accordance with GAAP, or (ii) Taxes which, if not paid, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and

 

-79-



--------------------------------------------------------------------------------

(c) Other than as could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect, with respect to the Borrower and each
Subsidiary, there are no claims being asserted in writing with respect to any
Taxes.

SECTION 3.13. No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning the
Borrower, the Subsidiaries, the Transactions and any other transactions
contemplated hereby prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby,
when taken as a whole and taken together with the Borrower’s periodic filings
with the Securities and Exchange Commission, was true and correct in all
material respects as of the date such Information was furnished to the Lenders
and as of Closing Date and did not contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of their representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
prepared by or on behalf of the foregoing or their representative (i) have been
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable as of the date thereof (it being understood that actual results may
vary materially from the Projections), as of the date such Projections and
estimates were furnished to the Lenders and as of the Closing Date, and (ii) as
of the Closing Date, have not been modified in any material respect by the
Borrower.

SECTION 3.14. Employee Benefit Plans.

(a) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (i) the Borrower and each Subsidiary is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to Plans and the regulations and published interpretations
thereunder; (ii) no Reportable Event has occurred during the past five years as
to which the Borrower or any Subsidiary or any ERISA Affiliate was required to
file a report with the PBGC, other than reports that have been filed; (iii) no
ERISA Event has occurred or is reasonably expected to occur; and (iv) none of
the Borrower, any Subsidiary or any ERISA Affiliate has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated.

(b) Except where noncompliance would not reasonably be expected to result in a
Material Adverse Effect, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities, and neither
the Borrower nor any Subsidiary have incurred any material obligation in
connection with the termination of or withdrawal from any Foreign Plan. Except
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, the present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Plan which is required to be funded,
determined as of the end

 

-80-



--------------------------------------------------------------------------------

of the most recently ended fiscal year of the Borrower or Subsidiary (based on
the actuarial assumptions used for purposes of the applicable jurisdiction’s
financial reporting requirements), did not exceed the current value of the
assets of such Foreign Plan, and for each Foreign Plan which is not required to
be funded, the obligations of such Foreign Plan are properly accrued.

SECTION 3.15. [Reserved].

SECTION 3.16. Security Documents.

(a) Except during a Collateral Suspension Period, the Collateral Agreement is
effective to create in favor of the Administrative Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable Lien on the Collateral described
therein and proceeds thereof. Except during a Collateral Suspension Period, in
the case of the Pledged Collateral described in the Collateral Agreement and
required to be delivered to the Administrative Agent, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Administrative Agent, and in the case of the other Collateral
described in the Collateral Agreement, when financing statements and other
filings attached as Schedule 6 to the Perfection Certificate are filed in the
offices specified on Schedule 7 of the Perfection Certificate, the
Administrative Agent (for the benefit of the Secured Parties) shall have a
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the New
York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, or possession, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than such Pledged Collateral, Liens expressly permitted by Section 6.02).

(b) Except during a Collateral Suspension Period, when an intellectual property
security agreement is properly filed in the United States Copyright Office with
respect to registered copyrights and exclusive licenses of copyrights listed
therein, the Administrative Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such registered copyrights and exclusive
licenses, in each case prior and superior in right to any other Person (it being
understood that subsequent recordings in the United States Copyright Office may
be necessary to perfect a lien on registered copyrights and exclusive licenses
thereof acquired by the grantors after the Closing Date).

(c) Except during a Collateral Suspension Period, any Mortgages executed and
delivered after the Closing Date pursuant to Section 5.10 shall be effective to
create in favor of the Administrative Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable Lien on all of the Loan Parties’ right,
title and interest in and to the Mortgaged Property thereunder and the proceeds
thereof, and when such Mortgages are filed or recorded in the proper real estate
filing or recording offices, the Administrative Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Mortgaged Property
and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to any other Person, other than with respect to the rights of a Person pursuant
to Liens expressly permitted by Section 6.02.

SECTION 3.17. Solvency. Immediately after giving effect to the Transactions on
the Closing Date, (i) the fair value of the assets of the Borrower and the
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Borrower
and the Subsidiaries on a consolidated basis; (ii) the present fair saleable
value of the property of the Borrower and the Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and the Subsidiaries on a consolidated

 

-81-



--------------------------------------------------------------------------------

basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and the Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and the Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

SECTION 3.18. Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) To the knowledge of the Loan Parties, no Loan Party and no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
Person ” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) To the knowledge of the Loan Parties, no Loan Party, no Subsidiary of the
Borrower and no broker or other agent of any Loan Party acting in any capacity
in connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in paragraph (b) above, (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

(d) No borrowing or use of proceeds of the Loans or issuance of any Letter of
Credit will violate applicable Sanctions.

 

-82-



--------------------------------------------------------------------------------

SECTION 3.19. No Default. No Default or Event of Default exists or would result
from the consummation of the Transactions contemplated by this Agreement or any
other Loan Document.

SECTION 3.20. Intellectual Property. Each Loan Party owns, or is licensed to
use, all patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. To each Loan Party’s knowledge
as of the Closing Date, no claim has been asserted and is pending by any Person
challenging the use of any such Intellectual Property by such Loan Party or the
ownership, validity or effectiveness of any such Intellectual Property owned by
such Loan Party, nor does any Loan Party know of any valid basis for such claim,
except where any such claim would not reasonably be expected to have a Material
Adverse Effect. To each Loan Party’s knowledge, the use of such Intellectual
Property by such Loan Party does not infringe the intellectual property rights
of any Person and there is no material infringement by others of any right of
such Loan Party with respect to such Intellectual Property, except for such
claims and infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.21. Foreign Corrupt Practices Act. The Loan Parties, and, to the
knowledge of the Loan Parties, their Affiliates, are in compliance with the U.S.
Foreign Corrupt Practices Act of 1977 and any other anti-corruption laws of each
jurisdiction in which the Loan Parties conduct their business and to which they
are lawfully subject, in each case, in all material respects. No part of the
proceeds of the Loans hereunder will be used to make any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment in violation of
such laws.

SECTION 3.22. Covered Entities. No Loan Party is a Covered Entity.

ARTICLE IV

CONDITIONS OF LENDING

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in Article III shall be true
and correct in all material respects as of such date (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

 

-83-



--------------------------------------------------------------------------------

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal, as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

SECTION 4.02. First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of Wilson Sonsini Goodrich &
Rosati and Holland & Knight LLP, each as special counsel for the Loan Parties,
in each case (A) dated the Closing Date, (B) addressed to each Issuing Bank, the
Administrative Agent and the Lenders on the Closing Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

 

-84-



--------------------------------------------------------------------------------

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

(v) as to the incumbency and signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Liens expressly permitted by Section 6.02 or have been,
or will be simultaneously or substantially concurrently with the closing under
this Agreement, released (or arrangements reasonably satisfactory to the
Administrative Agent for such release shall have been made).

(e) The Administrative Agent shall have received the financial statements
referred to in Section 3.05.

(f) [Reserved.]

(g) The Administrative Agent shall have received all fees payable thereto or to
any Lender on or prior to the Closing Date and, to the extent invoiced at least
three Business Days prior to the Closing Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document on
or prior to the Closing Date (which amounts may be offset against the proceeds
of the Loans).

(h) The Collateral and Guarantee Requirement, other than those items specified
on Schedule 5.13, shall be satisfied (or waived) as of the Closing Date.

(i) The Administrative Agent and the Lenders shall have received on or prior to
five Business Days prior to the Closing Date all documentation and other
information related to the Loan Parties (including names, addresses and tax
identification numbers (if applicable)), required by bank regulatory authorities
under the applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

-85-



--------------------------------------------------------------------------------

(j) The Closing Date Refinancing shall have been consummated concurrently with
the transactions contemplated by this Agreement.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will cause each of the Subsidiaries
to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary,
(i) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder, (ii) as otherwise expressly
permitted under Section 6.05, or (iii) the liquidation or dissolution of
Subsidiaries if any remaining assets of such Subsidiaries are distributed to the
Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation or
dissolution.

(b) Except where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, to use commercially
reasonable efforts to (i) lawfully obtain, preserve, renew, extend and keep in
full force and effect the permits, franchises, authorizations, Intellectual
Property, licenses and rights with respect thereto necessary to the normal
conduct of its business, and (ii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be conducted in the normal course at all times
(in each case except as expressly permitted by the Loan Documents).

 

-86-



--------------------------------------------------------------------------------

SECTION 5.02. Insurance. Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Administrative Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien upon such properties or any
part thereof, except (i) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary has set
aside on its books adequate reserves to the extent required in accordance with
GAAP, or (ii) Taxes or claims, which, if not paid, could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year of the Borrower (or such
earlier date on which the Borrower is required to file a Form 10-K under the
Exchange Act), a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and the Subsidiaries as of the close of such fiscal year and the
consolidated results of their operations during such year and setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, (or such earlier date on which the Borrower is required to
file a Form 10-Q under the Exchange Act), a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of the Borrower and its Subsidiaries as of the close of such fiscal quarter and
the consolidated results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes);

(c) within five (5) Business Days of any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal quarter ending after the Closing
Date, setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating the calculations for the Consolidated Net
Leverage Ratio and the Consolidated Senior Secured Leverage Ratio;

 

-87-



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower or
any Subsidiary with the SEC, or after an initial public offering, distributed to
its stockholders generally, as applicable;

(e) within 90 days after the beginning of each fiscal year, a detailed
consolidated quarterly budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and the Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income) and, as soon as available, significant
revisions, if any, of such budget and quarterly projections with respect to such
fiscal year, including a description of underlying assumptions with respect
thereto (collectively, the “Budget”), which Budget shall in each case be
accompanied by the statement of a Financial Officer of the Borrower to the
effect that, to the best of his or her knowledge, the Budget is a reasonable
estimate for the period covered thereby;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(g) promptly following a request therefor, all documentation and other
information that the Administrative Agent reasonably requests on its own behalf
or on behalf of any Lender in order to comply with ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act; and

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, or such
consolidated financial statements, as in each case the Administrative Agent may
reasonably request on its own behalf or on behalf of any Lender.

Information required to be delivered pursuant to Section 5.04(a),
Section 5.01(b) or Section 5.01(d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such information, or provides a link thereto on the Borrower’s
website on the Internet on the investor relations page at nuance.com (or any
successor page) or at http://www.sec.gov; or (ii) on which such information is
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Lenders and the Administrative Agent have been granted access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent).

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority or in arbitration, against the
Borrower or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect;

 

- 88-



--------------------------------------------------------------------------------

(c) any other development specific to the Borrower or any Subsidiary that is not
a matter of general public knowledge and that has had, or could reasonably be
expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event (or termination of, withdrawal from, or
noncompliance with applicable law or plan terms with respect to, Foreign Plans)
that, together with all other ERISA Events (and any such termination, withdrawal
or noncompliance with respect to Foreign Plans) that have occurred, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any Persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any Subsidiary at
reasonable times, upon reasonable prior notice to the Borrower, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any Persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Revolving Facility Loans
and the Swingline Loans and request issuance of Letters of Credit for general
corporate purposes.

SECTION 5.09. Reserved.

SECTION 5.10. Further Assurances; Mortgages.

(a) Except during a Collateral Suspension Period, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, Mortgages and other documents and recordings of Liens in stock
registries), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

(b) Except during a Collateral Suspension Period, if any asset (including Equity
Interests) (other than Excluded Property and other than real property covered by
paragraph (c) below) is acquired by the Borrower or any other Loan Party after
the Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than assets constituting Collateral under a Security
Document that automatically become subject to the Lien of such Security Document
upon acquisition thereof by operation of such Security Document), promptly (and
in any event within 60 days (or such later date as the Administrative Agent
(acting reasonably) may consent to)) cause such asset to be subjected to a Lien
securing the Obligations and take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.

 

- 89-



--------------------------------------------------------------------------------

(c) Except during a Collateral Suspension Period, grant and cause each of the
Subsidiary Loan Parties to grant to the Administrative Agent security interests
and mortgages in such real property of the Borrower or any such Subsidiary Loan
Parties, to the extent acquired after the Closing Date and having a value at the
time of acquisition in excess of $10.0 million pursuant to documentation in such
form as is reasonably satisfactory to the Administrative Agent and constituting
valid and enforceable Liens subject to no other Liens except as are permitted by
Section 6.02, at the time of perfection thereof, record or file, and cause each
such Subsidiary to record or file, the Mortgage or instruments related thereto
in such manner and in such places as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Administrative Agent required to
be granted pursuant to the Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to paragraph (g) below. Unless otherwise waived by the
Administrative Agent, with respect to each such Mortgage for real property
having a value at the time of acquisition in excess of $10.0 million, the
Borrower shall deliver to the Administrative Agent contemporaneously therewith a
title insurance policy and a survey or an affidavit of no change in accordance
with clause (h) of the Collateral and Guarantee Requirement, and the legal
opinions of local U.S. counsel in the state where such real property is located,
in form and substance reasonably satisfactory to the Administrative Agent.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date and if such Subsidiary is a Subsidiary Loan
Party, within 20 Business Days after the date such Subsidiary is formed or
acquired or such longer period as the Administrative Agent shall agree, cause
the Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party; provided, however that
during a Collateral Suspension Period, if any additional direct or indirect
Subsidiary of the Borrower is formed or acquired after the Closing Date and if
such Subsidiary is a Subsidiary Loan Party, within five Business Days after the
date such Subsidiary is formed or acquired, notify the Administrative Agent
thereof and, within 20 Business Days after the date such Subsidiary is formed or
acquired or such longer period as the Administrative Agent shall agree, cause
clause (d) of the Collateral and Guarantee Requirement (with respect to the
Guarantee thereunder, including, without limitation, Article II of the
Collateral Agreement) to be satisfied with respect to such Subsidiary.

(e) [Reserved].

(f) (i) Furnish to the Administrative Agent promptly ((and in any event within
30 Business Days) or such later date as the Administrative Agent may reasonably
agree to) written notice of any change (A) in any Loan Party’s corporate or
organization name, (B) in any Loan Party’s identity or organizational structure
or (C) in any Loan Party’s jurisdiction of organization and/or organizational
identification number; provided that the Borrower shall not effect or permit any
such change unless all filings have been made, or will have been made within any
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(g) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance

 

- 90-



--------------------------------------------------------------------------------

Laws, then the Borrower shall, or shall cause the applicable Loan Party to
(i) maintain, or cause to be maintained, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

SECTION 5.11. Fiscal Year; Accounting. Cause its fiscal year to end on September
30.

SECTION 5.12. Collateral Suspension Period.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
Loan Document, if a Collateral Suspension Date occurs then upon delivery to the
Administrative Agent of the officer’s certificate set forth in clause (iv) of
the definition of “Collateral Suspension Date”, all of the Liens granted
pursuant to the Security Documents on the Collateral, shall be automatically
released and terminated at such time. In connection with the foregoing, the
Administrative Agent shall, within a reasonable period of time following
delivery of such officer’s certificate, and at the Borrower’s sole cost and
expense, (x) assign, transfer and deliver to the applicable Loan Parties,
without recourse to or warranty by the Administrative Agent, such of the
Collateral or any part thereof to be released as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof and (y) with respect to any other Collateral,
deliver such documents and instruments (including UCC-3 termination financing
statements or releases) and take such other actions, as the Borrower shall
reasonably request to evidence such termination and release.

(b) Notwithstanding clause (a) above, if, after any Collateral Suspension Date,
a Reversion Date occurs, the Collateral Suspension Period with respect to such
Collateral Suspension Date shall automatically terminate and all Collateral and
Security Documents, and all Liens granted or purported to be granted therein,
released pursuant to clause (a) above shall be automatically reinstated on the
same terms as of the applicable Collateral Reinstatement Date (as defined below)
and the Loan Parties shall take all actions and deliver all documents
(collectively, the “New Security Documents”) reasonably requested by the
Administrative Agent as necessary to create and perfect the Liens of the
Administrative Agent in such Collateral, in form and substance reasonably
satisfactory to the Administrative Agent, within 30 days (or in the case of a
Mortgage, 90 days) of such Reversion Date (or such longer period as the
Administrative Agent may agree in its reasonable discretion) (the first date on
which a new security agreement is required to be delivered pursuant to the
foregoing, the “Collateral Reinstatement Date”). The Administrative Agent is
hereby authorized to enter into any New Security Documents in connection with
any Reversion Date.

SECTION 5.13. Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.13 within the applicable period of time specified in
such Schedule (or such longer period as the Administrative Agent may agree in
its reasonable discretion).

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not permit any of
the Subsidiaries to:

 

- 91-



--------------------------------------------------------------------------------

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 to
the Disclosure Letter and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness (other than intercompany indebtedness Refinanced
with Indebtedness owed to a Person not affiliated with the Borrower or any
Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to a Swap Agreement
not entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person;
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 60 days following such incurrence;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party to any Loan Party shall be
subject to Section 6.04(b) or (t) and (ii) Indebtedness of the Borrower to any
Subsidiary and Indebtedness of any other Loan Party to any Subsidiary that is
not a Subsidiary Loan Party that is evidenced by a note or other instrument
shall be subordinated to the Obligations;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, financial assurances and completion guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within five Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days of its incurrence;

(h) (i) Indebtedness of a Subsidiary or a corporation merged into or
consolidated with the Borrower or any Subsidiary and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case
exists at the time of such acquisition, merger or consolidation and is not
created in contemplation of such event and where such acquisition, merger or
consolidation is permitted by this Agreement; provided that the aggregate
principal amount of such Indebtedness acquired after the Closing Date and
outstanding at any time under this paragraph (h), after giving effect to such
acquisition, merger or consolidation, such assumption or such incurrence, as
applicable, would not exceed the greater of $250.0

 

- 92-



--------------------------------------------------------------------------------

million and 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable, for which
financial statements have been delivered pursuant to Section 5.04, determined on
a Pro Forma Basis; and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the applicable asset in
order to finance such acquisition or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate principal amount outstanding at
any time under this paragraph (i) after giving effect to the incurrence thereof
would not exceed the greater of $150.0 million and 5.0% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04, determined on a Pro Forma Basis;

(j) [reserved];

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding at any time under this paragraph (k) after giving
effect to the incurrence thereof, would not exceed the greater of $250.0 million
and 5.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04, at any time;

(l) Guarantees (i) by any Loan Party of the Indebtedness of the Borrower
referred to in paragraph (r) or any Permitted Refinancing Indebtedness in
respect thereof, (ii) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party expressly permitted to
be incurred under this Agreement, (iii) by the Borrower or any Subsidiary Loan
Party of Indebtedness otherwise expressly permitted hereunder of any Subsidiary
that is not a Subsidiary Loan Party to the extent such Guarantees are permitted
by Section 6.04(b) and (iv) by any Foreign Subsidiary of Indebtedness of another
Foreign Subsidiary; provided that Guarantees by the Borrower or any Subsidiary
Loan Party under this Section 6.01(l) of any other Indebtedness of a Person that
is subordinated to other Indebtedness of such Person shall be expressly
subordinated to such other Indebtedness to the same extent;

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business or assets of the Borrower or a Subsidiary, other
than Guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

(n) letters of credit or bank guarantees (other than Letters of Credit issued
pursuant to Section 2.05) having an aggregate face amount not in excess of
$25.0 million at any time outstanding, provided that if the Revolving Facility
Commitments are reduced pursuant to Section 2.08, such amount shall be increased
by the amount of the Revolving Facility Commitment that was reduced, up to
$75.0 million;

(o) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit; provided that such
Indebtedness is promptly repaid with the proceeds of any drawing on such Letter
of Credit;

 

- 93-



--------------------------------------------------------------------------------

(p) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
the greater of $100.0 million and 10% of Foreign Subsidiary Total Assets as of
the end of the fiscal quarter immediately prior to the date of such incurrence
for which financial statements have been delivered pursuant to Section 5.04, at
any time;

(r) Permitted Junior Debt and Permitted Refinancing Indebtedness in respect
thereof;

(s) Indebtedness incurred by any Loan Party in the form of first lien notes
secured on a pari passu basis with the Loans and Commitments (“First Lien Pari
Passu Notes”) or second lien loans notes secured on a senior secured second lien
basis (“Second Lien Senior Secured Debt”) so long as (x) (A) no Default or Event
of Default shall have occurred and be continuing and (B) after giving effect to
the incurrence of such First Lien Pari Passu Notes or Second Lien Senior Secured
Debt the Consolidated Senior Secured Leverage Ratio does not exceed 4.00 to 1.00
on a Pro Forma Basis as of the most recent Test Period and as of the date of
such incurrence, the Consolidated Leverage Ratio does not exceed 5.75 to 1.00 on
a Pro Forma Basis as of the most recent Test Period and as of the date of such
incurrence and (y) the trustee or other representative for such First Lien Pari
Passu Notes or Second Lien Senior Secured Debt, as applicable, shall have
entered into an intercreditor agreement with the Administrative Agent on terms
reasonably satisfactory to the Administrative Agent;

(t) other Indebtedness in an aggregate principal amount not to exceed
$200,000,000 at any time outstanding;

(u) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through

(t) above and paragraph (v) below;

(v) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit accounts; and

(w) Indebtedness constituting Cerence Indebtedness so long as the Cerence
Spin-Off is consummated no later than three business days after the incurrence
of such Cerence Indebtedness.

For purposes of determining compliance with this Section 6.01:

(1) In the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories of permitted Indebtedness described
in this Section 6.01 (other than Indebtedness outstanding pursuant to
Section 6.01(b)), the Borrower, in its sole discretion, will classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness, in one of the
above clauses; and

 

- 94-



--------------------------------------------------------------------------------

(2) It the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in this Section 6.01 (other than Indebtedness outstanding pursuant to
Section 6.01(b)).

(3) Accrual of interest, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest in the form
of additional Indebtedness will not be deemed to be an incurrence of
Indebtedness.

(4) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

(5) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
the Borrower and each Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Borrower or any Subsidiary existing on
the Closing Date that are set forth on Schedule 6.02(a) of the Disclosure Letter
or encumber property or assets that have a fair market value that does not
exceed $2.5 million in the aggregate; provided that such Liens shall secure only
those obligations that they secure on the Closing Date (and extensions, renewals
and refinancings of such obligations permitted by Section 6.01(a)) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided that such Lien (i) does not apply to any other property or assets of
the Borrower or any Subsidiary not securing such Indebtedness at the date of the
acquisition of such property or asset (other than after acquired property
subjected to a Lien securing such Indebtedness or Permitted Refinancing
Indebtedness if such Indebtedness or Permitted Refinancing Indebtedness requires
a pledge of after acquired property, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (e) of the definition of the term “Permitted
Refinancing Indebtedness”;

 

- 95-



--------------------------------------------------------------------------------

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, the Borrower and the Subsidiaries shall have set aside
on their books reserves in accordance with GAAP;

(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, and other obligations of a
like nature (including letters of credit in lieu of any such bonds or to support
the issuance thereof) incurred in the ordinary course of business, including
those incurred pursuant to Environmental Law in the ordinary course of business;

(h) zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Subsidiary;

(i) purchase money Liens (including Liens arising in connection with Capital
Lease Obligations) in equipment or other property or improvements thereto
hereafter acquired (or, in the case of improvements, constructed) by the
Borrower or any Subsidiary (including the interests of vendors and lessors under
conditional sale and title retention agreements); provided that (i) such Liens
secure Indebtedness permitted by Section 6.01(i) (including any Permitted
Refinancing Indebtedness in respect thereof), (ii) such Liens are incurred, and
the Indebtedness secured thereby is created, within 270 days after such
acquisition or construction, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of such equipment or other property or improvements at
the time of such acquisition or construction, including transaction costs
incurred by the Borrower or any Subsidiary in connection with such acquisition,
and (iv) such Liens do not apply to any other property or assets of the Borrower
or any Subsidiary (other than to accessions to such equipment or other property,
proceeds thereof or improvements but not to other parts of the property to which
any such improvements are made); provided, further, that individual financings
of equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

(j) [reserved];

 

- 96-



--------------------------------------------------------------------------------

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j); provided that such Liens, to the extent that they secure
aggregate amounts of more than $50.0 million, shall be discharged within 60 days
of the creation thereof;

(l) Liens disclosed by any title insurance policy delivered on or subsequent to
the Closing Date and pursuant to Section 5.10, which Liens (x) are extinguished
within 30 days following the delivery of such title insurance policy, (y) do
not, in the good faith judgment of the Borrower, detract materially from the
value of the property covered by such title insurance policy or (z) are
reasonably acceptable to the Administrative Agent;

(m) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Subsidiary in the ordinary course of business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance or incurrence of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Subsidiary in the ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(p) Liens securing obligations in respect of letters of credit and bank
guarantees permitted under Section 6.01(f) or (n) and any goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;

(q) licenses of Intellectual Property (i) granted in the ordinary course of
business, (ii) which are Asset Sales permitted under Section 6.10, or which do
not constitute Asset Sales under the definition thereof;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

(t) Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness of a Foreign Subsidiary incurred under Section 6.01(q);

(u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that such property and assets shall have an aggregate fair
market value (valued at the time of creation of the Liens) not to exceed the
greater of $250.0 million and 5.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04, at any time;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

- 97-



--------------------------------------------------------------------------------

(w) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of its Subsidiaries pursuant to an agreement entered into in
the ordinary course of business;

(x) Liens arising from precautionary UCC financing statements regarding
operating leases;

(y) Liens on Equity Interests in joint ventures held by the Borrower or a
Subsidiary securing obligations of such joint venture;

(z) Liens on the Collateral securing First Lien Pari Passu Notes and Second Lien
Senior Secured Debt;

(aa) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
and

(bb) Liens on the property or assets of Cerence and its subsidiaries securing
the Cerence Indebtedness.

SECTION 6.03. [Reserved].

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in, or the
acquisition of all or any substantial part of the assets of (each, an
“Investment”), any other Person, except:

(a) Investments made pursuant to the Transactions;

(b) Investments consisting of:

(i) Investments by the Borrower or any Subsidiary in the Equity Interests of the
Borrower or any Subsidiary;

(ii) intercompany loans from the Borrower or any Subsidiary to the Borrower or
any Subsidiary; and

(iii) Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness
otherwise expressly permitted hereunder of the Borrower or any Subsidiary;

provided that the sum of

(A) Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) after the Closing Date by the
Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary Loan
Parties, plus

(B) net intercompany loans after the Closing Date from Loan Parties to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii), plus

(C) Guarantees of Indebtedness after the Closing Date of Subsidiaries that are
not Subsidiary Loan Parties pursuant to clause (iii),

 

- 98-



--------------------------------------------------------------------------------

shall not exceed an aggregate net amount equal to (x) an amount not to exceed
the greater of $250.0 million and 5.0% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date of such incurrence for
which financial statements have been delivered pursuant to Section 5.04, plus
(y) any return of capital (to the extent received by the Borrower or a
Subsidiary Loan Party in cash) in respect of Investments made pursuant to this
paragraph (b)); plus (z) the portion, if any, of the Available Basket Amount on
the date of such election that the Borrower elects to apply to this
Section 6.04(b)(z);

(c) Permitted Investments, or any Investments that were Permitted Investments
when made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05 or
Section 6.10;

(e) (i) loans and advances to employees or consultants of the Borrower or any
Subsidiary in the ordinary course of business not to exceed $2.5 million in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements not entered into for speculative purposes and Permitted Call
Spread Agreements;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 to the Disclosure Letter;

(i) Investments resulting from pledges and deposits referred to in Sections
6.02(f) and (g);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) since the Closing Date not to exceed (i)
15.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04, plus (ii) any returns of capital
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j), plus (iii) if as of the
last day of the immediately preceding Test Period the Borrower shall have been
in compliance with the Incurrence Test (on a Pro Forma Basis), the portion, if
any, of the Available Basket Amount on the date of such election that the
Borrower elects to apply to this Section 6.04(j)(iii);

(k) Investments, including Investments in Subsidiaries, constituting or in
contemplation of Permitted Business Acquisitions;

(l) Guarantees permitted by Section 6.01(l);

 

- 99-



--------------------------------------------------------------------------------

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(n) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into the Borrower or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of the Borrower or any Subsidiary in connection with such officer’s or
employee’s acquisition of Equity Interests of the Borrower, so long as no cash
or other property is (or will be or is committed to be) actually advanced by the
Borrower or such Subsidiary to any Person in connection with the acquisition of
any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or such Subsidiary in
the ordinary course of business;

(q) Investments made using Equity Interests of the Borrower;

(r) Investments made in any Foreign Subsidiary in the ordinary course of
business and in a manner reasonably consistent with past practice of the
Borrower;

(s) Other Investments, including Investments in Unrestricted Subsidiaries and
Investments in joint ventures, not to exceed $250.0 million at any time;

(t) Investments in connection with transactions relating to tax planning
strategies of the Borrower and its Subsidiaries; provided that all such
transactions are between or among Subsidiaries, the Borrower and any trustee,
transfer agent or escrow agent relating to such tax planning strategies, or any
combination of the foregoing parties; and

(u) any Investments in connection with the Cerence Restructuring Transactions;
provided that, to the extent the Cerence Spin-Off is not consummated on or prior
to December 12, 2019, each Cerence Non-Loan Party Subsidiary shall be required,
within 20 Business Days after December 12, 2019 (or such longer period as the
Administrative Agent shall agree in its sole discretion), to cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Cerence Non-Loan Party Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Cerence Non-Loan Party Subsidiary owned by or on behalf of
any Loan Party.

SECTION 6.05. Merger, Consolidation or Sale of All or Substantially All Assets.
The Borrower will not consolidate or merge with or into (whether or not the
Borrower is the surviving corporation), or sell, assign, transfer, lease, convey
or otherwise dispose of all or substantially all of the properties or assets of
the Borrower and its Subsidiaries, taken as a whole, in one or more related
transactions, to any Person unless:

(a) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation organized or existing under the laws of the
jurisdiction of organization of the Borrower or the laws of the United States,
any state thereof, the District of Columbia, or any territory thereof (such
Person, as the case may be, being herein called the “Successor Company”);

 

- 100-



--------------------------------------------------------------------------------

(b) the Successor Company, if other than the Borrower, expressly assumes all the
obligations of the Borrower under all Loan Documents in form reasonably
satisfactory to the Administrative Agent;

(c) immediately after such transaction, no Default or Event of Default exists;

(d) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(i) the Fixed Charge Coverage Ratio of the Successor Company, the Borrower and
its Subsidiaries would be at least 2.00 to 1.00, or

(ii) the Fixed Charge Coverage Ratio for the Successor Company, the Borrower and
its Subsidiaries would be greater than or equal to such ratio for the Borrower
and its Subsidiaries immediately prior to such transaction; and

(e) each Subsidiary Loan Party, unless it is the other party to the transactions
described above, in which case clause (b) of the second succeeding paragraph
shall apply, shall have confirmed that its Guarantee and grant of security
(other than during a Collateral Suspension Period) shall apply to such Person’s
obligations under the Loan Documents pursuant to instruments or documents
reasonably satisfactory to the Administrative Agent.

The Successor Company will succeed to, and be substituted for the Borrower, as
the case may be, under the Loan Documents, as applicable. Upon such
substitution, except in the case of a sale, conveyance transfer or disposition
of less than all of its assets, the Borrower will be released from its
obligations under the Loan Documents, if applicable. Notwithstanding the
foregoing clauses (c) and (d),

(a) any Subsidiary may consolidate with or merge into or transfer all or part of
its properties and assets to the Borrower, and

(b) the Borrower may merge with an Affiliate of the Borrower, as the case may
be, solely for the purpose of reincorporating the Borrower in any state of the
United States, the District of Columbia or any territory thereof so long as the
amount of Indebtedness of the Borrower and its Subsidiaries is not increased
thereby.

Subject to the provisions of Section 9.18, no Subsidiary Loan Party will, and
the Borrower will not permit any Subsidiary Loan Party to, consolidate or merge
with or into or wind up into (whether or not the Borrower or such Subsidiary
Loan Party is the surviving corporation), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets, in one or more related transactions, to any Person unless:

(a) (i) such Subsidiary Loan Party is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Subsidiary Loan Party) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is a corporation,
partnership, limited partnership, limited liability corporation or trust
organized or existing under the laws of the jurisdiction of organization of such
Subsidiary Loan Party, as the case may be, or the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof (such
Subsidiary Loan Party or such Person, as the case may be, being herein called
the “Successor Person”);

 

- 101-



--------------------------------------------------------------------------------

(ii) the Successor Person, if other than such Subsidiary Loan Party or the
Borrower, expressly assumes all the obligations of such Subsidiary Loan Party
under the Loan Documents and shall have confirmed that its Guarantee and grant
of security (other than during a Collateral Suspension Period) pursuant to the
Loan Documents shall apply to such Person’s obligations under the Loan Documents
pursuant to instruments or documents reasonably satisfactory to the
Administrative Agent; and

(iii) immediately after such transaction, no Default or Event of Default exists;
or

(b) the transaction is a disposition to a Person that is not the Borrower or a
Subsidiary and is made in compliance with Section 6.10 or does not constitute an
Asset Sale and is otherwise permitted under this Agreement.

Subject to the provisions of Section 9.18, the Successor Person will succeed to,
and be substituted for, such Loan Party under the applicable Loan Documents.
Notwithstanding the foregoing and without the need to comply herewith, any
Subsidiary Loan Party may (i) merge into or transfer all or part of its
properties and assets to another Loan Party, (ii) merge with an Affiliate of the
Borrower solely for the purpose of reincorporating or reorganizing such
Subsidiary Loan Party in the United States, any state thereof, the District of
Columbia or any territory thereof so long as the amount of Indebtedness of the
Borrower and its Subsidiaries is not increased thereby, or (iii) convert into a
corporation, partnership, limited partnership, limited liability corporation or
trust organized or existing under the laws of the jurisdiction of such Loan
Party.

SECTION 6.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) any Subsidiary may make Restricted Payments to the Borrower or to any Wholly
Owned Subsidiary of the Borrower (or, in the case of non-Wholly Owned
Subsidiaries, to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis based on their relative ownership interests);

(b) the Borrower may purchase or redeem the Equity Interests of the Borrower
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees of the Borrower
or any Subsidiary or by any Plan upon such Person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued, provided that the aggregate amount of such purchases or redemptions
under this paragraph (b) shall not exceed in any fiscal year (x) $10.0 million
plus (y) the amount of net proceeds received by the Borrower during such
calendar year from sales of Equity Interests of the Borrower to directors,
consultants, officers or employees of the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements plus
(z) the net proceeds of any key-man life insurance policies received during such
calendar year, which amounts, if not used in any year, may be carried forward to
any subsequent calendar year;

(c) the repurchase of company granted stock awards or options necessary to
satisfy obligations attributable to tax withholding in respect of such awards or
options, provided that the aggregate amount of such repurchases under this
paragraph (c) shall not exceed in any fiscal year $100.0 million;

 

- 102-



--------------------------------------------------------------------------------

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) the Borrower and each of the Restricted Subsidiaries may make Restricted
Payments in an aggregate amount not to exceed (i) 5.0% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
payment or repurchase for which financial statements are required to be
delivered pursuant to Section 5.04 (less any amount utilized under clause (x) of
the last proviso to Section 6.09(b)), plus (ii) if as of the last day of the
immediately preceding Test Period the Borrower shall have been in compliance
with the Incurrence Test (on a Pro Forma Basis), the portion, if any, of the
Available Basket Amount on the date of such election that the Borrower elects to
apply to this Section 6.06(e)(ii);

(f) the Borrower and each of the Restricted Subsidiaries may declare and make
Restricted Payments payable solely in the form of Equity Interests (other than
Disqualified Stock) of such Person; and

(g) the Cerence Spin-Off and any Cerence Restructuring Transactions that
constitute a Restricted Payment to the extent made substantially concurrently
with the Cerence Spin-Off.

SECTION 6.07. Transactions with Affiliates

(a) Make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (each of the
foregoing, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of $10.0 million, unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or its relevant Subsidiary than those that would have
been obtained in a comparable transaction by the Borrower or such Subsidiary
with an unrelated Person on an arm’s-length basis; and

(ii) the Borrower delivers to the Administrative Agent (x) with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $30,000,000, a board resolution
adopted by the majority of the board of directors of the Borrower approving such
Affiliate Transaction and set forth in an officer’s certificate certifying that
such Affiliate Transaction complies with clause (1) above and (y) with respect
to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate payments or consideration in excess of $100.0 million, in
addition to such resolution and officer’s certificate, a favorable written
opinion from an Independent Financial Advisor as to the fairness of the
transaction to the Borrower or such Subsidiary from a financial point of view or
stating that the terms are not materially less favorable to the Borrower or its
relevant Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Subsidiary with an unrelated Person on an
arm’s-length basis;

(b) The provisions in Section 6.07(a) will not apply to the following:

(i) transactions between or among the Borrower or any of its Restricted
Subsidiaries;

 

-103-



--------------------------------------------------------------------------------

(ii) Restricted Payments permitted by the provisions of Section 6.06 and
Investments permitted by the provisions of Section 6.04;

(iii) the payment of reasonable and customary fees paid to, the reimbursement of
expenses of, and indemnities (include director and officer liability insurance)
provided for the benefit of, former, current or future officers, directors,
employees or consultants of the Borrower or any of its Subsidiaries;

(iv) transactions in which the Borrower or any of its Subsidiaries, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Subsidiary from a financial point of view or stating that the terms are not
materially less favorable to the Borrower or its relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by the
Borrower or such Subsidiary with an unrelated Person on an arm’s-length basis;

(v) any agreement or arrangement as in effect as of the Closing Date, or any
amendment thereto (so long as any such amendment is not disadvantageous to the
Lenders when taken as a whole as compared to the applicable agreement as in
effect on the Closing Date);

(vi) the existence of, or the performance by the Borrower or any of its
Subsidiaries of its obligations under the terms of, any stockholders agreement
or the equivalent (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date and any
similar agreements which it may enter into thereafter; provided, however, that
the existence of, or the performance by the Borrower or any of its Subsidiaries
of obligations under any future amendment to any such existing agreement or
under any similar agreement entered into after the Closing Date shall only be
permitted by this clause (vi) to the extent that the terms of any such existing
agreement together with all amendments thereto are not otherwise disadvantageous
to the Lenders when taken as a whole;

(vii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement which are fair to the
Borrower and its Subsidiaries, in the reasonable determination of the board of
directors of the Borrower or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(viii) the issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Borrower to any director, officer, employee or consultant (or
their respective estates, investment funds, investment vehicles, spouses or
former spouses) of the Borrower or any of its Subsidiaries;

(ix) sales of Receivables Related Assets, or participations or interests
therein, or other transactions in connection with any Receivables Facility;

(x) payments or loans (or cancellation of loans) to directors, employees or
consultants of the Borrower or any of its Subsidiaries and employment
agreements, stock option plans and other similar arrangements with such
directors, employees or consultants which, in each case, are approved by the
Borrower in good faith;

 

-104-



--------------------------------------------------------------------------------

(xi) transactions with joint ventures for the purchase or sale of goods or
equipment or the provision of services entered into in the ordinary course of
business and otherwise in compliance with the terms of this Indenture which are
fair to the Borrower and its Subsidiaries, in the reasonable determination of
the board of directors of the Borrower or the senior management thereof, or are
on terms at least as favorable as might reasonably have been obtained at such
time from an unaffiliated party;

(xii) payments, grants or awards pursuant to, any employee, officer or director
compensation plan, employment agreement, benefit plan or arrangement, collective
bargaining agreement, stock plan or other similar arrangement (including
vacation, health, disability, insurance, deferred compensation, retirement,
savings, severance, change of control payments and incentive arrangements or
similar plans) entered into in the ordinary course of business; and

(xiii) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers, directors and consultants.

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto.

SECTION 6.09. Limitation on Prepayments of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or limited liability company operating
agreement of the Borrower or any Subsidiary.

(b) Make, or agree or offer to pay or make, directly or indirectly, in each case
prior to the date that is one year (or, in the case of the 2031 Debentures,
eighteen (18) months) earlier than the stated maturity of such Indebtedness
(including for this purpose, any scheduled date upon which the holder of such
Indebtedness can require the Borrower to repay or repurchase such Indebtedness),
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Permitted Junior
Debt or any Permitted Refinancing Indebtedness in respect of any of the
foregoing Indebtedness, or any payment or other distribution (whether in cash,
securities (other than through the issuance of additional Equity Interests that
are not Disqualified Stock of the Person making such payment) or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Permitted Junior Debt or any Permitted Refinancing Indebtedness in respect
thereof (each, a “Junior Debt Payment”), except for:

(i) Junior Debt Payments consisting of Refinancings permitted by
Section 6.01(r);

(ii) any Net Share Settlement in respect of Convertible Securities constituting
Permitted Junior Debt in an amount not to exceed the outstanding principal
amount of the Convertible Securities acquired upon the conversion for which such
Net Share Settlement is paid; provided that, after giving effect to such Net
Share Settlement, the aggregate amount of (x) the Borrower’s total unrestricted
cash (calculated in a manner consistent with the consolidated

 

-105-



--------------------------------------------------------------------------------

balance sheet of the Borrower required to be furnished to the Administrative
Agent pursuant to Section 5.04) plus (y) the difference between the Revolving
Facility Commitment and the Revolving Facility Credit Exposure, shall not be
less than $100.0 million as of the date of such Net Share Settlement;

(iii) any repurchase or redemption at the option of the holders of 2020 Notes,
the 2031 Debentures or 2035 Debentures pursuant to the terms of 2020 Notes, the
2031 Debentures or 2035 Debentures, as applicable;

(iv) payments of regularly scheduled interest;

(v) Junior Debt Payments made with the proceeds from the issuance, sale or
exchange by the Borrower of its Equity Interests other than Disqualified Stock,
so long as such proceeds are not included in any determination of the Available
Basket Amount;

(vi) so long as (A) before and after giving effect to such repurchase,
redemption, acquisition, cancellation or termination, no Default or Event of
Default shall have occurred or be continuing and (B) the aggregate principal
amount of such repurchases, redemptions, acquisitions, cancellations and
terminations shall not exceed an aggregate amount since the Closing Date equal
to (x) 5.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such payment or repurchase for which financial
statements are required to be delivered pursuant to Section 5.04 (less any
amount utilized under clause (i) of Section 6.06(e)), plus (y) if as of the last
day of the immediately preceding Test Period the Borrower shall have been in
compliance with the Incurrence Test (on a Pro Forma Basis), the portion, if any,
of the Available Basket Amount on the date of such election that the Borrower
elects to apply to this Section 6.09(b)(vi); and

(vii) Junior Debt Payments not to exceed $250.0 million in the aggregate since
the Closing Date.

(c) Permit any Subsidiary to enter into, or suffer to exist or become effective,
any agreement or instrument that by its terms restricts (i) the payment of
dividends or distributions or the making of cash advances to the Borrower or any
Subsidiary that is a direct or indirect parent of any Subsidiary or (ii) the
granting of Liens pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date or
any agreements related to any permitted renewal, extension or refinancing of any
Indebtedness existing on the Closing Date that does not expand the scope of any
such encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

 

-106-



--------------------------------------------------------------------------------

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale;

(J) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is permitted under Section 6.02 and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

(K) customary net worth provisions contained in real property leases entered
into by Subsidiary, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Borrower and the Subsidiaries to meet their ongoing obligations;

(L) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a

Subsidiary; and

(M) restrictions in the documentation governing the Cerence Indebtedness to the
extent that such restrictions apply only to Cerence, its subsidiaries and the
property or assets thereof.

SECTION 6.10. Asset Sales. Consummate an Asset Sale, unless:

(a) the Borrower or any Subsidiary, as the case may be, receives consideration
at the time of such Asset Sale at least equal to the fair market value (as
determined by the Borrower as of the time of contractually agreeing to such
Asset Sale); and

(b) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Subsidiary, as the case
may be, is in the form of cash or Permitted Investments; provided that the
amount of:

(i) any liabilities (as reflected on the Borrower’s or such Subsidiary’s most
recent balance sheet or in the footnotes thereto, or if incurred or accrued
subsequent to the date of such balance sheet, such liabilities that would have
been shown on the Borrower or such Subsidiary’s balance sheet or in the
footnotes thereto if such incurrence or accrual had taken place on or prior to
the date of such balance sheet, as determined in good faith by the Borrower) of
the Borrower or such Subsidiary, other than liabilities that are by their terms
subordinated to the Loans, that are assumed by the transferee of any such assets
and for which the Borrower and all of its Subsidiaries have been validly
released by all creditors in writing,

 

-107-



--------------------------------------------------------------------------------

(ii) any securities received by the Borrower or such Subsidiary from such
transferee that are converted by the Borrower or such Subsidiary into cash (to
the extent of the cash received) within 180 days following the closing of such
Asset Sale, and

(iii) any Designated Non-cash Consideration received by the Borrower or such
Subsidiary in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (iii) that is at that time outstanding, not to exceed 10.0% of
Consolidated Total Assets at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash for purposes of this
provision and for no other purpose,

shall be deemed to be cash for purposes of this provision and for no other
purpose.

Within 365 days after the receipt of any Asset Sale Proceeds of any Asset Sale,
the Borrower or such Subsidiary, at its option, may apply the Required
Percentage of such Asset Sale Proceeds from such Asset Sale,

(a) to permanently reduce:

(i) Obligations under the Loan Documents, and to correspondingly reduce
commitments with respect thereto;

(ii) Obligations under Senior Indebtedness that is secured by a Lien, which Lien
is permitted by the Loan Documents, and to correspondingly reduce commitments
with respect thereto;

(iii) Indebtedness of a Subsidiary that is not a Loan Party, other than
Indebtedness owed to the Borrower or another Subsidiary; or

(iv) to the extent permitted pursuant to Section 6.09(b), Obligations under
Permitted Junior Debt;

(b) to make (i) an Investment in any one or more businesses, provided that such
Investment in any business is in the form of the acquisition of Equity Interests
and results in the Borrower or another of its Subsidiaries, as the case may be,
owning an amount of the Equity Interests of such business such that it
constitutes a Subsidiary, (ii) capital expenditures or (iii) acquisitions of
other assets, in each of the preceding clauses (i), (ii) and (iii), engaged in
or used or useful in, as applicable, a business permitted under Section 6.08,

(c) to make an investment in (i) any one or more businesses, provided that such
Investment in any business is in the form of the acquisition of Equity Interests
and results in the Borrower or another of its Subsidiaries, as the case may be,
owning an amount of the Equity Interests of such business such that it
constitutes a Subsidiary, (ii) properties or (iii) acquisitions of other assets
that, in each of the preceding clauses (i), (ii) and (iii), replace the
businesses, properties and/or assets that are the subject of such Asset Sale; or

 

-108-



--------------------------------------------------------------------------------

(d) any combination of clauses (a), (b) and (c) above;

provided that, in the case of clauses (b) and (c) above, a binding commitment
shall be treated as a permitted application of the Asset Sale Proceeds from the
date of such commitment so long as the Borrower or such Subsidiary enters into
such commitment with the good faith expectation that such Asset Sale Proceeds
will be applied to satisfy such commitment within 180 days of such commitment
(an “Acceptable Commitment”) and, in the event any Acceptable Commitment is
later cancelled or terminated for any reason before the Asset Sale Proceeds are
applied in connection therewith, the Borrower or such Subsidiary enters into
another Acceptable Commitment (a “Second Commitment”) within 180 days of such
cancellation or termination; provided further that if any Second Commitment is
later cancelled or terminated for any reason before such Asset Sale Proceeds are
applied, then such Asset Sale Proceeds shall constitute Excess Proceeds.

Any Asset Sale Proceeds from the Asset Sale that are not invested or applied as
provided and within the time period set forth in the first sentence of the
preceding paragraph will be deemed to constitute “Excess Proceeds.” When the
aggregate amount of Excess Proceeds exceeds $100.0 million, all such Excess
Proceeds shall be deemed to be “Prepayment Excess Proceeds.”

SECTION 6.11. Financial Covenant. At any time that there is any outstanding
Revolving Facility Credit Exposure (excluding up to $25,000,000 of issued and
undrawn Letters of Credit), the Borrower shall not permit the Consolidated
Senior Secured Leverage Ratio as of the last day of any fiscal quarter
(beginning with the end of the first full fiscal quarter after the Closing
Date), to exceed 4.00 to 1.00.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in paragraph (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a), 5.08 or in Article VI;

 

-109-



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent or the Required Lenders to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(excluding, in the case of clauses (A) and (B), events or conditions related to
repayments, repurchases, redemption or similar payments in accordance with the
terms of a debt instrument where such repayments, repurchases, redemptions or
similar payments would be permitted under Section 6.09) or (ii) the Borrower or
any Subsidiary shall fail to pay the principal of any Material Indebtedness at
the stated final maturity thereof; provided that this clause (f) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is promptly repaid in full following the
consummation of such sale or transfer;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or any Subsidiary or
(iii) the winding-up or liquidation of the Borrower or any Subsidiary (except,
in the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) The Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
or for a substantial part of the property or assets of the Borrower or any
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) become unable or admit in writing its inability or
fail generally to pay its debts as they become due;

(j) the failure by the Borrower or any Subsidiary to pay one or more final
judgments aggregating in excess of $50 million (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 30 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

 

-110-



--------------------------------------------------------------------------------

(k) (i) a Reportable Event or Reportable Events shall have occurred with respect
to any Plan or a trustee shall be appointed by a United States district court to
administer any Plan, (ii) the PBGC or a plan administrator shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iii) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred or
will be assessed Withdrawal Liability to such Multiemployer Plan and such Person
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner,
(iv) the Borrower or any Subsidiary or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, (v) the Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or (vi) a termination of, withdrawal from, or noncompliance
with applicable law or plan terms with respect, to Foreign Plans shall have
occurred; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

(l) (i) any Loan Document shall for any reason be asserted in writing by the
Borrower or any Subsidiary not to be a legal, valid and binding obligation of
any party thereto, (ii) except during a Collateral Suspension Period, any
security interest purported to be created by any Security Document and/or assets
that are a substantial portion of the assets of the Borrower and the
Subsidiaries on a consolidated basis shall cease to be, or shall be asserted in
writing by the Borrower or any other Loan Party not to be, a valid and perfected
security interest (perfected as or having the priority required by this
Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein) in such assets, (iii) the
Guarantees pursuant to the Collateral Agreement by any Subsidiary Loan Party of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by the
Borrower or any Subsidiary Loan Party not to be in effect or not to be legal,
valid and binding obligations or (iv) the Obligations of the Borrower or the
Guarantees pursuant to the Security Documents by the Borrower or any Subsidiary
Loan Party shall be invalidated or otherwise cease, or shall be asserted in
writing by the Borrower or any Subsidiary Loan Party to be invalid or to cease
to be legal, valid and binding obligations of the parties thereto, enforceable
in accordance with their terms;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, upon notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and

 

-111-



--------------------------------------------------------------------------------

under any other Loan Document, shall automatically become due and payable and
the Administrative Agent shall be deemed to have made a demand for cash
collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Subsidiary affected by any event or circumstance
referred to in any such clause that did not, as of the last day of the fiscal
quarter of the Borrower most recently ended, have assets with a value in excess
of 5% of the Consolidated Total Assets or 5% of total revenues of the Borrower
and the Subsidiaries as of such date; provided that if it is necessary to
exclude more than one Subsidiary from clause (h), (i) or (l) of Section 7.01
pursuant to this Section 7.02 in order to avoid an Event of Default thereunder,
all excluded Subsidiaries shall be considered to be a single consolidated
Subsidiary for purposes of determining whether the condition specified above is
satisfied.

ARTICLE VIII

THE AGENT

SECTION 8.01. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank and a potential Cash Management Bank) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Article VIII for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article VIII and
Article IX (including Section 9.05, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Each Issuing Bank shall act on behalf of the Revolving Facility Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the benefits and immunities
(a) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by such Issuing Bank in connection with Letters
of Credit

 

-112-



--------------------------------------------------------------------------------

issued by it or proposed to be issued by it and documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article included such Issuing Bank with respect to such acts or omissions, and
(b) as additionally provided herein with respect to each Issuing Bank.

SECTION 8.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 8.03. Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for, or have any duty to
ascertain or inquire into, any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party. Without limiting the generality
of the foregoing, the Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
the creation, perfection or priority of any Lien purported to be created by the
Security Documents or (ii) the value or the sufficiency of any Collateral.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, electronic transmission, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected and
not liable in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans. The Administrative Agent shall not be
liable for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment.

 

-113-



--------------------------------------------------------------------------------

SECTION 8.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 8.06. Non-Reliance on Agent and Other Lenders. Each Lender and Issuing
Bank expressly acknowledges that neither the Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by
Agent to any Lender or Issuing Bank. Each Lender and Issuing Bank represents to
the Agent that it has, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender and Issuing Bank also
represents that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender or Issuing Bank with
any credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), each in an amount equal to
its pro rata share (based on its Commitments hereunder (or if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of its applicable outstanding Loans or participations in L/C
Disbursements, as applicable)) thereof, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by Agent under or
in connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction

 

-114-



--------------------------------------------------------------------------------

to have resulted from Agent’s gross negligence or willful misconduct. In the
case of any investigation, litigation or proceeding giving rise to any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements described in the immediately preceding
sentence, this Section applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including the
fees, disbursements and other charges of counsel) incurred by the Administrative
Agent in connection with preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights and
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such costs or expenses by or on behalf of the
Borrower. The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

SECTION 8.08. Agent in Its Individual Capacity. Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include Agent in its individual capacity.

SECTION 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
Upon the acceptance of any appointment as the Administrative Agent hereunder by
a successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may reasonably request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Security Documents or (b) otherwise ensure that the Collateral and Guarantee
Requirement is satisfied, the Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, discretion, privileges, and
duties of the retiring Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents.

 

-115-



--------------------------------------------------------------------------------

SECTION 8.10. Managing Agent . The Managing Agent shall not have any duties or
responsibilities hereunder in its capacity as such. Without limiting any other
provision of this Article, the Managing Agent in its capacity as such shall not
have or be deemed to have any fiduciary relationship with any Lender (including
any Swingline Lender or any Issuing Bank) or any other Person by reason of this
Agreement or any other Loan Document.

SECTION 8.11. Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any debtor relief law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, all L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due to the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.12 and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.05.

SECTION 8.12. Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding Tax applicable to such payment. Without limiting
or expanding the provisions of Section 2.17, each Lender shall indemnify and
hold harmless the Administrative Agent, within 10 days after demand therefor,
for any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction in the
rate of, withholding Tax ineffective, or because of a Lender’s failure to comply
with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the

 

-116-



--------------------------------------------------------------------------------

Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 8.12. The agreements in this
Section 8.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations. For purposes of this Section 8.12, the term
“Lender” shall include any Swingline Lender and any Issuing Bank.

SECTION 8.13. Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Security Document, no
Cash Management Bank or Hedge Bank that obtains the benefits of any Guarantee or
any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Section 8.13 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic transmission, as follows:

(i) if to any Loan Party, to Chief Financial Officer, 1 Wayside Road,
Burlington, MA 01803, with a copy to Wilson Sonsini Goodrich & Rosati, 650 Page
Mill Road, Palo Alto, CA 94304, Attention of AndrewRopes  & Gray LLP, 1211
Avenue of the Americas, New York, NY 10036, Attention of Jay J. HirschKim
(Email: AHirsch@wsgrJay.Kim@ropesgray.com);

(ii) if to the Administrative Agent, to Barclays Bank PLC, 745 Seventh Avenue,
New York, NY 10019, Attention: Siyana Custis (Telecopy No. (302) 286-2323;
Email: siyana.custis@barclays.com), with a copy to Cahill Gordon & Reindel LLP,
80 Pine Street, New York, NY 10005, Attention of Brian Kelleher (Email:
BKelleher@cahill.com); and

(iii) if to an Issuing Bank, to it at the address or telecopy number set forth
separately in writing.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided,
further, that approval of such procedures may be limited to particular notices
or communications.

 

-117-



--------------------------------------------------------------------------------

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means or
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, the execution and delivery
of the Loan Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such Persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Disbursement or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the payment in
full of the principal and interest hereunder, the expiration of the Letters of
Credit and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Administrative Agent and each Lender and their respective
permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of the Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-118-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 7.01(b), (c), (h), or
(i) has occurred and is continuing, any other Person; provided, further, that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
10 Business Days after having received notice thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender
or an Approved Fund (as defined below);

(C) the Issuing Bank; and

(D) Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under the Revolving Facility, the amount
of the Revolving Facility Commitments or Revolving Facility Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $2.5 million, unless each of the
Borrower and the Administrative Agent otherwise consent; provided that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) in the case of Revolving Facility Loans, the Assignee shall be a bank or an
Approved Fund that is managed by a bank;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered, advised or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers,
advises or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder

 

-119-



--------------------------------------------------------------------------------

shall, to the extent of the interest assigned by such Assignment and Acceptance,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17
and 9.05 provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, the stated interest on and
principal amount of the Loans and Revolving L/C Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and, as
to entries pertaining to it, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment,
whether or not evidenced by a promissory note, shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph (b)(v).

(vi) No such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof.

(vii) No such assignment shall be made to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person).

(viii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Facility Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any

 

-120-



--------------------------------------------------------------------------------

Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(c) (i) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to
Section 9.04(a)(i) or clause (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 9.08(b) and (2) directly affects such Participant and (y) no
other agreement with respect to such Participant may exist between such Lender
and such Participant. Subject to the foregoing provisions of this paragraph
(c)(i) and to paragraph (c)(ii) of this Section 9.04, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the requirements and limitations of those Sections as if it
were a Lender, it being understood that the documentation required under
Section 2.17(e) or Section 2.17(f) shall be delivered to the participating
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 9.04. Subject to the
foregoing provisions of this paragraph (c)(i), to the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant shall be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in a Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of a Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans) except to the extent that such disclosure
is necessary to establish that such Loan is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time, without the consent of or notice to the
Administrative Agent or the Borrower, pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or

 

-121-



--------------------------------------------------------------------------------

assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g) [reserved]

(h) If the Borrower wishes to replace the Loans or Commitments under the
Revolving Facility with ones having different terms, it shall have the option,
with the consent of the Administrative Agent and subject to at least three
Business Days’ advance notice to the Lenders under the Revolving Facility,
instead of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) require the Lenders under the Revolving Facility to assign such
Loans or Commitments to the Administrative Agent or its designees and (ii) amend
the terms thereof in accordance with Section 9.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.08(d)).
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders under the Revolving Facility in
the same manner as would be required if such Loans were being optionally prepaid
or such Commitments were being optionally reduced or terminated by the
Borrower), accompanied by payment of any accrued interest and fees thereon and
any amounts owing pursuant to Section 9.05(b). By receiving such purchase price,
the Lenders under the Revolving Facility shall automatically be deemed to have
assigned the Loans or Commitments under the Revolving Facility pursuant to the
terms of the form of Assignment and Acceptance attached hereto as Exhibit A, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph (h) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, including the reasonable and
documented fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Administrative Agent, and, if reasonably necessary (as
determined by the Administrative Agent in consultation with the Borrower), one
single regulatory counsel and one local counsel in each relevant jurisdiction
for the Administrative Agent, in connection with the preparation of this
Agreement and the other Loan Documents (or any amendments, modifications or
waivers of the provisions hereof) and by the Administrative Agent or the Joint
Lead Arrangers in connection with the syndication of the Commitments or Loans or
the administration of this Agreement and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Banks
and the Lenders, including, without limitation, the fees,

 

-122-



--------------------------------------------------------------------------------

charges and disbursements of one firm of counsel for the Administrative Agent
and the Joint Lead Arrangers, the Issuing Banks and the Lenders, taken as a
whole, in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, including their
rights under this Section, or any other Loan Document or in connection with the
Loans made hereunder or the Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and if reasonably necessary, one single
regulatory counsel and one local counsel in each relevant jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and, in
the case of an actual or perceived conflict of interest, where the party
affected by such conflict, informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for each such affected
Person and, if necessary, one local counsel in each relevant jurisdiction.

(b) The Borrower agrees to indemnify the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank, each Lender, the affiliates of each of the
foregoing and each of their respective directors, trustees, officers, employees,
representatives, advisors and agents (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and whether or not
such claim, litigation, investigation or proceeding is brought by the Borrower,
its affiliates or a third party; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted solely by reason
of the gross negligence or willful misconduct of such Indemnitee, (y) are
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted solely by reason of a material breach by such
Indemnitee, or (z) arose from any claim, litigation, investigation or other
proceeding (other than a claim, litigation, investigation or other proceeding
against the Agent, any Joint Lead Arranger, any Issuing Bank, any Swingline
Lender or any Person acting in a similar capacity, in each case, acting pursuant
to the Loan Documents or in its capacity as such or of any of its Affiliates or
its or their respective officers, directors, employees, agents, advisors and
other representatives and the successors of each of the foregoing) solely
between or among Indemnitees that does not arise from any act or omission by the
Borrower or any of its Affiliates; provided, further, that the Administrative
Agent, the Issuing Banks, the Swingline Lender and the Joint Lead Arrangers to
the extent fulfilling their respective roles as an agent or arranger under the
Revolving Facility and in their capacities as such, shall remain indemnified in
respect of such claim, litigation, investigation or other proceeding, to the
extent that none of the exceptions set forth in clauses (x) or (y) of the
immediately preceding proviso apply to such person at such time. Subject to and
without limiting the generality of the foregoing sentence, the Borrower agrees
to indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements (limited to not
more than one counsel, plus, if necessary, one local counsel per jurisdiction),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (A) any claim related in any way to
Environmental Laws and the Borrower or any Subsidiary, or (B) any actual or
alleged presence, Release or threatened Release of Hazardous Materials at,
under, on or from any Property; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such

 

-123-



--------------------------------------------------------------------------------

Indemnitee or any of its Related Parties. The Borrower shall not be liable for
any settlement of any proceeding referred to in this Section 9.05 effected
without its written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if (x) settled with such consent or if there shall
be a final judgment for the plaintiff or (y) if the Borrower shall have been
offered an opportunity to assume the defense of such matter and shall have
declined to do so, the Borrower shall indemnify the Indemnitees from and against
any loss or liability by reason of such settlement or judgment, subject to the
Borrower’s right in this Section 9.05 to claim an exemption from such indemnity
obligations. The Borrower shall not, without the prior written consent of any
Indemnitee, effect any settlement of any pending or threatened proceeding in
respect of which such Indemnitee is or could have been a party and indemnity
could have been sought hereunder by such Indemnitee unless such settlement
(i) includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such proceeding and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any Indemnitee. None of the Indemnitees (or any of their
respective affiliates) shall be responsible or liable to the Borrower or any of
their respective subsidiaries, Affiliates or stockholders or any other Person or
entity for any consequential, special, indirect or punitive damages, which may
be alleged as a result of the Revolving Facility or the Transactions. The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Issuing Bank or any Lender. All amounts
due under this Section 9.05 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(c) This Section 9.05 shall not apply to Taxes other than any Taxes that
represent losses, claims, damages, liabilities, or expenses arising from any
non-Tax claim.

(d) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under paragraph (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank, any
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Bank, such Swingline Lender or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Revolving Facility Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to any Issuing
Bank or Swingline Lender solely in its capacity as such, only the Revolving
Facility Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Facility Lenders’ Revolving
Facility Credit Exposure (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Bank or such
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Bank or any such Swingline Lender in connection with such capacity.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank and each of their Affiliates is
hereby authorized at any

 

-124-



--------------------------------------------------------------------------------

time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of the Borrower
or any Subsidiary against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.24
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. The rights of each Lender and each
Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower or any other Loan Party in any case
shall entitle such Person to any other or further notice or demand in similar or
other circumstances.

(b) Except as provided in Section 2.21 with respect to an Incremental Facility
Amendment and as provided in Section 2.14(b) with respect to a Benchmark
Transition Event, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders and (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the Maturity Date,
without the prior written consent of

 

-125-



--------------------------------------------------------------------------------

each Lender directly affected thereby; provided that any amendment to the
financial definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitment of any Lender),

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) amend or modify the provisions of Section 2.18(b) or (c) of this Agreement
or Section 5.02 of the Collateral Agreement in a manner that would by its terms
alter the pro rata sharing of payments required thereby, without the prior
written consent of each Lender adversely affected thereby,

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments included on
the Closing Date),

(vi) release all or substantially all the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Collateral Agreement, unless, in the case of a Subsidiary
Loan Party, all or substantially all the Equity Interests of such Subsidiary
Loan Party is sold or otherwise disposed of in a transaction permitted by this
Agreement, without the prior written consent of each Lender; provided, however,
that no consent of any Lender shall be required for a release of Collateral
pursuant to Section 5.12,

(vii) effect any waiver, amendment or modification of any Loan Document that
would alter the relative priorities of the rights of the Secured Parties in the
Collateral, or

(viii) amend or modify the definition of “Issuing Bank Sublimit” without the
prior written consent of each Issuing Bank;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.

(c) Without the consent of any Joint Lead Arranger or Lender or Issuing Bank,
the Loan Parties and the Administrative Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan

 

-126-



--------------------------------------------------------------------------------

Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Facility Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

-127-



--------------------------------------------------------------------------------

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York City, Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Lender or any Issuing Bank may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against the
Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and the
Agent agrees that it shall maintain in confidence any information relating to
the Borrower and the other Loan Parties furnished to it by or on behalf of the
Borrower or the other Loan Parties and shall not reveal the same other than
(a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors and any numbering, administration or settlement
service providers (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) solely to the extent
requested by any Governmental Authority (in which case the Agents and the
Lenders agree (except with respect to any audit or examination conducted by bank
accountants or regulatory (or self-regulatory) authority exercising examination
or regulatory authority), to the extent practicable and not prohibited by
applicable Law, to inform the Borrower promptly thereof prior to disclosure);
(c) solely to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process (in which case the Agents and the Lenders
agree (except with respect to any subpoena issued by bank accountants or
regulatory (or self-regulatory) authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable Law, to
inform the Borrower promptly thereof prior to disclosure) (including to any
pledgee referred to in Section 9.04(d)); (d) to any other party to this
Agreement; (e) subject to an agreement

 

-128-



--------------------------------------------------------------------------------

containing provisions substantially the same as those of this Section 9.16 (or
as may otherwise be reasonably acceptable to the Borrower), counterparty to a
Swap Agreement, eligible assignee of or Participant in, or any prospective
eligible assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrower (such consent not
to be unreasonably withheld, conditioned or delayed); (g) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this Section 9.16 or similar obligation of confidentiality or (ii) becomes
available to the Agent, any Joint Lead Arranger, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any Subsidiary thereof, and which source is not known by the Agent,
such Joint Lead Arranger or Lender to be subject to a confidentiality
restriction in respect thereof in favor of the Borrower or any of its respective
Affiliates; and (h) to any Governmental Authority or examiner regulating any
Lender (in which case the Agent, the Joint Lead Arrangers and the Lenders agree
(except with respect to any audit or examination conducted by bank accountants
or regulatory (or self-regulatory) authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable Law, to inform the Borrower promptly thereof prior to disclosure). In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agent, the Joint Lead Arrangers and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

SECTION 9.17. Direct Website Communications.

(a) Delivery. (i) Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (A) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (B) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(C) provides notice of any Default or Event of Default under this Agreement or
(D) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent. Information required
to be delivered pursuant to this Agreement (to the extent not made available as
set forth above) shall be deemed to have been delivered to the Administrative
Agent on the date on which the Borrower provides written notice to the
Administrative Agent that such information has been posted on the Borrower’s
website on the Internet at www.nuance.com (to the extent such information has
been posted or is available as described in such notice). In addition, each Loan
Party agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in this Agreement or any other Loan Document but
only to the extent requested by the Administrative Agent. Nothing in this
Section 9.17 shall prejudice the right of the Agent, the Joint Lead Arrangers or
any Lender or any Loan Party to give any notice or other communication pursuant
to this Agreement or any other Loan Document in any other manner specified in
this Agreement or any other Loan Document.

(ii) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.

 

-129-



--------------------------------------------------------------------------------

(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(c) Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

SECTION 9.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, transfers or otherwise disposes of all or any portion of any of
the Equity Interests of any Subsidiary Loan Party or assets of any Loan Party to
a Person that is not (and is not required to become) a Loan Party, or designates
a Subsidiary an Unrestricted Subsidiary, in a transaction not prohibited by this
Agreement, the Lien on such Equity Interests or assets shall be automatically
released and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by the Borrower and at the Borrower’s
expense to evidence the release of any Liens created by any Loan Document in
respect of such Equity Interests or assets or the Equity Interests and assets of
an Unrestricted Subsidiary, and, in the case of the designation of an
Unrestricted Subsidiary or a disposition of the Equity Interests of any
Subsidiary Loan Party in a transaction not prohibited by this Agreement and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary,
terminate such Subsidiary Loan Party’s obligations under its Guarantee. In
addition, the Administrative Agent agrees to take such actions as are reasonably
requested by the Borrower and at the Borrower’s expense to terminate the Liens
and security interests created by the Loan Documents during a Collateral
Suspension Period. Any representation, warranty or covenant contained in any
Loan Document relating to any such Equity Interests, asset or subsidiary of the
Borrower shall no longer be deemed to be made once such Equity Interests or
asset is so conveyed, sold, transferred or disposed of in accordance with this
Agreement.

Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (i) Hedging Obligations in respect of
any Secured Hedge Agreements, (ii) Cash Management Obligations in respect of any
Secured Cash Management Agreements and (iii) contingent indemnification
obligations and other contingent obligations) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped in a manner
reasonably satisfactory to the applicable Issuing Bank, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as are reasonably requested by the
Borrower and at the Borrower’s expense as shall be required to release (and the
Lenders hereby authorize the Administrative Agent to release) its security
interest in all Collateral (granted to the Administrative Agent pursuant to the
Loan

 

-130-



--------------------------------------------------------------------------------

Documents), and to release all obligations under any Loan Document (other than
contingent indemnification obligations and other contingent obligations and
obligations that survive termination of the Loan Documents pursuant to the terms
thereof), whether or not on the date of such release there may be any
(i) Hedging Obligations in respect of any Secured Hedge Agreements, (ii) Cash
Management Obligations in respect of any Secured Cash Management Agreements and
(iii) contingent indemnification obligations and other contingent obligations.
Any such release of Obligations shall be deemed subject to the provision that
such Obligations shall be reinstated if after such release any portion of any
payment in respect of the Obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Subsidiary
Loan Party, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Subsidiary Loan Party or any substantial part of its property, or otherwise, all
as though such payment had not been made.

SECTION 9.19. USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent to identify each Loan Party in
accordance with the Act.

SECTION 9.20. Dollar Equivalent Calculations. For purposes of this Agreement,
the Dollar Equivalent of the stated amount of each Letter of Credit that is an
Alternate Currency Letter of Credit shall be calculated on the date when any
such Letter of Credit is issued, on the first Business Day of each month and at
such other times as designated by the Administrative Agent. Such Dollar
Equivalent shall remain in effect until the same is recalculated by the
Administrative Agent as provided above and notice of such recalculation is
received by Borrower, it being understood that until such notice of such
recalculation is received, the Dollar Equivalent shall be that Dollar Equivalent
as last reported to Borrower by the Administrative Agent. The Administrative
Agent shall promptly notify Borrower and the Lenders of each such determination
of the Dollar Equivalent.

SECTION 9.21. Judgment Currency.

(a) Borrower’s obligation hereunder and under the other Loan Documents to make
payments in the applicable Approved Currency (pursuant to such obligation, the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against Borrower in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the Relevant
Currency Equivalent, and in the case of other currencies, the rate of exchange
(as quoted by the Administrative Agent or if the Administrative Agent does not
quote a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due,
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount)

 

-131-



--------------------------------------------------------------------------------

as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

(c) For purposes of determining the Relevant Currency Equivalent or any other
rate of exchange for this Section 9.21, such amounts shall include any premium
and costs payable in connection with the purchase of the Obligation Currency.

SECTION 9.22. Keepwell. Each Subsidiary Loan Party that is a Qualified ECP
Guarantor at the time the Guarantee or the grant of the security interest under
the Loan Documents, in each case, by any Specified Loan Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 9.22 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 9.22 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full. Each
Qualified ECP Guarantor intends this Section 9.22 to constitute, and this
Section 9.22 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.

SECTION 9.23. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

 

-132-



--------------------------------------------------------------------------------

SECTION 9.24. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and the Agent, the Joint
Lead Arrangers, the Managing Agent, any Issuing Bank, the Swingline Lender or
any Lender is intended to be or has been created in respect of the transactions
contemplated hereby or by the other Loan Documents, irrespective of whether the
Agent, the Joint Lead Arrangers, the Managing Agent, any Issuing Bank, the
Swingline Lender or any Lender has advised or is advising the Borrower or any
Subsidiary on other matters, (ii) the arranging and other services regarding
this Agreement provided by the Agent, the Joint Lead Arrangers, the Managing
Agent, the Issuing Banks, the Swingline Lender and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agent, the Joint Lead Arrangers, the Managing Agent, the Issuing
Banks, the Swingline Lender and the Lenders, on the other hand, (iii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent that it has deemed appropriate and (iv) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and (b) (i)
the Agent, the Joint Lead Arrangers, the Managing Agent, the Issuing Banks, the
Swingline Lender and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person; (ii) none of the
Agent, the Joint Lead Arrangers, the Managing Agent, the Issuing Banks, the
Swingline Lender and the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agent, the Joint Lead Arrangers, the Managing Agent, the Issuing Bank,
the Swingline Lender and the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and none of the Agent, the Joint Lead Arrangers, the
Managing Agent, the Issuing Banks, the Swingline Lender and the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Agent, the Joint Lead Arrangers, the
Managing Agent, the Issuing Bank, the Swingline Lender and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.25. Cerence Transactions. Notwithstanding anything herein to the
contrary, solely to the extent the Cerence Spin-Off is consummated on or prior
to December 12, 2019, the Cerence Indebtedness, the Cerence Restructuring
Transactions and the Cerence Spin-Off shall not cause any Person to become (or
create a requirement for any Person to become) a Loan Party.

SECTION 9.26. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

-133-



--------------------------------------------------------------------------------

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 9.26, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[End of Text]

 

-134-